Exhibit 10.1

 

Execution Version

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 1, 2019

 

among

 

INTREPID POTASH, INC.,

 

and

 

ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO,

as Borrowers or Guarantors,

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

 

and

 

BANK OF MONTREAL,

as Administrative Agent, Swing Line Lender, Lead Arranger and Book Runner

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

44

1.03

Accounting Terms

44

1.04

Uniform Commercial Code

45

1.05

Rounding

45

1.06

Times of Day

45

1.07

Letter of Credit Amounts

46

1.08

Intercreditor Agreement

46

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Loan Commitments

46

2.02

Borrowings, Conversions and Continuations of Loans

47

2.03

Letters of Credit

49

2.04

Swing Line Loans

55

2.05

Repayment of Loans

58

2.06

Prepayments

58

2.07

Termination or Reduction of Commitments

61

2.08

Interest

61

2.09

Fees

62

2.10

Computation of Interest and Fees

63

2.11

Evidence of Debt

63

2.12

Payments Generally; the Administrative Agent’s Clawback

64

2.13

Sharing of Payments by Lenders

65

2.14

Settlement Among Lenders

66

2.15

Nature and Extent of Each Borrower’s Liability

67

2.16

Cash Collateral

70

2.17

Defaulting Lenders

70

2.18

Increase in Revolving Credit Commitments

72

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes

74

3.02

Illegality

78

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.03

Inability to Determine Rates

78

3.04

Increased Costs; Reserves on LIBOR Loans

80

3.05

Compensation for Losses

81

3.06

Mitigation Obligations; Replacement of Lenders

82

3.07

Survival

82

 

 

 

ARTICLE IV

SECURITY AND ADMINISTRATION OF COLLATERAL

 

4.01

Security

82

4.02

Inventory

83

4.03

After Acquired Property; Further Assurances

83

4.04

Cash Management

83

4.05

Information Regarding Collateral

85

 

 

 

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01

Conditions of Initial Credit Extension

85

5.02

Conditions to all Credit Extensions

88

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.01

Existence, Qualification and Power

89

6.02

Authorization; No Contravention

89

6.03

Governmental Authorization; Other Consents

89

6.04

Binding Effect

89

6.05

Financial Statements; No Material Adverse Effect

89

6.06

Litigation

90

6.07

No Default

90

6.08

Ownership of Property; Liens

90

6.09

Environmental Compliance

91

6.10

Insurance

91

6.11

Taxes

92

6.12

ERISA Compliance

92

6.13

Subsidiaries; Equity Interests

93

6.14

Margin Regulations; Investment Company Act

93

6.15

Disclosure

93

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.16

Compliance with Laws

93

6.17

Intellectual Property; Licenses, Etc.

93

6.18

Labor Matters

94

6.19

Deposit Accounts and Securities Accounts

94

6.20

Anti-Terrorism Laws and Foreign Asset Control Regulations

94

6.21

Brokers

96

6.22

Material Contracts

96

6.23

Senior Indebtedness

96

6.24

Immaterial Subsidiaries

96

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

7.01

Financial Statements

96

7.02

Other Information

97

7.03

Notices

98

7.04

Payment of Obligations

99

7.05

Preservation of Existence, Etc.

99

7.06

Maintenance of Properties

99

7.07

Maintenance of Insurance; Condemnation Proceeds

100

7.08

Compliance with Laws

101

7.09

Books and Records

101

7.10

Inspection Rights and Appraisals; Meetings with the Administrative Agent

101

7.11

Use of Proceeds

101

7.12

New Subsidiaries

101

7.13

Compliance with ERISA

102

7.14

Further Assurances

103

7.15

Environmental Laws

103

7.16

Treasury Management Services

103

7.17

Enhancements to Senior Notes Indebtedness

103

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

 

8.01

Indebtedness

104

8.02

Liens

105

8.03

Investments

107

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.04

Fundamental Changes

108

8.05

Dispositions

108

8.06

Restricted Payments

109

8.07

Change in Nature of Business

110

8.08

Transactions with Affiliates

110

8.09

Burdensome Agreements

110

8.10

Use of Proceeds

110

8.11

Prepayment of Indebtedness; Amendment to Material Agreements

110

8.12

Financial Covenants.

111

8.13

Creation of New Subsidiaries

112

8.14

Reserved

112

8.15

Sale and Leaseback

112

8.16

Organization Documents; Fiscal Year

112

8.17

Immaterial Subsidiaries

112

8.18

Anti-Money Laundering and Terrorism Laws and Regulations

112

8.19

Economic Sanctions Laws and Regulations

113

 

 

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01

Events of Default

113

9.02

Remedies Upon Event of Default

115

9.03

Application of Funds

116

 

 

 

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01

Appointment and Authority

117

10.02

Rights as a Lender

117

10.03

Exculpatory Provisions

118

10.04

Reliance by the Administrative Agent

119

10.05

Delegation of Duties

119

10.06

Resignation of the Administrative Agent

119

10.07

Non-Reliance on the Administrative Agent and Other Lenders

120

10.08

No Other Duties, Etc.

120

10.09

The Administrative Agent May File Proofs of Claim; Credit Bidding

120

10.10

Collateral Matters

121

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.11

Other Collateral Matters

122

10.12

Credit Product Arrangement Provisions

122

10.13

Intercreditor Agreement/Subordination Agreements

123

10.14

ERISA Related Provisions

124

 

 

 

ARTICLE XI

MISCELLANEOUS

 

11.01

Amendments, Etc.

125

11.02

Notices; Effectiveness; Electronic Communication

128

11.03

No Waiver; Cumulative Remedies

131

11.04

Expenses; Indemnity; Damage Waiver

131

11.05

Marshalling; Payments Set Aside

133

11.06

Successors and Assigns

134

11.07

Treatment of Certain Information; Confidentiality

137

11.08

Right of Setoff

138

11.09

Interest Rate Limitation

139

11.10

Counterparts; Integration; Effectiveness

139

11.11

Survival

139

11.12

Severability

140

11.13

Replacement of Lenders

140

11.14

Governing Law; Jurisdiction; Etc.

141

11.15

Waiver of Jury Trial

142

11.16

Electronic Execution of Assignments and Certain Other Documents

142

11.17

USA PATRIOT Act Notice

142

11.18

No Advisory or Fiduciary Responsibility

142

11.19

Attachments

143

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

143

11.21

Acknowledgement Regarding Any Supported QFCs

143

11.22

Amendment and Restatement; No Novation

144

 

 

 

ARTICLE XII

CONTINUING GUARANTY

 

12.01

Guaranty

144

12.02

Rights of Lenders

145

12.03

Certain Waivers

145

 

v

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.04

Obligations Independent

145

12.05

Subrogation

146

12.06

Termination; Reinstatement

146

12.07

Subordination

146

12.08

Stay of Acceleration

146

12.09

Condition of Borrowers

146

12.10

Keepwell

146

12.11

Limitation of Guaranty

147

 

vi

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

1.01

Existing Letters of Credit

1.02

Mortgaged Property

1.03

IRB

2.01

Commitments and Applicable Percentages

4.05

Information Regarding Collateral

5.01

Good Standing and Foreign Qualification Jurisdictions

6.06

Litigation

6.08(b)(1)

Owned Real Property

6.08(b)(2)

Leased Real Property

6.09

Environmental Matters

6.10

Insurance

6.12(d)

Pension Plans

6.13

Subsidiaries; Other Equity Investments

6.18

Labor Matters

6.19

Deposit Accounts, Securities Accounts and Commodity Contracts

6.22

Material Contracts

8.01

Existing Indebtedness

8.02

Existing Liens

8.03

Existing Investments

8.08

Transactions with Affiliates

8.17

Immaterial Subsidiaries

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

Form of

A-1

Revolving Credit Loan Note

B

Compliance Certificate

C

Security Agreement

E

Assignment and Assumption Agreement

F

Credit Product Notice

 

i

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of August 1, 2019, among INTREPID POTASH, INC., a Delaware corporation (the
“Company”), and each other Subsidiary of the Company that may join hereto as a
borrower (together with the Company, each may be referred to individually, as a
“Borrower” and collectively herein, as “Borrowers”), INTREPID POTASH — MOAB,
LLC, a Delaware limited liability company (“Intrepid Moab”), INTREPID POTASH—NEW
MEXICO, LLC, a New Mexico limited liability company (“Intrepid New
Mexico”), INTREPID POTASH — WENDOVER, LLC, a Colorado limited liability company
(“Intrepid Wendover”), 203 E. FLORENCE, LLC, a Delaware limited liability
company (“203 E. Florence”), MOAB GAS PIPELINE, LLC, a Colorado limited
liability company (“Moab Gas” and together with Intrepid Moab, Intrepid New
Mexico, Intrepid Wendover, 203 E. Florence and each other Person that may join
hereto as a guarantor, each individually, a “Guarantor” and collectively herein,
as “Guarantors”), EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF MONTREAL, as Administrative
Agent, Swing Line Lender and a Letter of Credit Issuer.

 

Preliminary Statements

 

A.                                    The Borrowers have requested that Lenders,
the Swing Line Lender and the Letter of Credit Issuer provide certain credit
facilities to the Borrowers to finance their mutual and collective business
enterprise.

 

B.                                    Lenders are willing to provide the credit
facilities on the terms and conditions set forth in this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“203 E. Florence” has the meaning specified in the introductory paragraph
hereto.

 

“Account” means “accounts” as defined in the UCC.

 

“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, Contractual Obligation, Chattel Paper or General
Intangible.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means any transaction, or any series of related transactions, by
which a Person, directly or indirectly, acquires (a) any business or assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person,
whether through purchase of assets, merger or otherwise or (b) a majority of the
Voting Equity Interests or other controlling ownership interest in another
Person (including the purchase of an option, warrant or convertible or similar
type security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity or other
ownership

 

--------------------------------------------------------------------------------



 

interest or upon the exercise of an option or warrant for, or conversion of
securities into, such equity or other ownership interest.

 

“Additional Commitment Lender” has the meaning specified in Section 2.18(c).

 

“Adjusted EBITDA” means Consolidated EBITDA subject to Pro Forma Adjustment.

 

“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Agent and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  For the
purposes of Section 8.08 only, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the Voting Equity Interests of such Person.

 

“Agent Indemnitee” has the meaning specified in Section 11.04(c).

 

“Agent Indemnitee Liabilities” has the meaning specified in Section 11.04(c).

 

“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 2.15(c)(ii).

 

“ALTA Survey” means a survey satisfactory to the Administrative Agent prepared
in accordance with the standards adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1997, known as the
“Minimum Standard Detail Requirements of Land Title Surveys” and sufficient form
to satisfy the requirements any applicable title insurance company to provide
extended coverage over survey defects and shall also show the location of all
easements, utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject Real Property.

 

“Anti-Corruption Laws” has the meaning specified in Section 6.20.

 

“Anti-Money Laundering Laws” has the meaning specified in Section 8.17.

 

2

--------------------------------------------------------------------------------



 

“Applicable Margin” means, until the first Pricing Date (as defined below), the
rates per annum shown opposite Level I below, and thereafter from one Pricing
Date to the next the Applicable Margin means the rates per annum determined in
accordance with the following schedule:

 

Level

 

Consolidated Total Leverage
Ratio

 

Base Rate
Loans and
Letter of
Credit
Advances

 

LIBOR Loans
and Letter of
Credit Fees

 

Unused
Revolving
Credit Fee

 

IV

 

> 2.00 to 1.0

 

1.00

%

2.00

%

0.25

%

III

 

< 2.00 to 1.0 but > 1.25 to 1.0

 

.75

%

1.75

%

0.20

%

II

 

< 1.25 to 1.0 but > .50 to 1.0

 

.50

%

1.50

%

0.15

%

I

 

< .50 to 1.0

 

0.25

%

1.25

%

0.10

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Company ending on or after June 30, 2019, the date on which the
Administrative Agent is in receipt of the Company’s most recent financial
statements for the fiscal quarter (or in the case of the last fiscal quarter,
the fiscal year) then ended together with the Compliance Certificate for such
fiscal quarter (or, as applicable, the fiscal year).  The Applicable Margin
shall be established based on the Consolidated Total Leverage Ratio for the most
recently completed fiscal quarter (or, as applicable, the fiscal year) and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing Date.  If the Company has not delivered its financial statements
and Compliance Certificate by the date such items are required to be delivered
pursuant to Sections 7.01(a), 7.01(b) and 7.01(c), as applicable, until such
financial statements and related Compliance Certificate are delivered, the
Applicable Margin shall be the highest Applicable Margin (i.e., Level IV shall
apply).  If the Company subsequently delivers such financial statements and
related Compliance Certificate before the next date that financial statements
are otherwise required to be delivered pursuant to Section 7.01(a) or 7.01(b),
the Applicable Margin established by such late delivered financial statements
and/or related Compliance Certificate shall take effect from the date of
delivery until the next Pricing Date.  In all other circumstances, the
Applicable Margin established by such financial statements and related
Compliance Certificate shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter (or, as applicable, the fiscal
year) covered by such financial statements and related Compliance Certificate
until the next Pricing Date.  Notwithstanding the foregoing, in the event that
any financial statement or Compliance Certificate delivered pursuant to
Section 7.01(a) or (b) or 7.02(a) is shown to be inaccurate (regardless of
whether (i) this Agreement is in effect, (ii) any Commitments are in effect, or
(iii) any Credit Extension is outstanding when such inaccuracy is discovered or
such financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Company shall promptly
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Compliance Certificate were applicable for such Applicable Period, and (C) the
Borrowers shall be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period within three (3) Business Days of the date the
Administrative Agent provides the Borrower Agent with a reasonably detailed
calculation of such accrued additional interest and fees, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.12;
provided that, notwithstanding the foregoing, such obligation to pay accrued
additional interest and fees shall not otherwise result in the occurrence of an
Event of Default

 

3

--------------------------------------------------------------------------------



 

pursuant to Section 9.01(a) unless the Administrative Agent shall have delivered
a reasonably detailed calculation of such accrued additional interest and fees
and the Borrowers shall have failed, for three (3) Business Days following such
receipt, to pay such amounts.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 2.08(b) and
9.02 nor any of their other rights under this Agreement or any other Loan
Document.  The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Loan Obligations
hereunder.

 

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility, represented by the amount of the Revolving Credit
Commitment of such Revolving Credit Lender at such time; provided that if the
Aggregate Revolving Credit Commitments have been terminated at such time, then
the Applicable Percentage of each Revolving Credit Lender shall be the
Applicable Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender with respect to the Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment with respect to the Facility or holds a Loan under
the Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the Letter of Credit Issuer and (ii) if any Letters of Credit have been
issued, the Revolving Credit Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding, the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary or (b) assumed in connection with
an Investment in or Acquisition of such Person, and which, in each case, (i) has
not been incurred or created in connection with, or in anticipation or
contemplation of, such Person becoming a Subsidiary, (ii) only such Person (or
its Subsidiaries so acquired) are obligors with respect to such Indebtedness,
(iii) such Indebtedness is not a revolving loan facility; and (iv) such
Indebtedness is not secured by any Liens on working capital assets.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related Consolidated statements

 

4

--------------------------------------------------------------------------------



 

of income or operations, retained earnings and cash flows for such fiscal year
of the Company and its Subsidiaries, including the notes thereto.

 

“Auditor” has the meaning specified in Section 7.01(a).

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means (a) the Aggregate Revolving Credit Commitments minus
(b) Total Outstandings.

 

“Availability Period” means the period from the Business Day immediately
following the Closing Date to the Revolving Credit Termination Date.

 

“Aviation” means Intrepid Aviation LLC, a Colorado limited liability company.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO taking
effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the LIBOR Rate for a one month Interest Period plus 1.00%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Blocked Person” has the meaning specified in Section 6.20.

 

“BMO” means Bank of Montreal.

 

“BMO Harris” means BMO Harris Bank N.A. and or any of its Affiliates.

 

5

--------------------------------------------------------------------------------



 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or board of directors or sole member or
manager of such Person or any Person or any committee thereof duly authorized to
act on behalf of such board, (c) in the case of any partnership, the Board of
Directors of a general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.

 

“Borrower Agent” has the meaning specified in Section 2.15(g).

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means any of (a) a Revolving Credit Borrowing or (b) a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a LIBOR Loan, any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
any other dealings to be carried out pursuant to this Agreement in respect of
any such LIBOR Loan, means any such day that is also a London Banking Day.

 

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, (a) for the benefit of one or more of the Letter of Credit
Issuer or the Revolving Credit Lenders, as collateral for Letter of Credit
Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Letter of Credit Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Letter of Credit Issuer or (b) for the benefit of
the Administrative Agent, as collateral for Protective Advances or Swing Line
Loans that have not been refunded by the Revolving Credit Lenders, cash or
deposit account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent or (c) for the benefit of
the Secured Parties during the continuance of an Event of Default or in
connection with the Payment in Full, as collateral for any Obligations that are
due or may become due, cash or deposit account balances or, if the
Administrative Agent shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Subsidiaries free and clear of all Liens
(other than (x) Liens created under the Security Instruments and (y) Liens in
favor of the Senior Notes Agent so long as those Liens are at all times subject
to the terms of the Intercreditor Agreement):

 

(a)                                 cash, denominated in Dollars;

 

6

--------------------------------------------------------------------------------



 

(b)                                 readily marketable direct obligations of the
government of the United States or any agency or instrumentality thereof, or
obligations the timely payment of principal and interest on which are fully and
unconditionally guaranteed by the government of the United States or any state
or municipality thereof (including, without limitation, variable rate demand
notes), in each case so long as such obligation is Ratings Compliant;

 

(c)                                  Ratings Compliant commercial paper;

 

(d)                                 insured certificates of deposit or bankers’
acceptances of, or time deposits with any Lender or with any commercial bank;

 

(e)                                  Ratings Compliant readily marketable
general obligations of any corporation organized under the laws of any state of
the United States of America, payable in the United States of America, expressed
to mature not later than twenty-four months following the date of issuance
thereof;

 

(f)                                   Ratings Compliant money market sweep
vehicles; and

 

(g)                                  readily marketable shares of investment
companies or money market funds that, in each case, invest solely in the
foregoing Investments described in clauses (a) through (e) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFCHC” means any Subsidiary that owns no material assets other than the capital
stock or indebtedness of one or more CFCs and/or one or more CFCHCs.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of the Company or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) (i) becomes the “beneficial owner” (as defined in Rules 13d-4 and
13d-6 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable

 

7

--------------------------------------------------------------------------------



 

immediately or only after the passage of time), directly or indirectly, of 50%
or more of the Equity Interests of the Company on a fully-diluted basis (and
taking into account all such Equity Interests that such person or group has the
right to acquire pursuant to any option right) or (ii) obtains the power
(whether or not exercised) to elect a majority of the members of the board of
directors or other equivalent governing body;

 

(b)                                 except to the extent otherwise permitted by
the terms of this Agreement, the Company shall fail to own and control,
beneficially and of record (directly or indirectly), 100% of the issued and
outstanding Equity Interests of each of the other Loan Parties, except where
such failure is the result of a transaction permitted under the Loan Documents;
or

 

(c)                                  any “change of control” or similar event
occurs under the Notes Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(e), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, certain personal property of the Loan Parties
or any other Person in which the Administrative Agent or any Secured Party is
granted a Lien under any Security Instrument as security for all or any portion
of the Obligations or any other obligation arising under any Loan Document.

 

“Commitment” means a Revolving Credit Commitment.

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, in each
case, described in Section 2.02.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Concentration Account” has the meaning specified in Section 4.04(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income plus, to
the extent deducted from revenues in determining Consolidated Net Income and
without duplication, (i) Consolidated Interest Charges, (ii) expense for income,
franchise or similar Taxes paid in cash or accrued, (iii) depreciation expense,
(iv) amortization expense, (v) impairment expense, (vi) all non-cash expenses
related to stock based compensation, (vii) non-cash expenses (other than related
to stock based

 

8

--------------------------------------------------------------------------------



 

compensation), (viii) extraordinary expenses, (ix) depletion expense,
(x) accretion expense, (xi) costs qualifying as abnormal production costs under
GAAP, (xii) any deferred financing costs related to prepayments of the Senior
Notes, (xiii) any payments of Make-Whole Amount or Required Prepayment Premium
on the Senior Notes, (xiv) any deferred financing costs related to a permanent
reduction of commitments to lend under this Agreement, (xv) any restructuring
costs, fees and expenses, including without limitation, the closing and related
fees paid by the Company in connection with and contemplated by the Senior Notes
Agreement, this Agreement and the refinancing of the Existing Credit Agreement
(A) in an unlimited amount prior to the Closing Date and (B) in an aggregate
amount for this clause (xv) after the Closing Date not to exceed $2,000,000, and
(xvi) upon written approval of the Administrative Agent, other addbacks in an
amount not to exceed $2,500,000 in any period of four consecutive fiscal
quarters minus, to the extent included in Consolidated Net Income,
(1) extraordinary income or extraordinary gains, in each case as defined by
GAAP, (2) all non-cash income or gains, (3) non-recurring or unusual cash income
or gains, (4) income tax credits and refunds (to the extent not netted from tax
expense), and (5) any cash payments made during such period in respect of
non-cash items described in clause (vi) above subsequent to the fiscal quarter
in which the relevant non-cash expenses, charges or losses were incurred, all
calculated for the Company and its Subsidiaries on a Consolidated basis for such
period.  Any determination of Consolidated EBITDA shall exclude unrealized gains
or losses in respect of Rate Management Transactions.  For purposes of any
determination of Consolidated EBITDA for any period, Consolidated Net Income
shall exclude, solely to the extent not otherwise added or subtracted (as the
case may be) in determining Consolidated EBITDA for such period, net losses or
gains realized in connection with (i) any sale, lease, conveyance or other
disposition of any asset (other than in the Ordinary Course of Business) or
(ii) repayment, repurchase or redemption of Indebtedness.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of calculation,
the ratio of (i) Adjusted EBITDA for the Company’s then most recently ended
consecutive four fiscal quarters for which financial statements have been
delivered pursuant to Section 7.01(a) or (b) minus (x) the deemed amount of
Capital Expenditures  for such period  of $15,000,000 minus (y) cash income
taxes paid during such period to (ii) Consolidated Fixed Charges.

 

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of, without duplication,
Consolidated Interest Charges for such period (excluding any interest that is
paid in kind in respect of the Senior Notes), plus scheduled principal
amortization of long term Consolidated Funded Indebtedness paid or payable
during such period (other than in respect of Earn Out Obligations, Synthetic
Lease Obligations and any prepayments of principal of the Senior Notes made
pursuant to Section 8.1(a) of the Senior Notes Agreement as in effect on the
Closing Date).

 

“Consolidated Funded Indebtedness” means, at any time, the aggregate amount of
Consolidated Indebtedness, excluding (without duplication) (i) obligations of
the Company or a Subsidiary, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person (other than obligations for borrowed money and
obligations which are evidenced by notes, bonds or other similar instruments),
(ii) obligations of the Company or a Subsidiary to purchase securities or other
property arising out of or in connection with the sale of the same or
substantially similar securities or property, but only if such obligation to
purchase cannot be enforced prior to the Maturity Date, (iii) obligations of the
Company or a Subsidiary as an account party with respect to commercial Letters
of Credit, (iv) Contingent Obligations of the Company or a Subsidiary relating
to Indebtedness of a type described in clauses (i) through (iii) of this
definition, and (v) Net Mark-To-Market Exposure of the Company or a Subsidiary
under Rate Management Transactions; provided that, unless otherwise agreed in
writing between the Administrative Agent and the Company, Earn Out Obligations
which are not subordinated to the Obligations in a manner reasonably
satisfactory to

 

9

--------------------------------------------------------------------------------



 

the Administrative Agent will be included as Consolidated Funded Indebtedness
(to the extent treated as Indebtedness under this Agreement).

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a Consolidated basis as of such time.

 

“Consolidated Interest Charges” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated in accordance
with GAAP on a Consolidated basis for such period, plus (without duplication),
to the extent treated as interest in accordance with GAAP, premium payments,
debt discount, fees (excluding (x) accelerated amortization of fees paid in
respect of permanent reductions of commitments to lend under this Agreement,
(y) accelerated amortization of fees paid in respect of prepayments of the
Senior Notes, and (z) payments of Make-Whole Amount or Required Prepayment
Premium (as defined in the Senior Notes Agreement as in effect on the date
hereof) on the Senior Notes, in each case in accordance with GAAP), charges and
related expenses of the Company and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case calculated in accordance with GAAP on a
Consolidated basis for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) for
the Company and its Subsidiaries on a Consolidated basis calculated in
accordance with GAAP for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a Consolidated basis as of such date.

 

“Consolidated Total Leverage Ratio” means, for any period, for the Company and
its Subsidiaries on a Consolidated basis, the ratio of (i) Consolidated Funded
Indebtedness on such date minus the aggregate amount of unrestricted cash held
by the Loan Parties in deposit accounts as of such date subject to a deposit
account control agreement in favor of Administrative Agent, to (ii) Adjusted
EBITDA of Company and its Subsidiaries for the period of four fiscal quarters
then ended.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss relating to the obligation or liability of any other Person,
including, without limitation, any comfort letter tantamount to a guaranty, any
operating agreement tantamount to a guaranty, any take-or-pay contract, or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership (other than such obligations of such
partnership (or portion thereof) that are made non-recourse to such general
partner); provided, that “Contingent Obligation” shall not include warranties or
indemnities for goods or services sold in the ordinary course of business or
endorsements of instruments for deposit or collection in the ordinary course of
business, and unless otherwise expressly limited by the terms of a guarantee,
the amount of any guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

10

--------------------------------------------------------------------------------



 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, with respect to any Deposit Account, Securities
Account or Commodity Account, an agreement, in form and substance satisfactory
to the Administrative Agent, among the Administrative Agent, the financial
institution or other Person at which such account is maintained and the Loan
Party maintaining such account, effective to grant “control” (as defined under
the applicable UCC) over such account to the Administrative Agent.

 

“Controlled Account Bank” means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Loan Parties are concentrated and
with whom a Control Agreement has been, or is required to be, executed in
accordance with the terms hereof.

 

“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.

 

“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business incidental, reasonably
related or complementary thereto (it being understood that the Borrower’s Core
Business consists of not only production and sale of potash & langbeinite, salt,
and  magnesium chloride, but also sales of water and other activities coincident
with the servicing of the oilfield industry now and in the future (e.g., mixing
services, caliche sales, right of way activities, produced water gathering and
disposal)).

 

“Credit Exposure” means, as to any Lender at any time, the aggregate amount of
such Lender’s Revolving Credit Exposure at such time.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) a Letter
of Credit Extension.

 

“Credit Product Arrangements” means, collectively, (a) Swap Contracts between a
Loan Party or an Affiliate of a Loan Party and the Administrative Agent, an
Affiliate of the Administrative Agent, any Lender or Affiliate of a Lender and
(b) Treasury Management and Other Services.

 

“Credit Product Notice” means the written notice from a Credit Product Provider
and the Borrower Agent to the Administrative Agent relating to Credit Product
Arrangements in the form of Exhibit F hereto, or such other form as may be
acceptable to the Administrative Agent.

 

“Credit Product Obligations” means Indebtedness and other obligations of any
Loan Party or an Affiliate of any Loan Party (a) arising under Credit Product
Arrangements owing to BMO or its Affiliates or (b) arising under Credit Product
Arrangements owing to any Credit Product Provider and with respect to which the
Borrower Agent has expressly requested in the applicable Credit Product Notice
that such obligations be treated as Credit Product Obligations for purposes
hereof; provided that Credit Product Obligations shall not include Excluded Swap
Obligations.

 

“Credit Product Provider” means (a) BMO or any of its Affiliates and (b) any
other Lender or an Affiliate of a Lender that is a provider under a Credit
Product Arrangement, so long as such provider and the Borrower Agent deliver a
Credit Product Notice to the Administrative Agent by the later of the Closing
Date or, if not outstanding on the Closing Date, 10 days following the entering
into of the applicable Credit Product Arrangement, (i) describing the Credit
Product Arrangement and setting forth

 

11

--------------------------------------------------------------------------------



 

the maximum amount of Credit Product Obligations thereunder to be secured by the
Collateral (and, if all or any portion of such Credit Product Obligations arise
under Swap Contracts, the Swap Termination Value of such Credit Product
Obligations) and the methodology to be used in calculating such amount and
(ii) agreeing to be bound by Section 10.12.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin with respect to Base Rate Loans and Letter of Credit Advances
plus (c) 2% per annum; provided, however, that (i) with respect to a LIBOR Loan,
until the end of the Interest Period during which the Default Rate is first
applicable, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Margin) otherwise applicable to such LIBOR Loan
plus 2% per annum, and thereafter as set forth in the portion of this sentence
preceding this proviso, and (ii) with respect to Letter of Credit Fees, the
Default Rate shall equal the Letter of Credit Fee then in effect plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including, in the case of any Revolving Credit Lender,
in respect of its participations in Letters of Credit or Swing Line Loans)
within two Business Days of the date when due, (b) has notified any Borrower,
the Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower Agent, to
confirm in writing to the Administrative Agent and the Borrower Agent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower Agent), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject,

 

12

--------------------------------------------------------------------------------



 

repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination by the Administrative Agent to the Borrower Agent,
the Letter of Credit Issuer, the Swing Line Lender and each other Lender.

 

“Direct Foreign Subsidiary” means a Foreign Subsidiary or CFCHC directly owned
by a Loan Party.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, any casualty or
condemnation or otherwise) of any property (including any Equity Interest), or
part thereof, by any Person,  and including by Division, and including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), or (c) (i) contains any repurchase obligation
that may come into effect prior to, (ii) requires cash dividend payments (other
than Taxes) prior to, or (iii) provides the holders thereof with any rights to
receive any cash upon the occurrence of a change of control or sale of assets
prior to, in each case, the date that is 180 days after the Maturity Date;
provided, however, that (A) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability, (B) any class of Equity Interest
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not a
Disqualified Equity Interest shall not be deemed to be Disqualified Equity
Interests and (C) only the portion of such Equity Interests which so matures or
is so mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Equity Interests.

 

“Division” means the creation of one or more new limited liability companies by
means of any statutory division of a limited liability company pursuant to any
applicable limited liability company act or similar statue of any jurisdiction. 
“Divide” shall have the corresponding meaning.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia (but excluding,
for the avoidance of doubt, any territory or possession thereof).

 

“Earn Out Obligations” means all payment obligations under any earn-out or
similar agreements to which the Company or any of its Subsidiaries are party.

 

13

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Egan-Jones” means Egan-Jones Ratings Company and any successor thereto.

 

“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) an Approved
Fund; and (c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the Letter of Credit Issuer (if the applicable assignment
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding)) and the Swing Line
Lender (if the applicable assignment increases the obligation of the assignee to
participate in exposure under one or more Swing Line Loans (whether or not then
outstanding)) (each such approval not to be unreasonably withheld or delayed),
and (ii) unless a Specified Event of Default has occurred and is continuing, the
Borrower Agent (such approval not to be unreasonably withheld or delayed);
provided that, notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, or other applicable governmental restrictions relating to pollution and
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of or partnership or membership interest in (or other ownership or
profit interests in) such Person, all of the warrants, options or other rights
for the purchase or acquisition from such Person of shares of capital stock of
or partnership or membership interest in (or other ownership or profit interests
in) such Person, all of the securities convertible into or exchangeable for
shares of capital stock of or partnership or membership interest in (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares, interests or units
(or such other interests), and all of the other ownership or profit interests in
such Person, whether voting or nonvoting, and whether or not such shares, units,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

14

--------------------------------------------------------------------------------



 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.(1)

 

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Excluded Deposit Account” means (a)  Trust Accounts, , (b) zero balance
disbursement accounts, (c)  Excluded Escrow/Cash Collateral Accounts and
(d) other Deposit Accounts maintained in the Ordinary Course of Business
containing cash amounts that do not exceed at any time $200,000 for any such
account.

 

“Excluded Domestic Subsidiary” means (a) each Domestic Subsidiary that is not a
wholly-owned Subsidiary (for so long as such Subsidiary remains a
non-wholly-owned Subsidiary), (b) each Domestic Subsidiary that is an Immaterial
Subsidiary, and (c) any Domestic Subsidiary that is (i) a CFCHC or (ii) a direct
or indirect Subsidiary of any CFC or CFCHC; provided, however that,
notwithstanding the foregoing, no Borrower shall be an Excluded Domestic
Subsidiary.

 

“Excluded Equity Interests” shall mean (a) any Voting Equity Interests of any
Direct Foreign Subsidiary in excess of 65% of the outstanding Voting Equity
Interests of such Direct Foreign Subsidiary, (b) any Equity Interests of any
Subsidiary of a Direct Foreign Subsidiary, (c) the Equity Interests of a
Subsidiary that is not a wholly-owned Subsidiary the pledge of which would
violate a contractual obligation to the owners of the other Equity Interests of
such Subsidiary (other than any such owners that are the Company or Affiliates
of the Company) that is binding on or relating to such Equity Interests, or

 

--------------------------------------------------------------------------------

(1)  The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

15

--------------------------------------------------------------------------------



 

the applicable organizational documents, joint venture agreement or
shareholders’ agreement of such Subsidiary, and (d) Equity Interests of any
Immaterial Subsidiary.

 

“Excluded Escrow/Cash Collateral Account” means any Deposit Account containing
only escrowed amounts or cash collateral, in each case in favor of or securing
obligations owed to Governmental Authorities, provided that any Lien on such
Deposit Account is permitted in accordance with Section 8.02.

 

“Excluded Real Property” means (a) any fee-owned Real Property of a Loan Party
with a purchase price of less than $2,500,000 individually and that is not
subject to the Lien of the Senior Notes Agent, (b) any Real Property that is
subject to a Lien permitted by Sections 8.02(c) or (j), (c) any Real Property
with respect to which, in the reasonable judgment of the Administrative Agent
the cost (including as a result of adverse tax consequences) of providing a
Mortgage shall be excessive in view of the benefits to be obtained by the
Lenders, (d) any Real Property to the extent providing a mortgage on such Real
Property would (i) be prohibited or limited by any applicable law, rule or
regulation (but only so long as such prohibition or limitation is in effect),
(ii) violate a contractual obligation to the owners of such Real Property (other
than any such owners that are Loan Parties or their Affiliates) that is binding
on or relating to such Real Property but only to the extent such contractual
obligation was not incurred in anticipation of this provision or (iii) give any
other party to any contract, agreement, instrument or indenture governing such
Real Property the right to terminate its obligations thereunder.

 

“Excluded Securities Account” means (a) any Securities Account and any Commodity
Account holding customary initial deposits and margin deposits securing Swap
Contracts entered into in the ordinary course of business and not for
speculation purposes and (b) other Securities Accounts and Commodity Accounts
maintained in the Ordinary Course of Business containing assets, including
securities entitlements, financial assets or other amounts, with a fair market
value that do not exceed at any time $200,000 for any such account.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including U.S. federal backup withholding Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower Agent
under Section 11.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s

 

16

--------------------------------------------------------------------------------



 

assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 31, 2016, among the Company, the other Loan Parties, Bank of Montreal,
as administrative agent, and the lenders party thereto, as amended through but
excluding the Closing Date.

 

“Existing Letters of Credit” means the letters of credit issued by a Lender and
outstanding under the Existing Credit Agreement which are identified on
Schedule 1.01 hereto.

 

“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Administrative Agent may incur or make during a Default or Event of Default, or
during the pendency of a proceeding of any Loan Party under any Debtor Relief
Laws, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other claims; (c) the exercise, protection or enforcement of any rights or
remedies of Administrative Agent in, or the monitoring of, any proceeding
applicable to any Loan Party under any Debtor Relief Laws; (d) settlement or
satisfaction of any Taxes, charges or Liens with respect to any Collateral;
(e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances.  Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Loan Party or independent contractors in liquidating
any Collateral, and travel expenses.

 

“Facility” means the Revolving Credit Facility.

 

“Facility Termination Date” means the date as of which Payment in Full has
occurred.

 

“Fair Market Value” means, with respect to any asset or any group of assets, as
of any date of determination, the value of the consideration obtainable in a
sale of such assets at such date of determination assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time giving regard to the nature and
characteristics of such asset.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements entered into with respect to the foregoing and any applicable Law
implementing such intergovernmental agreement.

 

17

--------------------------------------------------------------------------------



 

“FCPA” means the U.S. Foreign Corrupt Practices Act.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to BMO on such day on such transactions as determined by
the Administrative Agent.

 

“Fee Letter” means that certain amended and restated fee letter agreement dated
the date hereof, between the Company and BMO.

 

“FIRREA” means The Financial Institutions Reform, Recovery, and Enforcement Act
of 1989.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“FLSA” means the Fair Labor Standards Act of 1938.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the Letter of Credit Issuer, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders and (c) with respect to the Administrative Agent, such Defaulting
Lender’s Applicable Percentage of Protective Advances other than Protective
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

18

--------------------------------------------------------------------------------



 

“Governmental Official” means any officer or employee of a Governmental
Authority, or of a public national or international organization, or any person
acting in an official capacity for or on behalf of any such Governmental
Authority, or for or on behalf of any such public national or international
organization.

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means each Person who executes or becomes a party to this Agreement
as a guarantor pursuant to Article XII or otherwise executes and delivers a
guaranty agreement acceptable to the Administrative Agent guaranteeing any of
the Obligations.

 

“Guarantor Payment” has the meaning specified in Section 2.15(c).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means any Subsidiary the gross revenue or total assets
of which accounts for not more than (i) 2.5% of the consolidated gross revenues
(after intercompany eliminations) of the Company and its Subsidiaries and
(ii) 2.5% of Consolidated Total Assets (after intercompany eliminations), in
each case, as of the last day of the most recently completed fiscal quarter as
reflected on the financial statements for such quarter. If the Subsidiaries that
constitute Immaterial Subsidiaries pursuant to the previous sentence account
for, in the aggregate, more than (i) 5.0% of such consolidated gross revenues
(after intercompany eliminations) or (ii) 5.0% of Consolidated Total Assets
(after intercompany eliminations), each as described in the previous sentence,
then the term “Immaterial Subsidiary” shall exclude each such Subsidiary
(starting with the Subsidiary that accounts for the most consolidated gross
revenues or Consolidated Total Assets and then in descending order) necessary to
limit the Immaterial Subsidiaries as a group to the lesser of 5.0% of the
consolidated gross revenues and 5.0% of Consolidated Total Assets, each as
described in the previous sentence.

 

19

--------------------------------------------------------------------------------



 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments or upon which interest is
customarily paid;

 

(b)                                 all direct or Contingent Obligations of such
Person arising under or in respect of letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and other
financial products and services (including treasury management and commercial
credit card, merchant card and purchase or procurement card services);

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (including all Earn Out
Obligations solely to the extent treated as a liability on the balance sheet of
such Person in accordance with GAAP unless otherwise agreed in writing between
the Administrative Agent and the Company) (other than trade accounts payable in
the Ordinary Course of Business);

 

(e)                                  indebtedness secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)                                   obligations under Capital Leases of such
Person;

 

(g)                                  all obligations of such Person with respect
to the redemption, repayment or other repurchase or payment in respect of any
Disqualified Equity Interest; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Insolvency Event” means, with respect to any Person:

 

(a)                                 the commencement of: (i) a voluntary case by
such Person under the Bankruptcy Code or (ii) the seeking of relief by such
Person under other Debtor Relief Laws;

 

20

--------------------------------------------------------------------------------



 

(b)                                 the commencement of an involuntary case or
proceeding against such Person under the Bankruptcy Code or other Debtor Relief
Laws and the petition or other filing is not controverted or dismissed within
sixty (60) days after commencement of the case or proceeding;

 

(c)                                  a custodian (as defined in the Bankruptcy
Code or equal term under any other Debtor Relief Law, including a receiver,
interim receiver, receiver manager, trustee or monitor) is appointed for, or
takes charge of, all or substantially all of the property of such Person;

 

(d)                                 such Person commences (including by way of
applying for or consenting to the appointment of, or the taking charge by, a
rehabilitator, receiver, interim receiver, custodian, trustee, monitor,
conservator or liquidator (or any equal term under any other Debtor Relief Laws)
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person;

 

(e)                                  such Person is adjudicated by a court of
competent jurisdiction to be insolvent or bankrupt;

 

(f)                                   any order of relief or other order
approving any such case or proceeding referred to in clauses (a)  or (b)  above
is entered;

 

(g)                                  such Person suffers any appointment of any
conservator or the like for it or any substantial part of its property that
continues undischarged or unstayed for a period of sixty (60) days; or

 

(h)                                 such Person makes an assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due.

 

“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Intercreditor Agreement” means that certain amended and restated intercreditor
agreement among the Administrative Agent, the Senior Notes Agent and the Loan
Parties, dated as of the date hereof and in form and substance acceptable to the
Administrative Agent, as amended, supplemented, restated or otherwise modified
from time to time.

 

“Interest Payment Date” means, (a) as to any LIBOR Loan, (i) the last day of
each Interest Period applicable to such LIBOR Loan; provided that if any
Interest Period for a LIBOR Loan is greater than

 

21

--------------------------------------------------------------------------------



 

three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates (ii) any
date that such Loan is prepaid or converted, in whole or in part, and (iii) the
Maturity Date; and (b) as to any Base Rate Loan (including a Swing Line Loan),
(i) the first day of each calendar quarter with respect to interest accrued
through the last day of the immediately preceding calendar quarter, (ii) any
date that such Loan is prepaid or converted, in whole or in part, and (iii) the
Maturity Date; provided, further, that interest accruing at the Default Rate
shall be payable from time to time upon demand of the Administrative Agent.

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending, in each case, on the date one, two, three or six months thereafter,
as selected by the Borrower Agent in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Intrepid Moab” has the meaning specified in the introductory paragraph hereto.

 

“Intrepid New Mexico” has the meaning specified in the introductory paragraph
hereto.

 

“Intrepid Wendover” has the meaning specified in the introductory paragraph
hereto.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type of security),
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the Fair
Market Value of such property at the time of such transfer or exchange.

 

“IP Rights” rights of any Person to use any Intellectual Property.

 

“IRB” means any self-funded industrial revenue bond transaction set forth in
Schedule 1.03, or any such transaction entered into by the Company or any of its
Subsidiaries after the date hereof pursuant to the provisions of Sections 4-59-1
to 4-59-16 of the New Mexico Statutes Annotated, 1978 Compilation, as amended,
or any comparable statute, regulation or program in any other state, so long as,
in each case, such transaction is debt-neutral (with the relevant municipality
or county issuing such bonds,

 

22

--------------------------------------------------------------------------------



 

the Company purchasing such bonds, and the relevant Subsidiary receiving the
proceeds from the sales of such bonds) and is generally of the kind and nature
entered into by the Company and its Subsidiaries prior to the date hereof.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Letter of Credit Issuer and any Borrower (or any Subsidiary) or in
favor the Letter of Credit Issuer and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Letter of Credit Issuer and the Swing Line
Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.

 

“Letter of Credit” means (a) any standby or documentary letter of credit issued
by a Letter of Credit Issuer or (b) any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support, in any case, issued by
the Administrative Agent or an Letter of Credit Issuer pursuant to this
Agreement for the benefit of a Borrower (or any other Loan Party or Domestic
Subsidiary thereof as to which all “know your customer” or other similar
requirements have been satisfied), and shall include the Existing Letters of
Credit.

 

“Letter of Credit Advance” means each Revolving Credit Lender’s funding of its
participation in any Letter of Credit Borrowing in accordance with its
Applicable Percentage.  All Letter of Credit Advances shall be denominated in
Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Letter of Credit Issuer.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing.

 

“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date (or, if such day is not a Business Day, the preceding Business
Day).

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

23

--------------------------------------------------------------------------------



 

“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in
Section 2.09(b).

 

“Letter of Credit Issuer” means BMO, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.  At
any time there is more than one Letter of Credit Issuer, all singular references
to the Letter of Credit Issuer shall mean any Letter of Credit Issuer, either
Letter of Credit Issuer, each Letter of Credit Issuer, the Letter of Credit
Issuer that has issued the applicable Letter of Credit, or both Letter of Credit
Issuers, as the context may require.

 

“Letter of Credit Obligations” means, as at any date of determination, (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings, plus (c) the aggregate amount of all accrued and unpaid Letter of
Credit Fees.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $7,500,000 and (b) the Aggregate Revolving Credit Commitments.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“LIBOR Loan” means a Loan that bears interest at a rate based on clause (a) of
the definition of “LIBOR Rate.”

 

“LIBOR Rate” means:

 

(a)                                 for any Interest Period with respect to a
LIBOR Loan, the rate per annum equal to (but in no event less than zero) (i) the
LIBOR Screen Rate market at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii at their request at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the commencement
of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (but which shall never
be less than zero) the LIBOR Screen Rate at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day.

 

“LIBOR Screen Rate” mean the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making the LIBOR Rate
available) LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time), or if ICE LIBOR is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the LIBOR
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by such other authoritative source (as is
selected by the Administrative Agent in its sole reasonable discretion) to major
banks in the London interbank Eurodollar at the date and time of determination.

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

 

24

--------------------------------------------------------------------------------



 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(e).

 

“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.

 

“Licensor” means any Person from whom a Loan Party obtains IP Rights.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit under Article II in the form of a Revolving
Credit Loan, a Protective Advance or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, Swing Line Loan Notice, each Issuer Document, each
Compliance Certificate, the Intercreditor Agreement, the Fee Letter, any
agreement creating or perfecting rights in Cash Collateral securing any
Obligation hereunder and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement, but excluding, for the avoidance of doubt,
Credit Product Arrangements.

 

“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.

 

“Loan Parties” means the Borrowers and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Make-Whole Amount” has the meaning ascribed to such term in Section 8.7 of the
Senior Notes Agreement as in effect on the Closing Date.

 

“Material Adverse Effect” means (a) a material adverse effect on, the
operations, business, assets, properties, or financial condition of the Company
and its Subsidiaries, taken as a whole; (b) a material adverse effect on the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the validity or
enforceability against any Loan Party of any Loan Document to which it is a
party or on the ability of the Administrative Agent to collect any Obligation or
realize upon any material portion of the Collateral.

 

“Material Contract” means any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities laws applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse

 

25

--------------------------------------------------------------------------------



 

Effect; or (c) that relates to Subordinated Debt or the Senior Notes, or to
Indebtedness in an aggregate amount of $2,500,000 or more.

 

“Maturity Date” means August 1, 2024.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive fiscal quarters of the Company and its
Subsidiaries for which financial statements have or should have been delivered
in accordance with Section 7.01(a) or 7.01(b).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time plus 103%
of the Fronting Exposure of the Administrative Agent with respect to Protective
Advances outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or Deposit Account balances provided in accordance with the
provisions of Section 2.16(a)(i) or 2.16(a)(ii), an amount equal to 103% of the
Outstanding Amount of all Letter of Credit Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuer in
their sole discretion.

 

“Moab Gas” has the meaning specified in the introductory paragraph hereto.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Related Documents” means, with respect to any Real Property subject to
a Mortgage, the following, in form and substance satisfactory to the
Administrative Agent and received by the Administrative Agent for review at
least 15 days prior to the effective date of the Mortgage:  (a) an ALTA
mortgagee title policy (or binder therefor) covering the Administrative Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to the Administrative Agent, which must be fully paid on such effective date;
(b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as the Administrative Agent may require with
respect to other Persons having an interest in the Real Property; (c) an ALTA
Survey by a licensed surveyor acceptable to the Administrative Agent; (d) a
life-of-loan flood hazard determination and, if the Real Property is located in
a flood plain, an acknowledged notice to borrower and flood insurance in an
amount, on terms including endorsements, and by an insurer, in each case,
acceptable to the Administrative Agent; (e) a current appraisal of the Real
Property, prepared by an appraiser acceptable to the Administrative Agent, and
in form and substance satisfactory to Required Lenders; (f) an environmental
assessment, prepared by environmental engineers acceptable to the Administrative
Agent, and accompanied by such reports, certificates, studies or data as the
Administrative Agent may reasonably require, which shall all be in form and
substance satisfactory to Required Lenders; and (g) an environmental indemnity
agreement and such other documents, instruments or agreements as the
Administrative Agent may reasonably require with respect to any environmental
risks regarding the Real Property.

 

“Mortgaged Property” means (a) the Real Property and leasehold interests in Real
Property of the Loan Parties listed on Schedule 1.02 hereto and (b) Real
Property, other than Excluded Real Property, required from time to time to be
subject to a Mortgage pursuant to the terms of the Loan Documents.

 

“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by a Loan Party on or about the
Closing Date, or from time to time thereafter as may be required under the Loan
Documents, in favor of the Administrative Agent, for the benefit of the Secured
Parties, by which such Loan Party has granted to the Administrative Agent, as
security for the Obligations, a Lien upon the Mortgaged Property described
therein, together with all

 

26

--------------------------------------------------------------------------------



 

mortgages, deeds of trust and comparable documents now or at any time hereafter
securing the whole or any part of the Obligations.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(4) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means

 

(a)                                 with respect to the Disposition of any asset
of any Loan Party or any Subsidiary, the excess, if any, of (i) the sum of the
cash and cash equivalents received in connection with such Disposition
(including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
the Disposition thereof (other than Indebtedness under the Loan Documents and
Indebtedness owing to the Company or any Subsidiary), (B) the reasonable
out-of-pocket expenses incurred by such Loan Party or any Subsidiary in
connection with such Disposition, including any brokerage commissions,
underwriting fees and discount, legal fees, finder’s fees and other similar fees
and commissions, (C) Taxes paid or reasonably estimated to be payable by the
Loan Party or any Subsidiary in connection with the relevant Disposition,
(D) the amount of any reasonable reserve required to be established in
accordance with GAAP against liabilities (other than Taxes deducted pursuant to
clause (C) above) to the extent such reserves are (x) associated with the assets
that are the object of such Disposition and (y) retained by such Loan Party or
applicable Subsidiary, and (E) the amount of any reasonable reserve for purchase
price adjustments and retained fixed liabilities reasonably expected to be
payable by such Loan Party or applicable Subsidiary in connection therewith to
the extent such reserves are (1) associated with the assets that are the object
of such Disposition and (2) retained by such Loan Party or applicable
Subsidiary; provided that the amount of any subsequent reduction of any reserve
provided for in clause (D) or (E) above (other than in connection with a payment
in respect of such liability) shall (X) be deemed to be Net Cash Proceeds of
such Disposition occurring on the date of such reduction, and (Y) immediately be
applied to the prepayment of Loans in accordance with Section 2.06(c); and

 

(b)                                 with respect to any issuance of Indebtedness
or Equity Interests by any Loan Party or any Subsidiary, the excess, if any, of
(i) the sum of the cash and cash equivalents received in connection with such
issuance over (ii) the sum of (A) the reasonable out-of-pocket expenses incurred
by such Loan Party or any Subsidiary in connection with such issuance, including
any brokerage commissions, underwriting fees and discount, legal fees, and other
similar fees and commissions and (B) Taxes paid or payable to the applicable
Governmental Authorities by the Loan Party or any Subsidiary in connection with
and at the time of such issuance.

 

“Net Mark-To-Market Exposure” has the meaning ascribed to such term in the
Senior Notes Agreement as in effect on the Closing Date.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

27

--------------------------------------------------------------------------------



 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Loan Party Prepayment Funds” has the meaning specified in
Section 2.06(b)(iii).

 

“Notes” means the Revolving Credit Loan Notes.

 

“NPL” means the National Priorities List pursuant to CERCLA, as updated from
time to time.

 

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Lender or any other Secured Party pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including all Letter of Credit
Obligations, and including all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any proceeding under any Debtor Relief Law relating to any Loan Party, or would
accrue but for such filing or commencement, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, indemnification and reimbursement payments, fees,
costs and expenses (including all fees, costs and expenses of counsel to the
Administrative Agent) incurred in connection with this Agreement or any other
Loan Document, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof
and (b) Credit Product Obligations; provided, that Obligations of a Loan Party
shall not include its Excluded Swap Obligations.

 

“OFAC” has the meaning specified in Section 8.10.

 

“OFAC Listed Person” has the meaning specified in Section 6.20.

 

“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent with past practices and undertaken in
good faith.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13).

 

28

--------------------------------------------------------------------------------



 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans,
Protective Advances and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and any
prepayments or repayments of Revolving Credit Loans, Protective Advances or
Swing Line Loans occurring on such date; and (b) with respect to any Letter of
Credit Obligations on any date, (i) the aggregate outstanding amount of such
Letter of Credit Obligations on such date after giving effect to any Letter of
Credit Extension occurring on such date plus and any other changes in the
aggregate amount of the Letter of Credit Obligations as of such date, including
as a result of any reimbursements by the Borrowers of Unreimbursed Amounts and
all Letter of Credit Borrowings on such date.

 

“Overnight Rate” means, for any day and from time to time as in effect, the
greater of (a) the Federal Funds Rate and (b) an overnight rate determined by
the Administrative Agent, the Letter of Credit Issuer, or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation.

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 11.06.

 

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 11.06.

 

“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party assigns to Administrative Agent, for the benefit of the
Secured Parties, such Person’s interests in its patents, as security for the
Obligations.

 

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“Payment Conditions” means, with respect to any Specified Transaction, the
satisfaction of the following conditions:

 

(a)                                 as of the date of any such Specified
Transaction and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing;

 

(b)                                 Availability (after giving Pro Forma Effect
to such Specified Transaction both as of such date and on an average daily basis
during the thirty (30) consecutive day period immediately preceding the making
of such Specified Transaction shall be not less than (i) $11,250,000 if relating
to any Specified Debt Payment regarding the Senior Notes or (ii) $15,000,000 if
relating to any other Specified Transaction;

 

(c)                                  the Consolidated Total Leverage Ratio as of
the end of the most recently ended Measurement Period prior to the consummation
of such Specified Transaction, calculated on a Pro Forma Basis, shall be equal
to or less than (i) 3.25 to 1.0 if relating to any Specified Debt Payment
regarding the Senior Notes or (ii) 3.0 to 1.00 if relating to any other
Specified Transaction; and

 

(d)                                 the Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower Agent certifying as to
compliance with the preceding clauses and demonstrating (in reasonable detail)
the calculations required thereby.

 

“Payment in Full” means (a) the indefeasible payment in full in cash of all
Obligations, together with all accrued and unpaid interest and fees thereon,
other than Letter of Credit Obligations that have

 

29

--------------------------------------------------------------------------------



 

been fully Cash Collateralized in an amount equal to 103% of the amount thereof
or as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the Letter of Credit Issuer shall have been made and
other than those Obligations expressly stated to survive termination and
contingent obligations as to which no claim has been asserted or threatened,
(b) the Commitments shall have terminated or expired, (c) the obligations and
liabilities of each Loan Party and its Affiliates under all Credit Product
Arrangements shall have been fully, finally and irrevocably paid and satisfied
in full and the Credit Product Arrangements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto, and (d) all claims of the Loan Parties against
any Secured Party arising on or before the payment date in connection with the
Loan Documents or any Credit Product Arrangements, as applicable, shall have
been released on terms acceptable to the Administrative Agent; provided, that
notwithstanding full payment or Cash Collateralization of the Obligations as
provided herein, the Administrative Agent shall not be required to terminate its
Liens in any Collateral unless, with respect to any damages the Administrative
Agent may incur as a result of the dishonor or return of Payment Items applied
to Obligations, Administrative Agent receives (a) a written agreement, executed
by Borrowers and any Person whose advances are used in whole or in part to
satisfy the Obligations, indemnifying the Administrative Agent and Lenders from
any such damages; or (b) such Cash Collateral as the Administrative Agent, in
its discretion, deems necessary to protect against any such damages.

 

“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any Acquisition by a Loan Party so long as:

 

(a)                                 the Person to be (or whose assets are to be)
acquired does not oppose such Acquisition;  the line or lines of business of the
Person to be acquired constitute a Core Business and the Person to be acquired
has its primary operations (or the assets to be acquired are) in the United
States of America;

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing either immediately prior to or immediately after
giving effect to such Acquisition;

 

(c)                                  the total cash consideration for the
Acquisition shall not exceed $50,000,000;

 

(d)                                 with respect to any Acquisition the total
cash consideration for which is greater than or equal to $20,000,000 and if the
Consolidated Total Leverage Ratio, on a Pro Forma Basis after giving effect to
any proposed acquisition, is greater than 2.5 to 1.0:

 

(i)                                     not less than ten (10) days prior to the
closing of any such Acquisition (or such shorter time as the Administrative
Agent shall agree), the Company shall have notified the

 

30

--------------------------------------------------------------------------------



 

Administrative Agent and Lenders of such Acquisition and furnished to the
Administrative Agent and Lenders reasonable details as to such Acquisition
(including sources and uses of funds therefor), to the extent available,
three (3)-year historical financial information and, to the extent available,
three (3)-year pro forma financial forecasts of the acquired business on a
stand-alone basis as well as of the Company and its Subsidiaries on a
consolidated basis after giving effect to the Acquisition (including, to the
extent available, balance sheets, cash flows and income statements by month for
the acquired Person, individually, and on a Consolidated basis with all Loan
Parties) and covenant compliance calculations reasonably satisfactory to the
Administrative Agent demonstrating satisfaction of the conditions described
below; and

 

(ii)                                  the Company shall have furnished to the
Administrative Agent the acquisition agreement, any other material acquisition
documents and, to the extent available, any financial statements and related
financial information regarding the acquisition target reasonably requested by
the Administrative Agent;

 

(e)                                  if a new Domestic Subsidiary (other than an
Excluded Domestic Subsidiary) and/or  Direct Foreign Subsidiary is formed or
acquired as a result of or in connection with the Acquisition, the Company shall
have delivered joinders and/or supplements to the applicable Loan Documents to
the extent otherwise required, and at the time required, by Section 7.12;

 

(f)                                   after giving effect to the Acquisition and
any Credit Extension in connection therewith, (i) the Company shall be in
compliance with the financial covenants in Section 8.12 on a Pro Forma Basis
(looking back in each case for a period of four completed fiscal quarters as if
the Acquisition occurred on the first day of such period and after giving effect
to the payment of the purchase price for the acquired business, and (ii) if the
Consolidated Total Leverage Ratio is greater than 2.5 to 1.0, (a) the
Consolidated Total Leverage Ratio on a Pro Forma Basis shall not exceed the
Consolidated Total Leverage Ratio compliance level for the next succeeding test
period less 0.25x and (b) after giving effect to the Acquisition and any Credit
Extension in connection therewith, the Loan Parties shall have not less than
$15,000,000 of total liquidity (consisting of cash or Cash Equivalents subject
to Control Agreements in favor of Administrative Agent and/or Availability under
the Revolving Credit Facility);

 

(g)                                  such Acquisition shall be structured as
(1) an asset Acquisition by the Company or a Guarantor of all or substantially
all of the assets of the Person whose assets are being acquired (or all or
substantially all of a line or lines of business of such Person), (2) a merger
of the Person to be acquired and into the Company or a Guarantor, with the
Company or such Guarantor as the surviving corporation in such merger, or (3) a
purchase of no less than 100% of the Equity Interests of the Person to be
acquired by the Company or such Guarantor;

 

(h)                                 the acquired business must have Adjusted
EBITDA on a Pro Forma Basis of at least negative Five Million Dollars
(-$5,000,000) after giving effect to the Acquisition (looking back four
(4) completed fiscal quarters as if the Acquisition occurred on the first day of
such period); and

 

(i)                                     the Borrower Agent shall have furnished
to the Administrative Agent a certificate of a Responsible Officer of the
Borrower Agent, in form and substance reasonably satisfactory to the
Administrative Agent,  certifying that all of the requirements set forth above
will be satisfied on or prior to the consummation of such Acquisition and
demonstrating (in reasonable detail) the calculations required thereby.

 

“Permitted JV Investment” means any Investment in a Person which is not a
wholly-owned Subsidiary of a Loan Party so long as:

 

31

--------------------------------------------------------------------------------



 

(a)                                 the line or lines of business of the Person
to be acquired constitute a Core Business and the Person has its primary
operations in the United States of America;

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing either immediately prior to or immediately after
giving effect to such proposed Permitted JV Investment;

 

(c)                                  the total cash consideration for all such
Permitted JV Investments shall not exceed $25,000,000 in the aggregate at any
one time;

 

(d)                                 the Company shall have furnished to the
Administrative Agent the JV investment agreement and/or any other material
investment or formation documents and, to the extent available, any financial
statements and related financial information regarding the proposed Permitted JV
Investment reasonably requested by the Administrative Agent, including, if
available, three (3)-year historical financial information and three (3)-year
financial forecasts;

 

(e)                                  after giving effect to the proposed
Permitted JV Investment and any Credit Extension in connection therewith,
(i) the Company shall be in compliance with the financial covenants set forth in
Section 8.12 on a Pro Forma Basis (looking back in each case for a period of
four completed fiscal quarters as if the Permitted JV Investment occurred on the
first day of such period and after giving effect to the payment of the purchase
price for the proposed Permitted JV Investment, and (ii) if the Consolidated
Total Leverage Ratio is greater than 2.5 to 1.0, (a) the pro-forma Consolidated
Total Leverage Ratio shall not exceed the Consolidated Total Leverage Ratio
compliance level for the next succeeding test period less 0.25x and (b) after
giving effect to the proposed Permitted JV Investment and any Credit Extension
in connection therewith, the Loan Parties shall have not less than $15,000,000
of total liquidity (consisting of cash or Cash Equivalents subject to Control
Agreements in favor of Administrative Agent and/or Availability under the
Revolving Credit Facility);

 

(f)                                   the Person subject to the proposed
Permitted JV Investment must have positive pro forma Adjusted EBITDA after
giving effect to the proposed Permitted JV Investment (looking back four
(4) completed fiscal quarters as if the investment occurred on the first day of
such period);

 

(g)                                  within 30 days after the closing of any
Permitted JV Investment, the Administrative Agent shall receive a valid,
perfected, first priority security interest in the Equity Interests of the
Person subject to the proposed Permitted JV Investment held by the Company or
its Subsidiaries (except where the Organization Documents of such Person
prohibit such a security interest); and

 

(h)                                 the Borrower Agent shall have furnished to
the Administrative Agent a certificate of a Responsible Officer of the Borrower
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth above will be satisfied
on or prior to the consummation of such proposed Permitted JV Investment and
demonstrating (in reasonable detail) the calculations required thereby.

 

“Permitted Liens” has the meaning specified in Section 8.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

32

--------------------------------------------------------------------------------



 

“Platform” has the meaning specified in Section 7.02.

 

“Post-Closing Agreement” means that certain Post-Closing Agreement by and
between the Borrower Agent and the Administrative Agent dated as of the Closing
Date with respect to the satisfaction after the Closing Date of certain
collateral matters.

 

“Pricing Date” has the meaning specified in the definition of “Applicable
Margin”.

 

“Pro Forma Adjustment” means, for the purposes of calculating Consolidated
EBITDA for any Measurement Period, if at any time during such Measurement
Period, the Company or any of its Subsidiaries shall have made a Permitted
Acquisition or Disposition permitted hereunder, Consolidated EBITDA for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if any such Permitted Acquisition or Disposition permitted hereunder occurred on
the first day of such Measurement Period, including (a) with respect to an any
Permitted Acquisition, inclusion of (i) the actual historical results of
operation of such acquired Person or line of business during such Measurement
Period and (ii) pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC and reasonably acceptable to the
Administrative Agent and (b) with respect to any Disposition permitted
hereunder, exclusion of the actual historical results of operations of the
disposed of Person or line of business or assets during such Measurement Period.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any applicable test, financial ratio or covenant
hereunder required by the terms of this Agreement to be made on a pro forma
basis, that (without duplication):

 

(a)                                 the Pro Forma Adjustment shall have been
made, to the extent applicable;

 

(b)                                 all Specified Pro Forma Transactions that
have been made during the applicable period of measurement or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made (the period beginning on the first day of such period of measurement and
continuing until the date of the consummation of such event, the “Reference
Period”) shall be deemed to have occurred as of the first day of the applicable
Reference Period; provided that (i) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified Pro
Forma Transaction, (A) shall be excluded in the case of a Disposition of all or
substantially all Equity Interests in or assets of any Loan Party or its
Subsidiaries or any division, product line, or facility used for operations of
the Loan Parties or their Subsidiaries, and (B) shall be included in the case of
a Permitted Acquisition or Investment described in the definition of Specified
Pro Forma Transaction, and (ii) all Indebtedness issued, incurred or assumed as
a result of, or to finance, any Specified Pro Forma Transaction or permanently
repaid in connection with any Specified Pro Forma Transaction during the
Reference Period shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such Reference Period (with interest
expense of such Person attributable to any Indebtedness for which pro forma
effect is being given as provided in the preceding clause (ii) that has a
floating or formula rate, shall have an implied rate of interest for the
applicable Reference Period determined by utilizing the rate that is or would be
in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, the foregoing pro forma adjustments may be
applied to any such test, financial ratio or covenant solely to the extent that
such adjustments are consistent with the definition of Consolidated EBITDA and
the definition of Pro Forma Adjustment; and

 

(c)                                  for purposes of calculating Availability on
a Pro Forma Basis (or in Pro Forma Compliance) for any period or as of any
specified time pursuant to any provision of this Agreement for

 

33

--------------------------------------------------------------------------------



 

purposes of determining compliance with any test or covenant or calculation
hereunder, the determination or calculation of Availability shall be made giving
pro forma effect to all Loans and Letters of Credit to be made in connection
with the consummation of all transactions (including Specified Transactions)
occurring on or prior to such date as if such Loans and Letters of Credit were
incurred as of the date of such transactions (including Specified Transactions)
or, as applicable, on each date of the period being so tested.

 

Whenever any provision of this Agreement requires the Borrowers to be in
compliance on a Pro Forma Basis (or in Pro Forma Compliance) with a specified
level of Availability in connection with any action to be taken by any Loan
Party or any Subsidiary, the Borrower Agent shall deliver to the Administrative
Agent a certificate of a Senior Officer setting forth in reasonable detail the
calculations demonstrating such compliance.

 

“Properly Contested” means with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or such
Loan Party’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; and (c) appropriate reserves have been established in accordance with
GAAP.

 

“Protective Advance” has the meaning specified in Section 2.01(c)(i).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP” means, in respect of any Swap Obligation, any Loan Party that
has total assets exceeding $10,000,000 at the time the relevant Guarantee or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Ratable Share” has the meaning specified in Section 2.01(c)(iii).

 

“Rate Management Transactions” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Ratings Compliant” means, with respect to any type of property rated by
nationally recognized ratings agencies, that such property is rated at or above
either (a) one of the ratings set forth below or (b) an equivalent rating by a
nationally recognized rating agency not listed below.

 

34

--------------------------------------------------------------------------------



 

Agency

 

Long-Term Rating

 

Short-Term
Rating

Moody’s

 

Baa3

 

P2

S&P

 

BBB-

 

A2

Fitch

 

BBB-

 

F2

Egan-Jones

 

BBB-

 

A2

 

“Reaffirmation Agreement” means that certain Omnibus Amendment and Reaffirmation
of Existing Ancillary Documents dated as of the Closing Date, by and among the
Loan Parties and the Administrative Agent.

 

“Real Property” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Person,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.

 

“Recipient” means the Administrative Agent, any Lender or any Letter of Credit
Issuer.

 

“Refinancing Conditions” means the following conditions for Refinancing
Indebtedness:  (a) it is in an aggregate principal amount that does not exceed
the principal amount of the Indebtedness being extended, renewed or refinanced
plus accrued interest and reasonable fees and expenses incurred in connection
with such refinancing, refunding, renewal or extension; (b) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the greater of the (i) interest rate for the
Indebtedness being refinanced, refunded, renewed, or extended and (ii) the
otherwise market rate of interest for such Indebtedness; (c) it has a final
maturity no sooner than and, if applicable, a weighted average life no less than
the Indebtedness being extended, renewed or refinanced; (d) it is subordinated
to the Obligations at least to the same extent as the Indebtedness being
extended, renewed or refinanced; (e) such Refinancing Indebtedness continues to
be subject to substantially the same subordination agreements or subordination
terms applicable to the Indebtedness being extended, renewed or refinanced (or
other subordination terms reasonably acceptable to the Administrative Agent);
(f) if secured, such Refinancing Indebtedness shall be secured by substantially
the same assets that secured the Indebtedness being extended, renewed or
refinanced; (g) no additional Person is obligated, primarily or contingently, on
such Refinancing Indebtedness; and (h) such Refinancing Indebtedness shall be on
terms no less favorable to the Administrative Agent and the Lenders, and no more
restrictive to the Loan Parties, than the Indebtedness being extended, renewed
or refinanced, in each case, except for terms applicable only to periods after
the Maturity Date at the time of incurrence of such Indebtedness.

 

“Refinancing Indebtedness” means the Indebtedness that is the result of an
extension, renewal or refinancing of Indebtedness permitted under
Section 8.01(b), (f), (g), (h), (o), (p), (q) and (s) as to which the
Refinancing Conditions are satisfied; provided that the incurrence of any such
Refinancing Indebtedness will be deemed to utilize permitted amounts of
Indebtedness, if any, under each clause thereof.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

 

35

--------------------------------------------------------------------------------



 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to a Letter
of Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Credit Exposure of all Lenders; provided, that if at any
time there are 2 or more Lenders (who are not Affiliates of one another),
“Required Lenders” must include at least 2 Lenders (who are not Affiliates of
one another).  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Prepayment Premium” has the meaning ascribed to such term in the
Senior Notes Agreement as in effect on the Closing Date.

 

“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer,  executive chairman, president, principal financial officer,
chief financial officer, chief accounting officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s or any Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof) or
(iii) any distribution, advance or repayment of Indebtedness to or for the
account of a holder of Equity Interests of the Company.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBOR Loans, having
the same Interest Period, made by each of the Revolving Credit Lenders pursuant
to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(a), (b) purchase participations in Letter of Credit Obligations,
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

36

--------------------------------------------------------------------------------



 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Letter of Credit Obligations, Swing Line Loans and
Protective Advances at such time.

 

“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Credit Loans, Letters of Credit and Swing
Line Loans to or for the benefit of the Borrowers by the Revolving Credit
Lenders, Letter of Credit Issuer and Swing Line Lender, as the case may be, in
the maximum aggregate principal amount at any time outstanding of $75,000,000,
as adjusted from time to time pursuant to the terms of this Agreement
(including, without limitation, pursuant to Section 2.18)

 

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or, following termination of the Revolving Credit Commitments, has
any Revolving Credit Exposure.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Loan Note” means a promissory note made by the Borrowers in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit A-1.

 

“Revolving Credit Settlement Date” has the meaning provided in Section 2.14(a).

 

“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the Letter of Credit Issuer
to make Letter of Credit Extensions pursuant to Section 9.02.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“Scheduled Unavailability Date” has the meaning specified in
Section 3.03(b)(ii).

 

“SDN List” has the meaning provided in Section 8.10.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party” means (a) each Lender, (b) each Credit Product Provider, (c) the
Administrative Agent, (d) the Letter of Credit Issuer and (e) the successors and
permitted assigns of each of the foregoing.

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or

 

37

--------------------------------------------------------------------------------



 

incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

 

“Security Agreement” means the Pledge and Security Agreement dated as of the
date hereof by the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit C.

 

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Agreements, the Mortgages, the
Mortgage Related Documents, the Patent Security Agreement, the Trademark
Security Agreement and all other agreements (including securities account
control agreements), instruments and other documents, whether now existing or
hereafter in effect, pursuant to which any Loan Party or other Person shall
grant or convey to the Administrative Agent or the Lenders a Lien in property as
security for all or any portion of the Obligations.

 

“Senior Notes” means, collectively, (a) the 3.23% Senior Notes, Series A, due
April 16, 2020 in an original principal amount of $60,000,000, (b) the 4.13%
Senior Notes, Series B, due April 14, 2023 in an original principal amount of
$45,000,000 and (c) the 4.28% Senior Notes, Series C, due April 16, 2025 in an
original principal amount of $45,000,000, in each case issued in April 2013 by
the Company pursuant to the Senior Notes Agreement, as amended on or prior to
the Closing Date and, thereafter, as amended, supplemented, restated or
otherwise modified in accordance with Section 8.11(b), and any registered
exchange notes issued in exchange therefor, and/or any Refinancing Indebtedness
incurred in respect thereof in accordance with Section 8.01.

 

“Senior Notes Agent” means U.S. Bank National Association, in its capacity as
collateral agent for the holders of Senior Notes, or any successor collateral
agent appointed in accordance with the Senior Notes Collateral Agency Agreement.

 

“Senior Notes Agreement” means the Amended and Restated Note Purchase Agreement
dated as of October 31, 2016, among the Company and the holders of the Senior
Notes party thereto from time to time, as amended on or prior to the Closing
Date and, thereafter, as amended, supplemented, restated or otherwise modified
in accordance with Section 8.11(b) and as replaced in connection with any
Refinancing Indebtedness incurred in respect thereof in accordance with
Section 8.01.

 

“Senior Notes Closing Date Documents” means, collectively, the Senior Notes
Agreement, the Senior Notes Security Agreement, the Subsidiary Guaranty (as
defined in the Senior Notes Agreement), the Mortgages (as defined in the Senior
Notes Agreement), and the Senior Notes Collateral Agency Agreement.

 

“Senior Notes Collateral Agency Agreement” means the Collateral Agency Agreement
dated as of October 31, 2016, by and among the Senior Notes Agent and the
Existing Noteholders (as defined in the Senior Notes Agreement), and
acknowledged by the Loan Parties.

 

“Senior Notes Documents” means, collectively, the Senior Notes, the Senior Notes
Agreement and the Senior Notes Closing Date Documents, as each may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Intercreditor Agreement, including any agreements and
documents governing indebtedness incurred to refinance, replace, extend, renew,
refund, repay, prepay, redeem, purchase, defease or retire, or issued in
exchange or replacement for, all or any of the Senior Notes.

 

38

--------------------------------------------------------------------------------



 

“Senior Notes Security Agreement” means the Security and Pledge Agreement dated
as of October 31, 2016, among the Company, the other parties identified as
“Grantors” thereunder from time to time, and Senior Notes Agent.

 

“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates.  “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.  For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.

 

“Specified Debt Payment” means any payment or prepayment of Indebtedness made
pursuant to Sections 8.11(a)(v)(x)(2) and/or 8.11(a)(v)(y).

 

“Specified Event of Default” means an Event of Default under Section 9.01(a),
Section 9.01(b) (as a result of any Loan Party failing to perform or observe any
term, covenant or agreement contained in Section 8.12), or Section 9.01(f).

 

“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15(c)).

 

“Specified Investment” means any Investment made pursuant to Section 8.03(i).

 

“Specified Pro Forma Transaction” means, with respect to any period, any
Investment, Disposition, incurrence or repayment of Indebtedness, Restricted
Payment, subsidiary designation or other event, including any Specified
Transaction, that by the terms of the Loan Documents requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis.”

 

“Specified Property” means the following:

 

(a)                                 Excess Water Rights held by Intrepid New
Mexico located in New Mexico and represented by the Office of the New Mexico
State Engineer File Numbers L-1880 thru L-1884, and associated real property
surface rights owned by Intrepid New Mexico with the following legal
description:

 

T. 17 S., R. 33 E., N.M.P.M.

Sec. 1: SW4

Sec. 12: W/2

Sec. 13: W/2, SE/4

Sec. 24: N/2

 

39

--------------------------------------------------------------------------------



 

Lea County, New Mexico;

 

(b)                                 Excess Water Rights held by Intrepid Moab in
respect of the Colorado River located in Utah and represented by (i) the State
of Utah Division of Water Right Users’ Claim No. 01-34, Certificate No. 11406,
(ii) the State of Utah Division of Water Right Users’ Claim No. 01-37,
Certificate No. 9161, (iii) the State of Utah Division of Water Right Users’
Claim No. 01-43, Certificate No. 9162, (iv) the State of Utah Division of Water
Right Users’ Claim No. 01-44, Certificate No. 9160, and (v) the State of Utah
Division of Water Right Users’ Claim No. 01-47, Certificate No. 11405;

 

(c)                                  Excess Water Rights held by Intrepid New
Mexico in respect of the Pecos River located in New Mexico and represented by
the Office of New Mexico State Engineer File Numbers 302, 1856, 1955, 1942,
2045, C-791 and C-1217 through C-1217-S, and associated real property surface
rights owned by Intrepid New Mexico with the following legal description:

 

T. 23 S., R. 28 E., N.M.P.M.

Sec. 11: NWSE

Sec. 12: S/2SE

Sec. 13: W/2NE

Eddy County, New Mexico;

 

(d)                                 that certain parcel of land owned by
Intrepid Moab located in Moab, Utah, with the following legal description:

 

T. 25 S., R. 20 E., S.L.B & M.

Sec. 2;  S/2SW, NWSW, SWSE;

Sec. 3:  Lots 1, 8, 9, 10, 14, 15, 16, S/2;

Sec. 10:  NE, N/2NW;

Sec. 11:  NW;

Grand County, Utah; and

 

(e)                                  any property (other than cash) received by
any Borrower or a Subsidiary as consideration for the Disposition of any
property described in clauses (a) through (e) above.

 

As used herein, “Excess Water Rights” means Water Rights held by the Company or
a Subsidiary which are not necessary or desirable for the conduct of the
businesses of the Company and its Subsidiaries as presently conducted or planned
to be conducted.

 

“Specified Restricted Payment” means any Restricted Payment pursuant to
Section 8.06(e).

 

“Specified Transaction” means each Specified Debt Payment, Specified Restricted
Payment or Specified Investment.

 

“Subordinated Debt” means Indebtedness which is expressly subordinated in right
of payment to the prior Payment in Full and which is in form and on terms
satisfactory to, and approved in writing by, the Administrative Agent.  For the
avoidance of doubt, the Senior Notes do not constitute Subordinated Debt.

 

“Subordination Provisions” means any provision relating to debt or lien
subordination applicable to or contained in any documents evidencing any
Subordinated Debt or the Senior Notes, including as set forth in the
Intercreditor Agreement or other applicable subordination and/or intercreditor
agreements.

 

40

--------------------------------------------------------------------------------



 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.

 

“Subsidiary Guarantor” means any Subsidiary of the Company that is a Guarantor.

 

“Supplemental Facility” has the meaning provided in Section 11.01(c).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender); provided, however that it is understood and agreed that such amounts
provided by the applicable Credit Product Provider with respect to Credit
Product Obligations under Swap Contracts may include a commercially reasonable
level of “cushion” to account for normal short-term market fluctuations.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means BMO in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

41

--------------------------------------------------------------------------------



 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $7,500,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $10,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments of such Lender and the Credit Exposure of such Lender at
such time.

 

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Revolving Credit Loans, Protective Advances, Swing Line Loans and
Letter of Credit Obligations.

 

“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party assigns to the Administrative Agent, for the benefit of
the Secured Parties, such Person’s interest in its trademarks as security for
the Obligations.

 

“Transaction” means, individually or collectively as the context may indicate,
(a) the entering by the Loan Parties of the Senior Notes Closing Date Documents
and (b) the entering by the Loan Parties of the Loan Documents to which they are
a party and the funding of the Revolving Credit Facility.

 

“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury and cash management services, (b) all commercial credit
card, purchase card, p-card and merchant card services; and (c) all other
banking products or services, including trade and supply chain finance services
and leases, other than Letters of Credit, in each case, to or for the benefit of
any Loan Party or an Affiliate of any Loan Party which are entered into or
maintained with a Lender or an Affiliate of a Lender and which are not
prohibited by the express terms of the Loan Documents.

 

“Trust Accounts” means Deposit Accounts or Securities Accounts containing cash,
cash equivalents or Securities (a) held exclusively for payroll and payroll
taxes, (b) held exclusively for employee benefit payments and expenses related
to a Loan Party’s employees, or (c) collected, remitted or withheld exclusively
to pay taxes (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof)).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests

 

42

--------------------------------------------------------------------------------



 

granted to the Administrative Agent pursuant to any applicable Loan Document is
governed by the Uniform Commercial Code as in effect in a jurisdiction of the
United States other than Illinois, the term “UCC” shall also include the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions of this Agreement, each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee Rate” means a per annum rate equal to the applicable Unused
Revolving Credit Fee specified in the definition of “Applicable Margin”.

 

“Unused Revolving Credit Facility Amount” means for any period of measurement,
the average daily amount by which (a) the Aggregate Revolving Credit Commitments
exceeds (b) the sum of (i) Outstanding Amount of all Revolving Credit Loans
other than Swing Line Loans and (ii) the Outstanding Amount of all Letter of
Credit Obligations, subject to adjustment as provided in Section 2.17.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
considered usage for purposes of determining the Unused Revolving Credit
Facility Amount.

 

“Unused Revolving Credit Fee” has the meaning specified in Section 2.09(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Equity Interests” means Equity Interests with respect to which the
holders thereof are ordinarily, in the absence of contingencies, entitled to
vote for the election of members of the Board of Directors of the issuer
thereof, even if the right so to vote has been suspended by the happening of
such a contingency.

 

“Water Rights” means all water and water rights, ditches and ditch rights,
reservoirs and storage rights, wells and groundwater rights (whether tributary
or nontributary), water shares, water contracts, water allotments, and other
rights in and to the use of water of any kind or nature, whether like or unlike
the foregoing, decreed or undecreed.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or

 

43

--------------------------------------------------------------------------------



 

modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(vii) all covenants in Article VIII shall be given independent effect so that if
a particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant (other than specific cross references
permitting actions or conditions under other covenants) shall not avoid the
occurrence of an Event of Default or Default if such action is taken or
condition exists.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 A reference to Loan Parties’ “knowledge” or
similar concept means actual knowledge of a Responsible Officer, or knowledge
that a Responsible Officer would have obtained if he or she had engaged in good
faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect on
the Closing Date, except (i) with respect to any reports or financial
information required to be delivered pursuant to Section 7.01, which shall be
prepared in accordance with GAAP as in effect and applicable to that accounting
period in respect of which reference to GAAP is being made and (ii) as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of each Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
Agent shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower Agent shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably

 

44

--------------------------------------------------------------------------------



 

requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding anything to the contrary contained in this Section 1.03
or the definition of “Capital Lease Obligations”, all leases of any Person that
are or would be characterized as operating leases in accordance with GAAP on
December 31, 2018 (without giving effect to the adoption of ASU No. 2016-02,
Leases (Topic 842)), whether or not such operating leases were in effect on such
date, shall continue to be treated as operating leases (and not capital leases)
for purposes of determining the amount of any Indebtedness and Consolidated
Indebtedness under this Agreement, regardless of any change in GAAP or the
application of GAAP by the Company after the date of this Agreement that would
otherwise require such leases to be recharacterized as capital leases or finance
leases.

 

(c)                                  Consolidation of Variable Interest
Entities.  Except as expressly provided otherwise herein, all references herein
to Consolidated financial statements of the Company and its Subsidiaries or to
the determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)                                 Calculations.  In computing financial ratios
and other financial calculations of the Company and its Subsidiaries required to
be submitted pursuant to this Agreement, all Indebtedness of the Company and its
Subsidiaries shall be calculated at par value irrespective if the Company has
elected the fair value option pursuant to FASB Interpretation No. 159 — The Fair
Value Option for Financial Assets and Financial Liabilities—Including an
amendment of FASB Statement No. 115 (February 2007).

 

1.04                        Uniform Commercial Code.  As used herein, the
following terms are defined in accordance with the UCC in effect in the State of
Illinois from time to time:  “As-extracted collateral,” “Chattel Paper,”
“Commodity Account,” “Commodity Contracts,” “Deposit Account,” “Documents,”
“Equipment”, “General Intangibles,” “Instrument,” “Inventory,” “Investment
Property,” “Record,” and “Securities Account.”

 

1.05                        Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.08                        Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, the terms of this Agreement are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement with respect to the
exercise of rights and remedies, the terms of the Intercreditor Agreement shall
govern and control.

 

45

--------------------------------------------------------------------------------



 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loan Commitments.

 

(a)                                 Revolving Credit Commitments.  Subject to
the terms and conditions set forth herein, each Lender having a Revolving Credit
Commitment severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrowers from time to time during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided however, that after giving effect
to any Revolving Credit Borrowing, (A) the Total Outstandings shall not exceed
the Aggregate Revolving Credit Commitments, and (B) the Revolving Credit
Exposure of each Lender shall not exceed such Lender’s Revolving Credit
Commitment.  Within such limits and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(a), prepay under
Section 2.06(a)(i), and reborrow under this Section 2.01(a).

 

(b)                                 [Reserved].

 

(c)                                  Protective Advances.

 

(i)                                     The Administrative Agent shall be
authorized by each Borrower and the Lenders from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Base Rate Loans to the Borrowers on behalf of the Lenders (any of
such Loans are herein referred to as “Protective Advances”) which the
Administrative Agent deems necessary or desirable to (a) preserve or protect
Collateral or any portion thereof or (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Revolving Credit
Exposure; provided that no Protective Advance shall cause the aggregate amount
of the Total Outstandings at such time to exceed the Aggregate Revolving Credit
Commitments then in effect.  All Protective Advances made by the Administrative
Agent constitute Obligations, secured by the Collateral and shall be treated for
all purposes as Base Rate Loans.

 

(ii)                                  The aggregate amount of Protective
Advances outstanding at any time shall not exceed ten percent (10.0% percent) of
the Aggregate Revolving Credit Commitments then in effect.  Protective Advances
may be made even if the conditions set forth in Section 5.02 have not been
satisfied.  Each Revolving Credit Lender shall participate in each Protective
Advance on a ratable basis.  Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Protective Advances to any or
all Borrowers by written notice to the Administrative Agent.  Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.  At any time that there
is sufficient Availability and the conditions precedent set forth in
Section 5.02 have been satisfied, the Administrative Agent may request the
Revolving Credit Lenders to make a Loan to repay a Protective Advance.  At any
other time, the Administrative Agent may require the Revolving Credit Lenders to
fund their risk participations described in Section 2.01(c)(iii);

 

(iii)                               Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default or
Event of Default), each Revolving Credit Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent without recourse or warranty, an undivided
interest and participation in such Protective Advance equal to the proportion of
the Total Credit Exposure of such Revolving Credit Lender to the Total Credit
Exposure of all Revolving Credit Lenders (its “Ratable Share”) of such
Protective Advance.  Each Revolving Credit Lender shall

 

46

--------------------------------------------------------------------------------



 

transfer (a “Transfer”) the amount of such Revolving Credit Lender’s purchased
interest and participation promptly when requested to the Administrative Agent,
to such account of the Administrative Agent as the Administrative Agent may
designate, but in any case not later than 3:00 p.m. on the Business Day notified
(if notice is provided by the Administrative Agent prior to 12:00 p.m. and
otherwise on the immediately following Business Day (the “Transfer Date”)). 
Transfers may occur during the existence of a Default or Event of Default and
whether or not the applicable conditions precedent set forth in Section 5.02
have then been satisfied.  Such amounts transferred to the Administrative Agent
shall be applied against the amount of the applicable Protective Advance and
shall constitute Loans of such Revolving Credit Lenders, respectively.  If any
such amount is not transferred to the Administrative Agent by any Revolving
Credit Lender on such Transfer Date, the Administrative Agent shall be entitled
to recover such amount on demand from such Revolving Credit Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Administrative Agent, at the Overnight Rate for three
(3) Business Days and thereafter at the Base Rate.  From and after the date, if
any, on which any Revolving Credit Lender is required to fund, and funds, its
interest and participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Revolving Credit Lender,
such Revolving Credit Lender’s Ratable Share of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBOR Loans shall be made
upon the Borrower Agent’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of LIBOR
Loans or of any conversion of LIBOR Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower Agent pursuant to this Section 2.02(a) must be promptly confirmed
in writing by a Responsible Officer of the Borrower Agent.  Each Borrowing of,
conversion to or continuation of LIBOR Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections  2.02(f), 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each such notice (whether
telephonic or written) shall specify (i) the principal amount of Loans to be
borrowed, converted or continued, (ii) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day) and (iv) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrowers fail to specify a Type of Loan or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBOR Loans.  If the Borrowers request a Borrowing of, conversion to, or
continuation of LIBOR Loans in any such Committed Loan Notice, but fail to
specify an Interest Period, they will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage, and if no timely notice of a
conversion or continuation is provided by the Borrower Agent, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  Each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of

 

47

--------------------------------------------------------------------------------



 

the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrowers in like funds as received by
the Administrative Agent either by (i) crediting the account of the Borrowers on
the books of BMO with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are Letter of Credit Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such Letter of Credit Borrowings, and
second, shall be made available to the Borrowers as provided above.

 

(c)                                  Except as otherwise provided herein, a
LIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as LIBOR Loans without the consent of
the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower Agent and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower Agent and the Lenders of any change in BMO’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than eight (8) Interest Periods in effect in
respect of the Facility.

 

(f)                                   Borrowers and each Lender hereby
irrevocably authorize the Administrative Agent, in the Administrative Agent’s
sole discretion, to advance to Borrowers, and/or to pay and charge to Borrowers’
Loan Account hereunder, all sums necessary to pay (i) any interest accrued on
the Obligations when due and to pay all fees, costs and expenses and other
Obligations at any time owed by any Loan Party to the Administrative Agent or
any Lender hereunder and (ii) any service charge or expenses due pursuant to
Section 11.04 when due.  The Administrative Agent shall advise the Borrower
Agent of any such advance or charge promptly after the making thereof.  Such
action on the part of the Administrative Agent shall not constitute a waiver of
the Administrative Agent’s rights and the Borrowers’ obligations under this
Agreement.  Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(f) shall constitute Revolving Credit
Loans (notwithstanding the failure of the Borrowers to satisfy any of the
conditions to Credit Extensions in Section 5.02) and Obligations hereunder and
shall bear interest at the interest rate then and thereafter applicable to Base
Rate Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the earlier to occur of the Letter of Credit Expiration Date or the
termination of the Availability Period, to issue Letters of Credit at the
request of the Borrower Agent for the account of a Borrower (or any Loan Party
or Domestic Subsidiary thereof as to which all “know your customer” or other
similar requirements have been satisfied) so long as such Borrower is a joint
and several co-applicant; references to a “Borrower” in this Section 2.03 shall
be deemed to include reference to such other Loan Party and any applicable
Domestic Subsidiary), and to

 

48

--------------------------------------------------------------------------------



 

amend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the a Borrower and any drawings thereunder; provided
that the Letter of Credit Issuer shall not be obligated to make any Letter of
Credit Extension with respect to any Letter of Credit, and no Revolving Credit
Lender shall be obligated to participate in any Letter of Credit, if as of the
date of such Letter of Credit Extension, (A) the Total Outstandings would exceed
the Aggregate Revolving Credit Commitments, (B) the Revolving Credit Exposure of
any Revolving Credit Lender would exceed such Revolving Credit Lender’s
Revolving Credit Commitment, or (C) the Outstanding Amount of all Letter of
Credit Obligations would exceed the Letter of Credit Sublimit.  Each request by
the Borrower Agent for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower Agent that the Letter of Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions hereof
and all fees in respect thereof pursuant to Sections 2.03(h) and 2.09(b) shall
be payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to the Existing Letters
of Credit, except to the extent that such fees are also payable pursuant to
Section 2.03(h) and 2.09(b)) as if the Existing Letters of Credit had been
issued on the Closing Date.  Notwithstanding the foregoing, (x) the Borrowers
shall not be required to pay any additional issuance fees with respect to the
issuance of the Existing Letters of Credit solely as a result of such letters of
credit being converted to a Letter of Credit hereunder, it being understood that
the fronting, participation and other fees set forth in Section 2.03(h) and
2.09(b) shall otherwise apply to the Existing Letters of Credit and (y) no
Existing Letter of Credit may be extended or renewed.

 

(ii)                                  The Letter of Credit Issuer shall not
issue any Letter of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur (i) as to standby Letters of
Credit, more than twelve months after the date of issuance or last renewal, and
(ii) as to commercial Letters of Credit, later than the earlier of (1) 270 days
after the date of issuance thereof and (2) 30 days before the Maturity Date (or,
if such day is not a Business Day, the preceding Business Day), unless in each
case the Required Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless Cash
Collateralized or all the Lenders have approved such expiry date;

 

(iii)                               The Letter of Credit Issuer shall not be
under any obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Letter of Credit Issuer from issuing such Letter of Credit or any
Law applicable to the Letter of Credit Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such

 

49

--------------------------------------------------------------------------------



 

Letter of Credit in particular or shall impose upon the Letter of Credit Issuer
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Letter of Credit Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Letter of
Credit Issuer any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which the Letter of Credit Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the Letter of Credit Issuer;

 

(C)                               such Letter of Credit is in an initial amount
less than $10,000;

 

(D)                               any Lender is at that time a Defaulting
Lender, unless the Letter of Credit Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Letter of Credit
Issuer (in its sole discretion) with the Borrowers or such Lender to eliminate
the Letter of Credit Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Obligations as to which the
Letter of Credit Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iv)                              The Letter of Credit Issuer shall not amend
any Letter of Credit if the Letter of Credit Issuer would not be permitted at
such time to issue such Letter of Credit in its amended form under the terms
hereof.

 

(v)                                 The Letter of Credit Issuer shall be under
no obligation to amend any Letter of Credit if (A) the Letter of Credit Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(vi)                              The Letter of Credit Issuer shall act on
behalf of the Revolving Credit Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and the Letter of Credit
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the Letter of Credit Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the Letter of Credit Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Letter of
Credit Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower Agent delivered to
the Letter of Credit Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower Agent and, if applicable, of the applicable
Borrower.  Such Letter of Credit Application must be received by the Letter of
Credit Issuer and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the Letter of Credit Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the

 

50

--------------------------------------------------------------------------------



 

case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; and (G) such other matters as the Letter of Credit
Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Letter of Credit Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Letter of Credit Issuer may require.  Additionally, the Borrower
Agent shall furnish to the Letter of Credit Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the Letter of
Credit Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the Letter of Credit Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the applicable
Borrower and, if not, the Letter of Credit Issuer will provide the
Administrative Agent with a copy thereof.  Unless the Letter of Credit Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Company
or the Company and the applicable Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the Letter of
Credit Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Letter of Credit Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower Agent so requests in any
applicable Letter of Credit Application, the Letter of Credit Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit other than a
commercial Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Letter of Credit Issuer, the Borrower Agent shall not
be required to make a specific request to the Letter of Credit Issuer for any
such extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Letter of Credit Issuer shall not
permit any such extension if (A) the Letter of Credit Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is

 

51

--------------------------------------------------------------------------------



 

five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower Agent that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each such case directing the Letter
of Credit Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Letter of Credit Issuer will also
deliver to the Borrower Agent and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing or presentation of documents under
such Letter of Credit, the Letter of Credit Issuer shall notify the Borrower
Agent and the Administrative Agent thereof. Not later than 1:00 p.m. on the date
of any payment by the Letter of Credit Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrowers shall reimburse the Letter of Credit
Issuer through the Administrative Agent in Dollars and in an amount equal to the
amount of such drawing.  If the Borrowers fail to reimburse the Letter of Credit
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing or payment (the “Unreimbursed Amount”), and the amount of such Revolving
Credit Lender’s Applicable Percentage thereof.  In such event, the Borrower
Agent shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 5.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the Letter of Credit Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) to the
Administrative Agent for the account of the Letter of Credit Issuer, in Dollars,
at the Administrative Agent’s Office for Dollar denominated payments an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
3:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower Agent in such amount.  The Administrative
Agent shall remit the funds so received to the Letter of Credit Issuer in
Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 5.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the Letter of
Credit Issuer a Letter of Credit Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Letter of Credit Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its

 

52

--------------------------------------------------------------------------------



 

participation in such Letter of Credit Borrowing and shall constitute an Letter
of Credit Advance from such Revolving Credit Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or Letter of Credit Advance pursuant to this
Section 2.03(c) to reimburse the Letter of Credit Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Credit
Lender’s Applicable Percentage of such amount shall be solely for the account of
the Letter of Credit Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or Letter of Credit Advances to reimburse the Letter
of Credit Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender may have
against the Letter of Credit Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of a Letter of Credit Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the Letter of
Credit Issuer for the amount of any payment made by the Letter of Credit Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer any amount required to be paid by such Revolving Credit Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the Letter of Credit Issuer shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Letter of Credit Issuer at a rate per annum equal to the applicable Overnight
Rate for three (3) Business Days and thereafter at the Base Rate, plus any
administrative, processing or similar fees customarily charged by the Letter of
Credit Issuer in connection with the foregoing.  A certificate of the Letter of
Credit Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.  At any time
after the Letter of Credit Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Revolving Credit Lender’s
Letter of Credit Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
Letter of Credit Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowers or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Credit Lender
its Applicable Percentage thereof in Dollars (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s Letter of Credit Advance was outstanding) and in the
same funds as those received by the Administrative Agent.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse the Letter of Credit Issuer for each drawing under
each Letter of Credit, and to repay each Letter of Credit Borrowing shall be
joint and several and absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

53

--------------------------------------------------------------------------------



 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that any Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Letter of Credit Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document or endorsement  presented under or in connection with such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

 

(iv)                              any payment by the Letter of Credit Issuer
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit, or any payment
made by the Letter of Credit Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any Subsidiary.

 

(f)                                   Role of Letter of Credit Issuer.  Each
Revolving Credit Lender and the Borrowers agree that, in paying any drawing
under a Letter of Credit, the Letter of Credit Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Letter of
Credit Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the Letter of Credit Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit.  The Letter of Credit Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Letter of Credit Issuer shall not be responsible for the validity or
sufficiency of any instrument endorsing, transferring or assigning or purporting
to endorse, transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Letter of Credit Issuer and the Borrower
Agent, when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently

 

54

--------------------------------------------------------------------------------



 

published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

(h)                                 Fronting Fee and Documentary and Processing
Charges Payable to Letter of Credit Issuer. The Borrowers shall pay directly to
the Letter of Credit Issuer for its own account a fronting fee with respect to
each Letter of Credit, at a rate equal to 0.125%, computed on the amount of such
Letter of Credit (a “Fronting Fee”), and payable upon the issuance or renewal
(automatic or otherwise) thereof or upon any amendment increasing the amount
thereof.  In addition, the Borrowers shall pay directly to the Letter of Credit
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment, cancellation, negotiation, drawing under, transfer and other
processing fees, and other standard documentary, processing and other costs and
charges, of the Letter of Credit Issuer relating to letters of credit issued by
it as from time to time in effect.  Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

 

(i)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(j)                                    Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary or any other Borrower, each Borrower shall be obligated to reimburse
the Letter of Credit Issuer hereunder for any and all drawings under such Letter
of Credit.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries or any other Borrower inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries or other Borrower.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender may, but shall not be
obligated to, make loans in reliance upon the agreements of the other Lenders
set forth in this Section 2.04 in Dollars (each such loan, a “Swing Line Loan”)
to the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans and Letter of Credit Obligations of the Revolving Credit
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Credit Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Revolving Credit Commitments, and (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment, and provided, further, that the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits and subject to the discretion of
the Swing Line Lender to make Swing Line Loans, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.06(a)(ii), and reborrow under this Section 2.04.  Each Swing
Line Loan shall be a Base Rate Loan.  Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower Agent’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent

 

55

--------------------------------------------------------------------------------



 

not later than 12:00 noon on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Agent.  Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
(i) deliver notice to the Borrower Agent and the Administrative Agent as to
whether it will or will not make such Swing Line Loan available to the Borrowers
and, if agreeing to make such Swing Line Loan, (ii) confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 1:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower Agent at its office by
crediting the account of the Borrower Agent on the books of the Swing Line
Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion, but no less frequently than weekly, may request,
on behalf of the Borrowers (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02 without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 5.02.  The Swing Line Lender shall furnish the
Borrower Agent with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

56

--------------------------------------------------------------------------------



 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate for three
(3) Business Days and thereafter at the Base Rate, plus any administrative
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing.  A certificate of the Swing Line Lender submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Swing Line Lender, the Borrowers or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(v)                                 All refinancings and fundings under this
Section 2.04(c) shall be in addition to and without duplication of the
settlement procedures and obligations under Section 2.14.

 

(d)                                 Repayment of Participations.  At any time
after any Revolving Credit Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Applicable Percentage of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Revolving Credit Lender’s risk participation was funded) in the same funds
as those received by the Swing Line Lender.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrowers for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Repayment of Loans.

 

(a)                                 Revolving Credit Loans.  The Borrowers shall
repay to the Administrative Agent for the account of each of the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of and all
accrued and unpaid interest on all Revolving Credit Loans (and if any,
Protective Advances) outstanding on such date.

 

57

--------------------------------------------------------------------------------



 

(b)                                 Swing Line Loans.  The Borrowers shall repay
each Swing Line Loan on the earlier to occur of (i) each refinancing date
arising under Section 2.04(c) and (ii) the Maturity Date.

 

(c)                                  Protective Advances.  The Borrowers shall
repay all Protective Advances on the earlier to occur of (i) demand by the
Administrative Agent and (ii) the Maturity Date.

 

(d)                                 Other Obligations.  Obligations other than
principal and interest on the Loans, including Letter of Credit Obligations and,
subject to Section 11.04, Extraordinary Expenses, shall be paid by Borrowers as
specifically provided herein and in any other applicable Loan Documents or, if
no payment date is specified, on demand.

 

2.06                        Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrowers may, upon notice to the
Administrative Agent from the Borrower Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans in whole or in part without premium or
penalty; provided that except with respect to prepayments in accordance with
Section 4.04(c), (A) such notice must be received by the Administrative Agent
not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of LIBOR Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of LIBOR Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBOR
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage).  If such notice is
given by the Borrower Agent, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a LIBOR Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.17, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages.

 

(ii)                                  The Borrowers may, upon notice to the
Swing Line Lender (with a copy to the Administrative Agent) from the Borrower
Agent, at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000.  Each such notice shall specify the date
and amount of such prepayment.  If such notice is given by the Borrower Agent,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     [Reserved].

 

(ii)                                  Asset Dispositions.  Subject to
Section 2.06(d), if a Disposition occurs with respect to any property of any
Loan Party or any of its Subsidiaries (other than (a) up to

 

58

--------------------------------------------------------------------------------



 

$10,000,000 of Net Cash Proceeds from the Disposition of property in any
calendar year permitted by Section 8.05(n) and (b) any Disposition of property
permitted by Section 8.05(a), (b), (c), (e), (f), (g), (h), (i), (j), (l) or
(m)) which results in the realization by such Person of Net Cash Proceeds in
excess of $1,000,000 in any consecutive 365-day period ending on the date of
such Disposition, the Borrowers shall, subject to the terms of the Intercreditor
Agreement, prepay an aggregate principal amount of Loans (and Cash Collateralize
Letter of Credit Obligations, if applicable) equal to 100% of such Net Cash
Proceeds promptly upon (but in any event within five Business Days (or such
later time as the Administrative Agent shall agree in its sole discretion) of)
receipt thereof by such Person.

 

(iii)                               [Reserved].

 

(iv)                              Debt Incurrence.  Upon the incurrence or
issuance by any Loan Party or any of its Subsidiaries of any Indebtedness (other
than Indebtedness expressly permitted to be incurred or issued pursuant to
Section 8.01), the Borrowers shall, subject to the terms of the Intercreditor
Agreement, prepay an aggregate principal amount of Loans (and Cash Collateralize
Letter of Credit Obligations, if applicable) equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by such Loan Party
or such Subsidiary.

 

(v)                                 Extraordinary Receipts.  Upon receipt of any
cash by (or paid to or for the account of) any Loan Party or its Subsidiaries
not in the ordinary course of business (other than any proceeds from issuances
of Equity Interests, Indebtedness expressly permitted to be incurred or issued
pursuant to Section 8.01 and consideration in respect of Dispositions permitted
under Section 8.05), including Tax refunds, pension plan reversions, proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), indemnity payments,
purchase price adjustments, judgments, settlements or other payments in
connection with any cause of action, and not otherwise included in clause (ii),
(iii) or (iv) of this Section 2.06(b), the Borrowers shall, subject to the terms
of the Intercreditor Agreement, prepay an aggregate principal amount of Loans
(and Cash Collateralize Letter of Credit Obligations, if applicable) equal to
100% of the cash amount thereof (net of all reasonable out-of-pocket expenses or
other amounts required to be paid in connection therewith) promptly upon (but in
any event within five Business Days (or such later time as the Administrative
Agent shall agree in its sole discretion) of) receipt thereof by such Person.

 

(c)                                  Application of Mandatory Prepayments. 
Subject to Section 9.03:

 

(i)                                     Each prepayment of Loans pursuant to the
provisions of Section 2.06(b) shall be applied to the Revolving Credit Facility
in the manner set forth in clause (ii) below.  Subject to Section 2.17, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages.

 

(ii)                                  Except as otherwise provided in
Section 2.17, prepayments of the Revolving Credit Facility made pursuant to
Section 2.06(b), first, shall be applied ratably to the Letter of Credit
Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, third, shall be used to Cash Collateralize
the remaining Letter of Credit Obligations in the Minimum Collateral Amount and,
fourth, the amount remaining, if any, after the prepayment in full of all
outstanding Obligations (other than Credit Product Obligations) and the Cash
Collateralization of the remaining Letter of Credit Obligations in the Minimum
Collateral Amount may be retained by the Borrowers for use in the ordinary
course of Borrowers’ business.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the

 

59

--------------------------------------------------------------------------------



 

Borrowers or any other Loan Party or any Defaulting Lender that has provided
Cash Collateral) to reimburse the Letter of Credit Issuer or the Revolving
Credit Lenders, as applicable.

 

(d)                                 Reinvestment. Notwithstanding the foregoing,
with respect to any Net Cash Proceeds realized in connection with a Disposition
described in Section 2.06(b)(ii) or any receipt of net proceeds as described in
Section 2.06(b)(v), at the election of the Borrowers (as notified by the
Borrower Agent to the Administrative Agent on or prior to the date that payment
would be required pursuant to Section 2.06(b)(ii) or 2.06(b)(v) with respect to
such Net Cash Proceeds) and so long as no Default shall have occurred and be
continuing at the time of such election, such Loan Party or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds or proceeds (as the case
may be) in operating assets within 365 days after the receipt of such Net Cash
Proceeds or proceeds (as the case may be) (the consummation of such reinvestment
to be certified by the Borrower Agent in writing to the Administrative Agent
within such period); provided, however, that any such Net Cash Proceeds or
proceeds (as the case may be) in excess of $1,000,000 in any 365-day period not
so reinvested shall be immediately applied to the prepayment of the Loans as set
forth in Section 2.06(c).

 

(e)                                  Non-Loan Party Prepayment Amounts;
Restrictions on Repatriation.  Notwithstanding any other provisions of
Section 2.06(b) to the contrary, with respect to any Net Cash Proceeds required
to be used for a prepayment under Sections 2.06(b)(ii) through (v) above that
are held by and derive from a non-Loan Party (“Non-Loan Party Prepayment
Funds”):

 

(A)                               to the extent that the Borrowers have
determined in good faith that the repatriation to the United States of such
Non-Loan Party Prepayment Funds is prohibited, delayed or restricted by any
local law, rule or regulation applicable to such non-Loan Party, such Non-Loan
Party Prepayment Funds shall be exempt from the prepayment requirements of
Section 2.06(b) and may be retained by the applicable non-Loan Party for so
long, but only so long, as (x) the applicable local law, rule or regulation
prohibits, delays or restricts repatriation of such Non-Loan Party Prepayment
Funds to the United States and (y) the Borrowers shall have caused (and continue
to cause) the applicable non-Loan Party to take all commercially reasonable
actions required by the applicable local law, rule or regulation to comply with,
overcome or remove any such prohibition, delay or restriction; provided that, if
at any time such prohibition, delay or restriction is overcome or removed or no
longer applicable to any Non-Loan Party Prepayment Funds, the Borrowers shall
promptly (and in any event within two Business Days) prepay the Revolving Credit
Loans (or such other Indebtedness as is required by Section 2.06(b)) in the
amount of such Non-Loan Party Prepayment Funds (net of additional Taxes payable
or reserve required as a result of repatriation of such funds) in accordance
with the other provisions of Section 2.06(b); and

 

(B)                               to the extent that the Borrowers have
determined in good faith that the repatriation of such Non-Loan Party Prepayment
Funds would result in a material increase in Taxes payable by the Borrowers, if
elected by the Borrowers, such Non-Loan Party Prepayment Funds shall be exempt
from the prepayment requirements of Section 2.06(b) and may be retained by the
applicable non-Loan Party for so long, but only for so long, as such material
increase in Taxes would occur; provided that, if at any time such material
increase in Taxes shall no longer be applicable to any Non-Loan Party Prepayment
Funds, the Borrowers shall promptly (and in any event within two Business Days)
prepay the Revolving Credit Loans (or such other Indebtedness as is required by
Section 2.06(b)) in the amount of such Non-Loan Party Prepayment Funds (net of
any additional Taxes payable or reserve required as a result of repatriation of
such funds) in accordance with the other provisions of Section 2.06(b).

 

60

--------------------------------------------------------------------------------



 

2.07                        Termination or Reduction of Commitments.  The
Borrowers may, upon notice to the Administrative Agent from the Borrower Agent,
terminate the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days (or such
shorter time as agreed by Administrative Agent) prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Revolving Credit
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of Letter of Credit Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit and (iv) if, after giving effect to any reduction or
termination of the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit.  Any reduction of the Aggregate Revolving Credit Commitments shall be
applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the LIBOR
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin and (iv) each
other Obligation (including, to the extent not prohibited by applicable Law,
interest not paid when due) shall bear interest on the unpaid amount thereof at
a rate per annum equal to the Base Rate plus the Applicable Margin.

 

(b)                                 (i)                                     If
any amount payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)                                  If any other Event of Default exists, then
the Administrative Agent may, and upon the request of the Required Lenders
shall, following delivery of notice thereof to the Borrower Agent, require that
all outstanding Loan Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate; provided, that
upon such delivery of notice to the Borrower Agent, the effective date of such
imposition of the Default Rate shall be the date upon which the first such Event
of Default occurred.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

61

--------------------------------------------------------------------------------



 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

(a)                                 Unused Revolving Credit Fee.  The Borrowers
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Applicable Percentage, a fee (the “Unused
Revolving Credit Fee”) equal to the Unused Fee Rate times the Unused Revolving
Credit Facility Amount for each calendar quarterly period (or portion thereof)
from and after the Closing Date.  The Unused Revolving Credit Fee shall accrue
at all times during the Availability Period for the Revolving Credit Facility
(commencing, for the avoidance of doubt, on the Closing Date), including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the first Business Day after
each calendar quarter, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility.  All Unused Revolving Credit Fees owing under the Existing
Credit Agreement shall be due and payable no later than the Closing Date.

 

(b)                                 Letter of Credit Fees.  Subject to the
provisions of the last sentence of this clause (b), the Borrowers shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Margin for LIBOR Loans times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Letter of Credit Issuer shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the Letter of Credit Issuer for
its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  The Letter of Credit Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the first Business Day after each calendar
quarter, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  If there is any change in the
Applicable Margin for LIBOR Loans during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable
Margin for LIBOR Loans separately for each period during such quarter that such
Applicable Margin was in effect.  At all times that the Default Rate shall be
applicable to any Loans pursuant to Section 2.08(b), the Letter of Credit Fees
payable under this clause (b) shall accrue and be payable at the Default Rate.
All Letter of Credit Fees owing under the Existing Credit Agreement shall be due
and payable no later than the Closing Date.

 

(c)                                  Fee Letter.  The Borrowers agree to pay to
the Administrative Agent, for its own account, the fees payable in the amounts
and at the times set forth in the Fee Letter.

 

(d)                                 Generally.  All fees payable hereunder shall
be paid on the dates due, in immediately available funds, to (i) the
Administrative Agent for distribution, in the case of commitment fees and
participation fees, to the Revolving Credit Lenders, and otherwise, to the
Lenders entitled thereto or (ii) the Letter of Credit Issuer, in the case of
fees payable to it. Fees paid shall not be refundable under any circumstances.

 

62

--------------------------------------------------------------------------------



 

2.10                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans (including Base Rate Loans determined by
reference to the LIBOR Rate) and the Unused Revolving Credit Fee shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan or other Loan Obligation not paid
when due for the day on which the Loan is made or such Loan Obligation is due
and unpaid, and shall not accrue on a Loan, or any portion thereof, or such Loan
Obligation for the day on which the Loan, or such portion thereof, or Loan
Obligation is paid, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one day. 
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11                        Evidence of Debt.

 

(a)                                 Loan Account.  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
the Administrative Agent (the “Loan Account”) in the ordinary course of
business. In addition, each Lender may record in such Lender’s internal records,
an appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the Loan
Obligations due to such Lender.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Loan
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 Account Records.  In addition to the
accounts and records referred to in (a) above, each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12                        Payments Generally; the Administrative Agent’s
Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  Subject to
Sections 2.14 and 9.03, the Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable

 

63

--------------------------------------------------------------------------------



 

interest or fee shall continue to accrue.  If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)                                 Presumptions by Administrative Agent.

 

(i)                                     Funding by Lenders.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Loans (or, in the case of any Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the Letter of Credit Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the Letter of
Credit Issuer, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Appropriate
Lenders or the Letter of Credit Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Letter of Credit Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

64

--------------------------------------------------------------------------------



 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, Letter of Credit Borrowings, interest and
fees then due hereunder, such funds shall be applied as provided in
Section 2.06(c).

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise (other
than in connection with a Supplemental Facility), obtain payment in respect of
(a) the Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Loan Obligations due and payable to
such Lender at such time to (ii) the aggregate amount of the Loan Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) the Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in Letter of
Credit Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Loan Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

65

--------------------------------------------------------------------------------



 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of any Loan Party
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.16, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in Letter of
Credit Obligations or Swing Line Loans to any assignee or participant, other
than an assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Settlement Among Lenders.

 

(a)                                 The amount of each Revolving Credit Lender’s
Applicable Percentage of outstanding Revolving Credit Loans shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and such
amount shall be adjusted upward or downward based on all Revolving Credit Loans
and repayments of Revolving Credit Loans received by the Administrative Agent as
of 3:00 p.m. on the first Business Day (such date, the “Revolving Credit
Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

(b)                                 The Administrative Agent shall deliver to
each of the Revolving Credit Lenders promptly after a Revolving Credit
Settlement Date a summary statement of the amount of outstanding Revolving
Credit Loans for the period and the amount of repayments received for the
period.  As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Revolving Credit Lender its Applicable Percentage of
repayments, and (ii) each Revolving Credit Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Revolving Credit Lender, such amounts as are necessary to
ensure that, after giving effect to all such transfers, the Revolving Credit
Exposure of each Revolving Credit Lender shall be equal to such Revolving Credit
Lender’s Applicable Percentage of the Total Outstandings as of such Revolving
Credit Settlement Date.  If the summary statement requires transfers to be made
to the Administrative Agent by the Revolving Credit Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Revolving Credit Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent.  If and to the extent any Revolving Credit Lender shall
not have so made its transfer to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any reasonable administrative,
processing, or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

 

2.15                        Nature and Extent of Each Borrower’s Liability.

 

(a)                                 Joint and Several Liability.  Each Borrower
agrees that it is jointly and severally liable for all Obligations, except
Excluded Swap Obligations, under the Loan Documents.  Each Borrower agrees that
its guaranty obligations hereunder constitute a continuing guaranty of payment
and not of collection, that such obligations shall not be discharged until the
Facility Termination Date, and that such obligations

 

66

--------------------------------------------------------------------------------



 

are absolute and unconditional, irrespective of (i) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Obligations or Loan Document, or any other document, instrument
or agreement to which any Borrower is or may become a party or be bound;
(ii) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by the Administrative Agent or any Lender with respect thereto; (iii) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the Obligations or any action, or
the absence of any action, by the Administrative Agent or any Lender in respect
thereof (including the release of any security or guaranty); (iv) the insolvency
of any other Borrower; (v) any election by the Administrative Agent or any
Lender in proceeding under Debtor Relief Laws for the application of
Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (vii) the disallowance of any claims of the
Administrative Agent or any Lender against any other Borrower for the repayment
of any Obligations under Section 502 of the Bankruptcy Code or otherwise; or
(viii) any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor, except full payment
in cash or Cash Collateralization of all Obligations (other than those
Obligations expressly stated to survive termination, contingent obligations as
to which no claim has been asserted or threatened and Credit Product Obligations
as to which arrangements satisfactory to the applicable Credit Product Provider
have been made) on the Facility Termination Date.

 

(b)                                 Waivers.

 

(i)                                     Each Borrower expressly waives all
rights that it may have now or in the future under any statute, at common law,
in equity or otherwise, to compel the  Administrative Agent or Lenders to
marshal assets or to proceed against any Borrower, other Person or security for
the payment or performance of any Obligations before, or as a condition to,
proceeding against such Borrower.  Each Borrower waives all defenses available
to a surety, guarantor or accommodation co-obligor other than full payment of
all Obligations (other than those Obligations expressly stated to survive
termination, contingent obligations as to which no claim has been asserted or
threatened and Credit Product Obligations as to which arrangements satisfactory
to the applicable Credit Product Provider have been made).  It is agreed among
each Borrower, the Administrative Agent and Lenders that the provisions of this
Section 2.15 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit.  Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(ii)                                  The Administrative Agent and Lenders may,
in their discretion, pursue such rights and remedies as they deem appropriate,
including realization upon Collateral by judicial foreclosure or non-judicial
sale or enforcement, without affecting any rights and remedies under this
Section 2.15.  If, in taking any action in connection with the exercise of any
rights or remedies, the Administrative Agent or any Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim of forfeiture of such rights or remedies based
upon it, even if the action may result in loss of any rights of subrogation that
such Borrower might otherwise have had.  Any election of remedies that results
in denial or impairment of the right of the Administrative Agent or any Lender
to seek a deficiency judgment against any Borrower shall not impair any other
Borrower’s obligation to pay the full amount of the Obligations.  Each Borrower
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election

 

67

--------------------------------------------------------------------------------



 

of remedies destroys such Borrower’s rights of subrogation against any other
Person.  The Administrative Agent may bid all or a portion of the Obligations at
any foreclosure or trustee’s sale or at any private sale, and the amount of such
bid need not be paid by the Administrative Agent but shall be credited against
the Obligations.  The amount of the successful bid at any such sale, whether the
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 2.15, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which the Administrative Agent or any Lender might otherwise be entitled but for
such bidding at any such sale.

 

(c)                                  Extent of Liability; Contribution.

 

(i)                                     Notwithstanding anything herein to the
contrary, each Borrower’s liability under this Section 2.15 shall be limited to
the greater of (i) all amounts for which such Borrower is primarily liable, as
described below, and (ii) such Borrower’s Allocable Amount.

 

(ii)                                  If any Borrower makes a payment under this
Section 2.15 of any Obligations (other than amounts for which such Borrower is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payments in the
same proportion that such Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Borrowers, then such Borrower shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 2.15 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(iii)                               Each Loan Party that is a Qualified ECP
shall comply with the terms of Section 12.10.

 

(d)                                 Direct Liability. Nothing contained in this
Section 2.15 shall limit the liability of any Borrower to pay Loans made
directly or indirectly to that Borrower (including Loans advanced to any other
Borrower and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower), Letter of Credit Obligations relating to Letters of Credit
issued to support such Borrower’s business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder.

 

(e)                                  Joint Enterprise.  Each Borrower has
requested that the Administrative Agent and Lenders make this credit facility
available to Borrowers on a combined basis, in order to finance Borrowers’
business most efficiently and economically.  The Borrowers’ business is a mutual
and collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group.  The
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each Borrower and ease administration of the Facility, all to
their mutual advantage.  The Borrowers acknowledge that the Administrative
Agent’s and Lenders’ willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.

 

68

--------------------------------------------------------------------------------



 

(f)                                   Subordination.  Each Loan Party hereby
subordinates any claims, including any rights at law or in equity to payment,
subrogation, reimbursement, exoneration, contribution, indemnification or set
off, that it may have at any time against any other Loan Party, howsoever
arising, to the full payment in cash or Cash Collateralization of all
Obligations (other than those Obligations expressly stated to survive
termination, contingent obligations as to which no claim has been asserted or
threatened and Credit Product Obligations as to which arrangements satisfactory
to the applicable Credit Product Provider have been made) on the Facility
Termination Date.

 

(g)                                  Borrower Agent.

 

(i)                                     Each Loan Party hereby irrevocably
appoints and designates (or, if not a party hereto, by execution and delivery of
a guaranty agreement acceptable to Administrative Agent or otherwise becoming a
Guarantor hereunder shall be deemed to have irrevocably appointed and
designated) the Company (“Borrower Agent”) as its representative and agent and
attorney-in-fact for all purposes under the Loan Documents, including, as
applicable, requests for Credit Extensions, designation of interest rates,
delivery or receipt of communications, preparation and delivery of financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Swing Line Lender, the Letter of Credit Issuers or any Lender.

 

(ii)                                  Any notice, election, representation,
warranty, agreement or undertaking by or on behalf of any Loan Party by the
Borrower Agent shall be deemed for all purposes to have been made by such Loan
Party and shall be binding upon and enforceable against such Loan Party to the
same extent as if made directly by such Loan Party.

 

(iii)                               The Borrower Agent hereby accepts the
appointment by each Loan Party hereunder to act as its agent and
attorney-in-fact.

 

(iv)                              The Administrative Agent and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by Borrower Agent
on behalf of any Borrower or other Loan Party.  The Administrative Agent and
Lenders may give any notice to or communication with a Loan Party hereunder to
the Borrower Agent on behalf of such Loan Party.  Each of the Administrative
Agent, the Letter of Credit Issuers and the Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Loan Party agrees (or, if not a party hereto, by
execution and delivery of a guaranty agreement acceptable to Administrative
Agent or otherwise becoming a Guarantor hereunder shall be deemed to have
agreed) that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit upon presentation and such drawing has resulted in an
Letter of Credit Borrowing, (ii) as of the Letter of Credit Expiration Date, any
Letter of Credit Obligation for any reason remains outstanding, (iii) any
Protective Advance shall not have been funded by the Lenders upon demand by the
Administrative Agent, (iv) the Borrowers shall be required to provide Cash
Collateral pursuant to Section 9.02 or (v) there shall exist a Defaulting
Lender, the Borrowers shall immediately (in the case of clause (iv) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an

 

69

--------------------------------------------------------------------------------



 

amount not less than the Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (v) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grant to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the Letter of Credit Issuer and the
Lenders, and agree to maintain, a first priority security interest (subject to
the Intercreditor Agreement) in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time
the Administrative Agent determines that Cash Collateral is less than the
Minimum Collateral Amount or otherwise deficient for any reason, the Borrowers
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at BMO.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided in respect of
Letters of Credit, Swing Line Loans or Protective Advances shall be held and
applied to the specific Letter of Credit Obligations, Swing Line Loans or
Protective Advances (including any the Defaulting Lender’s obligation to fund
participations in respect thereof) for which the Cash Collateral was so provided
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Revolving Credit Lender (or, as appropriate, its assignee following compliance
with Section 11.06(b)(vi)) or (ii) the determination by the Administrative Agent
and the Letter of Credit Issuer that there exists excess Cash Collateral.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.08 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, if such Defaulting Lender is a Revolving
Credit Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Letter of Credit Issuer or Swing Line Lender hereunder;
third, if such Defaulting Lender is a Revolving Credit Lender, to

 

70

--------------------------------------------------------------------------------



 

Cash Collateralize the Letter of Credit Issuer’s and the Administrative Agent’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16; fourth, as the Borrower Agent may request (so long as no Default
or Event of Default exists) to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower Agent, to be held in a deposit account
and released in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Letter of Credit Issuer’s and the Administrative Agent’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit and Protective Advances; sixth, in the case of a
Defaulting Lender under the Facility, to the payment of any obligations owing to
the other Lenders under the Facility (including the Letter of Credit Issuer or
Swing Line Lender) as a result of any judgment of a court of competent
jurisdiction obtained by any Lender under the Facility (including the Letter of
Credit Issuer or Swing Line Lender) against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowings in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Obligations, Swing Line Loans and
Protective Advances are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any Unused Revolving Credit Fee payable pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).  Each
Defaulting Lender which is a Revolving Credit Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.  With respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to this clause (iii), the Borrowers
shall (A) pay to each Non-Defaulting Lender which is a Revolving Credit Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (B) pay to the Letter of Credit Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Letter of Credit Issuer’s Fronting Exposure to such Defaulting Lender, and
(C) not be required to pay the remaining amount of any such fee.

 

71

--------------------------------------------------------------------------------



 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in Letter of Credit Obligations, Swing Line Loans and Protective
Advances shall be reallocated among the Non-Defaulting Lenders which are
Revolving Credit Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Borrower Agent shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower
Agent, the Administrative Agent and, in the case that a Defaulting Lender is a
Revolving Credit Lender, the Swing Line Lender and the Letter of Credit Issuer,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit, Swing Line Loans and Protective Advances to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.18                        Increase in Revolving Credit Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to and with the written consent of the Administrative
Agent (which shall promptly notify the applicable Revolving Credit Lenders), the
Borrower Agent may from time to time request an increase in the Aggregate
Revolving Credit Commitments by an amount (for all such requests) not exceeding
$75,000,000 (each such increase, a “Commitment Increase”); provided that any
such request for an increase shall be in a minimum amount of $5,000,000 in the
aggregate or, if less, the entire unutilized amount of the maximum amount of all
such requests set forth above.  At the time of sending such notice, the Borrower
Agent (in consultation with the Administrative Agent) shall specify the time
period within which each applicable Revolving Credit Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the applicable Revolving Credit Lenders).

 

(b)                                 Revolving Credit Lender Elections to
Increase.  Each Revolving Credit Lender shall notify the Administrative Agent
within such time period whether or not it agrees to commit to a portion of the
requested increase of the Revolving Credit Facility and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage.  Any
Revolving Credit Lender not responding within such time period shall be deemed
to have declined to commit to any portion of the requested increase.

 

72

--------------------------------------------------------------------------------



 

(c)                                  Notification by Administrative Agent;
Additional Revolving Credit Lenders.  The Administrative Agent shall notify the
Borrower Agent of the Revolving Credit Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Borrower Agent may also invite additional Eligible
Assignees to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel
(each such Eligible Assignee issuing a commitment, executing and delivering such
joinder agreement and becoming a Revolving Credit Lender, an “Additional
Commitment Lender”), provided, however, that without the consent of the
Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $5,000,000.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Revolving Credit Commitments are increased in accordance with this
Section 2.18, the Administrative Agent and the Borrower Agent shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase.  The Administrative Agent shall promptly notify the Borrower
Agent and the Revolving Credit Lenders of the final allocation of such increase
and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, (i) the Borrower Agent shall deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article VI and in the other Loan
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (without duplication of
any materiality qualifier contained therein)  as of such earlier date, and
except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01; (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder to the Loan Documents in form and substance satisfactory to the
Administrative Agent; (iii) the Borrowers shall have paid such fees and other
compensation to the Revolving Credit Lenders increasing their Revolving Credit
Commitments and to the Additional Commitment Lenders as the Borrowers and such
Lenders and Additional Commitment Lenders shall agree; (iv) the Borrowers shall
have paid such arrangement fees, if any, to the Administrative Agent as the
Borrowers and the Administrative Agent may agree; (v) other than the fees and
compensation referred to in clauses (iii) and (iv) above, the Commitment
Increase shall be on the same terms and pursuant to the same documentation
applicable to the existing Revolving Credit Commitments, (vi) the Borrowers
shall deliver to the Administrative Agent (A) an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the Loan Parties reasonably satisfactory to the Administrative Agent and
dated such date and (B) a certification from the Borrower Agent, or other
evidence reasonably satisfactory to the Administrative Agent, that such increase
is permitted under the documents governing the Senior Notes and any other
material Indebtedness; (vii) the Borrowers, the Lenders increasing their
Commitments and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; (viii) no Default or Event of Default exists or shall
result therefrom; and (ix) the Borrowers shall be in Pro Forma Compliance with
Section 8.12 after giving effect to such increase.  The Revolving Credit Loans
outstanding on the Increase Effective Date shall be reallocated and adjusted
between and among the applicable Lenders, and the Borrowers shall pay any
additional amounts required pursuant to Section 3.05 resulting therefrom, to the
extent necessary to keep the outstanding applicable

 

73

--------------------------------------------------------------------------------



 

Revolving Credit Loans ratable among the applicable Lenders with any revised
Applicable Percentages, as applicable, arising from any nonratable increase in
the applicable Revolving Credit Loans under this Section 2.18.

 

(f)                                   Conflicting Provisions.  This Section 2.18
shall supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes.  If, however, applicable Laws
require the Loan Parties or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower Agent or the Administrative Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to Section 3.01(e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by applicable Law to withhold or deduct any Taxes,
including both U.S. federal backup withholding and nonresident withholding
Taxes, from any payment hereunder to any Recipient, then (A) such Loan Party or
the Administrative Agent, as applicable, shall withhold or make such deductions
as are determined by the applicable withholding agent to be required based upon
the information and documentation it has received pursuant to
Section 3.01(e) below, (B) such Loan Party or the Administrative Agent, as
applicable, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable Law, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Loan Parties shall be increased as necessary so
that after any required withholding or the making of all required deductions for
such Indemnified Taxes (including deductions for Indemnified Taxes applicable to
additional sums payable under this Section 3.01) the Administrative Agent,
Lender or Letter of Credit Issuer, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction for such
Indemnified Taxes been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without duplication of Section 3.01(a), the Loan Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

 

(c)                                  Tax Indemnification by the Borrowers.

 

(i)                                     Without duplication of
Section 3.01(a) or (b) above, each Loan Party shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) withheld or deducted by the Loan Parties or the
Administrative Agent or paid by the Recipient, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant

 

74

--------------------------------------------------------------------------------



 

Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Borrower Agent by a Lender or the Letter of Credit
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Letter of Credit Issuer, shall
be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the Letter of Credit Issuer shall,
and does hereby, indemnify the Loan Parties and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrowers or the Administrative Agent) incurred by or
asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the Letter
of Credit Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the Letter of Credit Issuer, as the case may be, to
the Borrower Agent or the Administrative Agent pursuant to Section 3.01(e). 
Each Lender and the Letter of Credit Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Letter of Credit Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 3.01(c)(ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower Agent or the Administrative Agent, as the case may be, after any
payment of Taxes by the Loan Parties or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower Agent
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower Agent, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower Agent or the
Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Each Lender shall deliver to the
Borrower Agent and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower Agent or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the relevant Governmental Authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower Agent or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Loan Parties pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding Tax purposes in the applicable
jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower Agent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Agent or the Administrative Agent) executed
copies of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding Tax; and

 

75

--------------------------------------------------------------------------------



 

(B)                               each Foreign Lender shall deliver to the
Borrower Agent and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Agent or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(I)                                   executed copies of Internal Revenue
Service Form W-8BEN-E (or, if applicable W-8BEN) establishing the status of such
Lender as a Foreign Lender and, if applicable, claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

(II)                              executed copies of Internal Revenue Service
Form W-8ECI,

 

(III)                         executed copies of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) executed copies of Internal Revenue
Service Form W-8BEN-E (or, if applicable W-8BEN), or

 

(V)                               executed copies of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Agent or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(C)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by any Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by any Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.  For purposes of this
Section 3.01, “Laws” shall include FATCA.

 

(iii)                               If Administrative Agent is not a U.S.
Person, on or before the date of any payment by any Loan Party under this
Agreement, Administrative Agent shall deliver to Borrower Agent (A) an executed
copy of Internal Revenue Service Form W-8ECI with respect to any amounts payable
to Administrative Agent for its own account, (B) an executed copy of Internal
Revenue Service Form W-8IMY with respect to any amounts payable to
Administrative

 

76

--------------------------------------------------------------------------------



 

Agent for the account of others, certifying that it is a “U.S. branch” and that
the payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Loan Parties to be treated
as a U.S. Person with respect to such payments (and the Loan Parties and
Administrative Agent agree to so treat Administrative Agent as a U.S. Person
with respect to such payments as contemplated by Treasury Regulation
Section 1.1441-1(b)(2)(iv)) and (C) such other forms or certifications as may be
required under applicable Law to establish that Administrative Agent is entitled
to receive any payment by the Loan Parties under this Agreement (whether for its
own account or for the account of others) without deduction or withholding of
any U.S. federal withholding Taxes unless in any such case there has been a
Change in Law which renders all such forms inapplicable or which would prevent
Administrative Agent from duly completing and delivering any such form with
respect to it and Administrative Agent so advises Borrower Agent.

 

(iv)                              Each Recipient agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower Agent and the Administrative Agent in writing of its legal
inability to do so.  Each Lender shall promptly (A) notify the Borrower Agent
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Loan Parties or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the Letter
of Credit Issuer, or have any obligation to pay to any Lender or the Letter of
Credit Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the Letter of Credit Issuer, as the case may be.  If
the Administrative Agent, any Lender or the Letter of Credit Issuer determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by any Loan Party under this Section 3.01 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the Letter of Credit Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Administrative Agent, such Lender or the Letter
of Credit Issuer, agrees to repay the amount paid over to any Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Letter of Credit
Issuer in the event the Administrative Agent, such Lender or the Letter of
Credit Issuer is required to repay such refund to such Governmental Authority. 
This subsection shall not be construed to require the Administrative Agent, any
Lender or the Letter of Credit Issuer to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the LIBOR Rate, or to
determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of,

 

77

--------------------------------------------------------------------------------



 

Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower Agent through the Administrative Agent, (i) any obligation of
such Lender to make or continue LIBOR Loans or to convert Base Rate Loans to
LIBOR Loans shall be suspended, and (ii) if such notice asserts the illegality
of such Lender making or maintaining Base Rate Loans the interest rate on which
is determined by reference to the LIBOR Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower Agent that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Loan Parties shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBOR Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBOR Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the LIBOR Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBOR Rate.  Upon any such prepayment or conversion, the Loan Parties shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

(a)                                 If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such LIBOR Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for any requested Interest Period with respect to a proposed
LIBOR Loan or in connection with an existing or proposed Base Rate Loan, or
(c) LIBOR for any requested Interest Period with respect to a proposed LIBOR
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower Agent
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the LIBOR Rate component of
the Base Rate, the utilization of LIBOR component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrowers or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrowers) that the Borrowers or
Required Lenders (as applicable) have determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

78

--------------------------------------------------------------------------------



 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section are being
executed or amended (as applicable), to incorporate or adopt a new benchmark
interest rate to replace LIBOR,

 

(c)                                  then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Borrowers may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

(d)                                 If no LIBOR Successor Rate has been
determined and the circumstances under clause (b)(i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrowers and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain LIBOR Loans shall be
suspended, (to the extent of the affected LIBOR Loans), and (y) the LIBOR Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Loans (to the extent of the
affected LIBOR Loans) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

(e)                                  Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.

 

(f)                                   For purposes hereof, “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of LIBOR Rate, Base Rate, timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent in consultation with the Borrowers, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

 

79

--------------------------------------------------------------------------------



 

3.04                        Increased Costs; Reserves on LIBOR Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the Letter of Credit Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the Letter of Credit
Issuer or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the LIBOR Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Letter of Credit Issuer
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Letter of Credit Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the Letter of Credit Issuer, the Loan Parties will pay to such Lender or the
Letter of Credit Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the Letter of Credit Issuer, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Letter of Credit Issuer determines that any Change in Law affecting such Lender
or the Letter of Credit Issuer or any Lending Office of such Lender or such
Lender’s or the Letter of Credit Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Letter of Credit Issuer’s capital or on
the capital of such Lender’s or the Letter of Credit Issuer’s holding company,
if any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Letter of Credit Issuer,
to a level below that which such Lender or the Letter of Credit Issuer or such
Lender’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Letter of Credit Issuer’s policies and the policies of such Lender’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time pursuant to subsection (c) below the Loan Parties will
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Letter of Credit Issuer setting forth the amount
or amounts necessary to compensate such Lender or the Letter of Credit Issuer or
its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower Agent shall be conclusive
absent manifest error.  The Loan Parties shall pay such Lender or the Letter of
Credit Issuer, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Letter of Credit Issuer to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a

 

80

--------------------------------------------------------------------------------



 

waiver of such Lender’s or the Letter of Credit Issuer’s right to demand such
compensation, provided that the Loan Parties shall not be required to compensate
a Lender or the Letter of Credit Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the Letter of Credit Issuer,
as the case may be, notifies the Loan Parties of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Letter of
Credit Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                  Reserves on LIBOR Loans.  The Borrowers
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower Agent shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by Borrowers (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower Agent; or

 

(c)                                  any assignment of a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower Agent pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender, the Letter of Credit Issuer
or any Governmental Authority for the account of any Lender or the Letter of
Credit Issuer

 

81

--------------------------------------------------------------------------------



 

pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender or the Letter of Credit Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or the Letter of Credit Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the Letter of Credit Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
Letter of Credit Issuer, as the case may be.  The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender or the Letter of Credit
Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the parties’ obligations under
this Article III shall survive the resignation of the Administrative Agent, the
Letter of Credit Issuer and the Swing Line Lender, the assignment of rights by
or replacement of any Lender, the termination of the Commitments and the
occurrence of the Facility Termination Date.

 

ARTICLE IV
SECURITY AND ADMINISTRATION OF COLLATERAL

 

4.01                        Security.

 

(a)                                 Generally.  As security for the full and
timely payment and performance of all Obligations, Borrower Agent shall, and
shall cause each other Loan Party to, on or before the Closing Date, do or cause
to be done all things necessary in the opinion of the Administrative Agent and
its counsel to grant to the Administrative Agent for the benefit of the Secured
Parties a duly perfected first priority security interest in all Collateral
subject to no prior Lien or other encumbrance or restriction on transfer, except
as expressly permitted hereunder and subject to the Intercreditor Agreement. 
Without limiting the foregoing, on the Closing Date Borrower Agent shall
deliver, and shall cause each other Loan Party to deliver, to the Administrative
Agent, in form and substance reasonably acceptable to the Administrative Agent,
(a) the Security Agreement, which shall pledge to the Administrative Agent for
the benefit of the Secured Parties certain personal property of the Borrowers
and the other Loan Parties more particularly described therein, and (b) Uniform
Commercial Code financing statements in form, substance and number as requested
by the Administrative Agent, reflecting the Lien in favor of the Secured Parties
on the Collateral, and shall take such further action and deliver or cause to be
delivered such further documents as required by the Security Instruments or
otherwise as the Administrative Agent may request to effect the transactions
contemplated by this Article IV.

 

4.02                        Inventory.  The Borrowers shall use, store and
maintain all product Inventory with reasonable care and caution, in accordance
with applicable standards of any insurance and in conformity with all applicable
Laws.  The Borrowers shall take all steps to assure that all Inventory is
produced in accordance with applicable Law, including the FLSA.

 

82

--------------------------------------------------------------------------------



 

4.03                        After Acquired Property; Further Assurances.

 

(a)                                 New Deposit Accounts and Securities
Accounts.  Concurrently with or prior to the opening of any Deposit Account,
Securities Account or Commodity Account by any Loan Party, other than any
Excluded Deposit Account and any Excluded Securities Account, such Loan Party
shall deliver to the Administrative Agent a Control Agreement covering such
Deposit Account, Securities Account or Commodity Account, duly executed by such
Loan Party, the Administrative Agent and the applicable Controlled Account Bank,
securities intermediary or financial institution at which such account is
maintained.

 

(b)                                 Acquired Real Property.  If any Loan Party
acquires, owns or holds an interest in any fee-owned Real Property not
constituting Excluded Real Property, the Company will promptly (and in any event
within ten (10) days of the acquisition thereof (or such longer period as the
Administrative Agent may agree)) notify the Administrative Agent in writing of
such event, identifying the property or interests in question, and, the Loan
Party will, or will cause such Subsidiary to, within sixty (60) days or such
longer period as the Administrative Agent may reasonably agree, deliver to the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent, Mortgages and Mortgage Related Documents with
respect to such Real Property, in each case, subject to the Intercreditor
Agreement.

 

(c)                                  UCC Authorization.  The Administrative
Agent is hereby irrevocably authorized to execute (if necessary) and file or
cause to be filed, with or if permitted by applicable Law without the signature
of any Borrower appearing thereon, all UCC or Personal Property Security Act
financing statements reflecting any Borrower as “debtor” and the Administrative
Agent as “secured party”, and continuations thereof and amendments thereto, as
the Administrative Agent reasonably deems necessary or advisable to give effect
to the transactions contemplated hereby and by the other Loan Documents.

 

4.04                        Cash Management.

 

(a)                                 Controlled Deposit Accounts.  Each Loan
Party agrees to, on or prior to the Closing Date, enter into a Control Agreement
with respect to each Deposit Account listed on part (a) of Schedule 6.19, other
than Excluded Deposit Accounts, which shall include all lockboxes and related
lockbox accounts used for the collection of Accounts. At the direction of
Administrative Agent, upon the occurrence and during the continuance of an Event
of Default, each Loan Party agrees that all invoices rendered and other requests
made by any Loan Party for payment in respect of Accounts shall contain a
written statement directing payment in respect of such Accounts to be paid to a
Controlled Deposit Account in its name (it being agreed that an invoice
indicating that payments should be directed to a Controlled Deposit Account is
sufficient).  At the direction of Administrative Agent, upon the occurrence and
during the continuance of an Event of Default, all remittances received by any
Loan Party on account of Accounts, together with the proceeds of any other
Collateral, shall be held as the Administrative Agent’s property, for its
benefit and the benefit of Lenders, by such Loan Party as trustee of an express
trust for Administrative Agent’s benefit and such Loan Party shall immediately
deposit the same in a Controlled Deposit Account.  The Administrative Agent
retains the right at all times after the occurrence and during the continuance
of a Default or an Event of Default to notify Account Debtors that a Loan
Party’s Accounts have been assigned to the Administrative Agent and to collect
such Loan Party’s Accounts directly in its own name, or in the name of the
Administrative Agent’s agent, and to charge the collection costs and expenses,
including reasonable attorneys’ fees, to the Loan Account.

 

(b)                                 Concentration Account.  Each Control
Agreement with respect to a Controlled Deposit Account shall permit the
Administrative Agent, upon the occurrence and during the continuation of an
Event of Default, to direct the  the Controlled Account Bank transfer all cash
receipts and other collections by ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to the
concentration account maintained by the Administrative Agent at BMO

 

83

--------------------------------------------------------------------------------



 

(the “Concentration Account”).  The Concentration Account shall at all times be
under the sole dominion and control of the Administrative Agent.  The Loan
Parties hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Concentration Account, (ii) the funds on deposit in the
Concentration Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied as provided in Section 4.04(c) below.  In the event that,
notwithstanding the provisions of this Section 4.04, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections described
above, such proceeds and collections shall be held in trust by such Loan Party
for the Administrative Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into a
Controlled Deposit Account, or at the written direction of Administrative Agent
upon the occurrence and during the continuation of an Event of Default, the
Concentration Account, or dealt with in such other fashion as such Loan Party
may be instructed by the Administrative Agent.

 

(c)                                  Application of Funds in the Concentration
Account.  All funds received in the Concentration Account in immediately
available funds shall, subject to Section 9.03, be applied on a daily basis
first, to the Letter of Credit Borrowings and the Swing Line Loans, second, to
the outstanding Revolving Credit Loans, and third, to any fees, expenses, costs
or reimbursement obligations due and owing to the Administrative Agent or the
Lenders.  All funds received in the Concentration Account that are not
immediately available funds (checks, drafts and similar forms of payment) shall
be deemed applied by Administrative Agent on account of the Obligations (subject
to final payment of such items) in accordance with the foregoing sentence on the
first Business Day after receipt by Administrative Agent of such items in
Administrative Agent’s account located in Chicago, Illinois.  If as the result
of such application of funds a credit balance exists in the Loan Account, such
credit balance shall not accrue interest in favor of Borrowers and
Administrative Agent may, at its option, offset such credit balance against any
of the Obligations, Cash Collateralize the remaining Letter of Credit
Obligations in the Minimum Collateral Amount, and/or hold such credit balance as
Collateral for the Obligations.

 

(d)                                 Controlled Securities Accounts. Each Loan
Party agrees to, on or prior to the Closing Date, enter into a Control Agreement
with respect to each Securities Account and Commodity Account listed on part
(b) of Schedule 6.19, other than Excluded Securities Accounts.  If requested in
writing by Administrative Agent, the Borrower Agent shall cause account
statements and/or other reports from the applicable broker, financial
institution or other financial intermediary to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
assets, including securities entitlements, financial assets or other amounts,
held in each Securities Account or Commodity Account.

 

4.05                        Information Regarding Collateral.  Each Borrower
represents, warrants and covenants that (a) the chief executive office of each
Loan Party on the Closing Date is located at the address or addresses specified
on Schedule 4.05, and (b) Schedule 4.05 contains a true and complete list of
(i) the exact legal name, jurisdiction of formation, jurisdiction identification
number, each location of the chief executive office, and (if different from the
chief executive office) each address within the United States of, in each case,
each Loan Party and of each other Person that has effected any merger or
consolidation with a Loan Party or contributed or transferred to a Loan Party
any property constituting Collateral at any time since, in each case, August 1,
2014 (excluding Persons making sales in the ordinary course of their businesses
to a Loan Party of property constituting Inventory in the hands of such seller)
and (ii) each location within the United States in which material goods
constituting Collateral are located as of the Closing Date (together with the
name of each owner of the property located at such address if not the applicable
Loan Party, a summary description of the relationship between the applicable
Loan Party and such Person and the maximum approximate book or market value of
the Collateral held or to be held at such location).  The Company shall not
change, and shall not permit any other Loan Party to change, its name,
jurisdiction of formation (whether by reincorporation, merger or otherwise), the

 

84

--------------------------------------------------------------------------------



 

location of its chief executive office or any location specified in clause
(b)(ii) of the immediately preceding sentence, or use or permit any other Loan
Party to use, any additional trade name, trademark or other trade style, except
upon giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken all such action at
Borrowers’ or such other Loan Parties’ expense as may be reasonably requested by
the Administrative Agent to perfect or maintain the perfection and priority of
the Lien of the Administrative Agent in the Collateral.

 

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.  The
obligation of each Lender and the Letter of Credit Issuer to make any initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following items (except those items that are expressly permitted to be delivered
after the Closing Date pursuant to the Post-Closing Agreement), each properly
executed by a Responsible Officer of each Loan Party which is party thereto and
each other party which is a party thereto, as applicable, each dated as of the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

(i)                                     executed counterparts of this Agreement,
the Fee Letter, the Reaffirmation Agreement, a Patent Security Agreement and a
Trademark Security Agreement;

 

(ii)                                  Notes executed by the Borrowers in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates (including specimen signatures), and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of organization
and in any other jurisdiction in which the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, including certified
copies of such Loan Party’s Organization Documents, shareholders’ agreements,
certificates of good standing and/or qualification to engage in business from
each jurisdiction identified on Schedule 5.01 hereto;

 

(v)                                 a favorable opinion of Latham & Watkins LLP,
counsel to the Loan Parties, and acceptable local counsel to the Loan Parties,
each addressed to the Administrative Agent and each Lender and their successors
and assigns, as to the matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request;

 

(vi)                              certificates of Responsible Officers of the
Borrower Agent or the applicable Loan Parties either (A) stating that all
consents, licenses and approvals required in connection with the execution,
delivery and performance by each Borrower and the validity against each such
Loan Party of the Loan Documents to which it is a party are in full force and
effect, and attaching true and correct copies thereof or (B) stating that no
such consents, licenses or approvals are so required;

 

85

--------------------------------------------------------------------------------



 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower Agent certifying that the conditions specified in
Sections 5.02(a) and 5.02(b) have been satisfied;

 

(viii)                        (A) audited financial statements and unaudited
quarterly financial statements (including, without limitation, income
statements, balance sheets and cash flow statements) of the Company and its
Subsidiaries, in each case for each of the five fiscal years immediately
preceding the Closing Date, and (B) financial projections of the Company and its
Subsidiaries for the next fiscal year (including, without limitation, quarterly
projected financial statements for the twelve calendar months following the
Closing Date);

 

(ix)                              a certificate signed by the principal
financial officer of the Borrower Agent certifying that, after giving effect to
the entering into of the Loan Documents and the consummation of all of the
Transactions, (A) each Borrower is Solvent and (B) the Loan Parties, taken as a
whole, are Solvent;

 

(x)                                 evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(xi)                              [reserved];

 

(xii)                           initial written notice of Borrowing;

 

(xiii)                        [reserved];

 

(xiv)                       Uniform Commercial Code search results showing only
those Liens in favor of the Administrative Agent and those other Liens as are
acceptable to the Administrative Agent and Lenders;

 

(xv)                          copies of the Senior Notes Documents, all
certified as true and correct by the Borrower Agent;

 

(xvi)                       evidence that the Senior Notes Agent has received
the originals of any pledged Collateral representing all of the issued and
outstanding Equity Interests constituting Collateral under the Loan Documents,
in each case together with original stock powers (or the equivalent) duly
executed in blank with respect thereto;

 

(xvii)                    executed counterparts of the Intercreditor Agreement;
and

 

(xviii)                 executed counterparts of the Post-Closing Agreement.

 

(b)                                 At least five days prior to the Closing
Date, (i) any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower and (ii) so long as requested by the
Agent or any Lender at least ten days prior to the Closing Date, Borrowers shall
have provided to Agent and each requesting Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act.

 

(c)                                  Satisfactory completion by the
Administrative Agent of due diligence with respect to each Loan Party,
including, without limitation, satisfaction with the Administrative Agent’s
business due diligence and confirmatory third-party due diligence, including
legal review of  a sample member contract

 

86

--------------------------------------------------------------------------------



 

and marketing agreement(s) and management background checks, in each case,
conducted by a Person acceptable to the Administrative Agent.

 

(d)                                 The corporate and capital structure of the
Company and its Subsidiaries and all legal, tax, and regulatory matters relating
to the Loan Parties, the Revolving Credit Facility, and any transactions
financed with the proceeds thereof shall be satisfactory to the Administrative
Agent.

 

(e)                                  The terms and conditions of the Senior
Notes Documents and all documents executed in connection therewith shall be
satisfactory to the Administrative Agent.

 

(f)                                   There shall have been no material adverse
change in the business, financial condition, operations or properties of the
Company or any of its Subsidiaries, taken as a whole, from that reflected in the
most recent fiscal year-end audited financial statements.

 

(g)                                  The Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that
Consolidated EBITDA of the Company (calculated on a pro forma basis) for the
most recently completed twelve calendar month period for which financial
statements are available is at least $45,000,000.

 

(h)                                 The Company shall have unused Availability
under the Revolving Credit Facility plus unrestricted cash or Cash Equivalents
on deposit in accounts subject to Control Agreements in favor of Administrative
Agent of at least $35,000,000 after giving effect to all Credit Extensions on
the Closing Date.

 

(i)                                     Any fees required to be paid on or
before the Closing Date shall have been paid.

 

(j)                                    Unless waived by the Administrative
Agent, the Borrowers shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such reasonable
fees, charges and disbursements as shall constitute its reasonable estimate of
such reasonable fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02                        Conditions to all Credit Extensions.  The obligation
of each Lender or Letter of Credit Issuer to honor any Request for Credit
Extension (other than one requesting only a conversion of Loans to the other
Type or a continuation of LIBOR Loans) or make the initial Credit Extension
hereunder is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Loan Parties contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (and in all
respects, if already qualified by materiality or Material Adverse Effect) on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects, if already

 

87

--------------------------------------------------------------------------------



 

qualified by materiality or Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 5.02(a), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

 

(b)                                 No Default shall have occurred and be
continuing, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the Letter of Credit Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 After giving effect to each Credit
Extension, Total Outstandings do not exceed the Aggregate Revolving Credit
Commitments.

 

Each Request for Credit Extension (other than one requesting only a conversion
of Loans to the other Type or a continuation of LIBOR Loans) submitted by the
Borrower Agent shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a) and 5.02(b) have been satisfied on and
as of the date of the applicable Credit Extension.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

To induce the Secured Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the Lenders, subject to the limitation set forth in
Section 5.02(a), that:

 

6.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation, organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business as is now being conducted and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
to consummate the Transactions to which it is a party, and (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Loan Party is (a) an EEA Financial Institution or (b) a
Covered Entity (as defined in Section 11.21(b)).

 

6.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, and the consummation of the Transactions, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of the Organization Documents of any such
Person; (b) conflict with or result in any breach or contravention of (i) any
material Contractual Obligation to which such Person is a party or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; (c) result in or
require the creation or imposition of any Lien upon any assets of any Loan Party
other than Permitted Liens; or (d) violate any material Law in any material
respect.

 

6.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or

 

88

--------------------------------------------------------------------------------



 

any other Person is necessary or required in connection with (a) the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document or the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Security Instruments, (c) the
perfection or maintenance of the Liens created under the Security Instruments
(including the priority thereof contemplated by the Intercreditor Agreement) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Instruments, except for recordings and filings in connection with the
Liens grant to Agent under this Agreement and the Security Instruments and
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

 

6.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by any applicable Debtor Relief Laws or by
general equitable principles.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

(b)                                 The unaudited Consolidated balance sheet of
the Company and its Subsidiaries dated as of March 31, 2019, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter then ended (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 Each Borrower is Solvent and the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

6.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Loan Party
after due investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues, that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the Transactions or (b) except as specifically disclosed in Schedule
6.06, either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

89

--------------------------------------------------------------------------------



 

6.07                        No Default.  No Loan Party nor any Subsidiary is in
default under or with respect to any material Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

6.08                        Ownership of Property; Liens.

 

(a)                                 Each Loan Party and each Subsidiary has good
title to, or valid leasehold interests in, all its Real Property and personal
property, in each instance necessary to its business, if any (including the
Mortgaged Properties), (i) free and clear of all Liens except for Permitted
Liens and (ii) except for minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or as
proposed to be conducted or to utilize such properties for their intended
purposes.

 

(b)                                 Schedule 6.08(b)(1) sets forth a legal
description (and, where available, the street address and county) of all Real
Property that is owned by the Loan Parties as of the Closing Date.  Each Loan
Party and each of its Subsidiaries has good, marketable and insurable fee simple
title to the Real Property owned by such Loan Party or such Subsidiary, free and
clear of all Liens, other than Permitted Liens.  Schedule 6.08(b)(2) sets forth
the address (including street address, county and state) of all leases of the
Loan Parties, together with a list of the lessor and its contact information
with respect to each such lease as of the Closing Date.  Each of such leases is
in full force and effect and the Loan Parties are not in default of any material
terms thereof, except, in each case, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.09                        Environmental Compliance.

 

(a)                                 Except as disclosed in Schedule 6.09, no
Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
a pending claim with respect to any Environmental Liability or (iii) has
received written notice of any claim with respect to any Environmental Liability
except, in each case, as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Except as otherwise set forth in Schedule
6.09 or as would not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect, (i) none of the properties currently owned
or operated by any Loan Party or any Subsidiary thereof is listed or, to the
knowledge of the Loan Parties, proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and, to the knowledge of the Loan Parties, never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof; (iii) to the
knowledge of the Loan Parties, there are no Hazardous Materials present on any
property currently owned or operated by any Loan Party or Subsidiary thereof
except in compliance with all applicable Environmental Laws; and (iv) Hazardous
Materials have not been released, discharged or disposed of by any Loan Party or
Subsidiary in violation of Environmental Laws or, to the knowledge of the Loan
Parties, by any other Person in violation of Environmental Laws on any property
currently owned or operated by any Loan Party or any Subsidiary thereof.

 

(c)                                  Except as otherwise set forth on Schedule
6.09 or as would not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect, no Loan Party or any Subsidiary thereof is
undertaking, and no Loan Party or any Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or

 

90

--------------------------------------------------------------------------------



 

response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored by any Loan Party or any Subsidiary at, or
transported to or from by or on behalf of any Loan Party or any Subsidiary, any
property currently owned or operated by any Loan Party or any Subsidiary thereof
have, to the knowledge of the Loan Parties, been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary thereof.

 

(d)                                 Each Loan Party conducts in the Ordinary
Course of Business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof each Loan Party has reasonably concluded that, except as set
forth on Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.10                        Insurance.  The properties of the Loan Parties and
their Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates.  Schedule 6.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. Each insurance policy listed on Schedule 6.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.

 

6.11                        Taxes.  Each Loan Party and its Subsidiaries have
filed all federal and state income tax returns and other material tax returns
and reports required to be filed, and have paid all federal and state income
Taxes and other material Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
Properly Contested and except where the failure to file such returns or reports
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There is no proposed tax assessment against the
Company or any Subsidiary that would, if resolved unfavorably to the Company or
such Subsidiary, have a Material Adverse Effect.  Neither the Company nor any
Subsidiary thereof is party to any tax sharing agreement.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws.  Each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of each Loan Party, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
any Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

91

--------------------------------------------------------------------------------



 

(c)                                  (i) No ERISA Event has occurred, and no
Loan Party nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) no Loan Party nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan is in the process of being terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 No Loan Party nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (A) on the
Closing Date, those listed on Schedule 6.12(d) hereto and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.

 

(e)                                  As of the Closing Date that the Borrowers
are not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.

 

6.13                        Subsidiaries; Equity Interests.  No Loan Party
(a) has any Subsidiaries other than those specifically disclosed in part (a) of
Schedule 6.13 (which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests (if applicable) of
each such Subsidiary) or created or acquired in compliance with Section 7.12,
and (b) has any equity investments in any other corporation or entity other than
those specifically disclosed on part (b) of Schedule 6.13, except, in each case,
Subsidiaries acquired or created and equity investments made on or after the
Closing Date in compliance with this Agreement and the other Loan Documents. 
All of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party (or a
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
6.13 free and clear of all Liens except for those Liens created under the
Security Instruments and those Liens permitted by Section 8.02(o) in connection
with the Senior Notes and/or the Senior Notes Agreement.  All of the outstanding
Equity Interests in the Loan Parties have been validly issued, and are fully
paid and non-assessable and are owned in the amounts specified on part (c) of
Schedule 6.13 free and clear of all Liens except for those Liens created under
the Security Instruments and those Liens permitted by Section 8.02(o) in
connection with the Senior Notes and/or the Senior Notes Agreement.

 

6.14                        Margin Regulations; Investment Company Act.  No Loan
Party is engaged nor will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  None of the Loan Parties, any Person
Controlling any Loan Party, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

6.15                        Disclosure.  Each Loan Party has disclosed or caused
the Borrower Agent to disclose, either through its public filings and
disclosures or otherwise to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate  or other
information furnished in writing by or on behalf of any Loan Party or any
Subsidiary to the

 

92

--------------------------------------------------------------------------------



 

Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken as a whole, contains any untrue
statement of a material fact or omits any material fact  necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the time when made or delivered; provided
that, with respect to projected financial information, each Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

6.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary is in compliance in all material respects with the requirements of
all applicable Laws and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

6.17                        Intellectual Property; Licenses, Etc.  Each Loan
Party and its Subsidiaries own, or possess the right to use, all of the
Intellectual Property (including IP Rights) that are reasonably necessary for
the operation of their respective businesses, without known conflict with the IP
Rights of any other Person, except to the extent any failure so to own or
possess the right to use could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of each Loan Party, the operation by each Loan
Party and its Subsidiaries of their respective businesses does not infringe in
any material respect upon any IP Rights held by any other Person.

 

6.18                        Labor Matters.  Except as would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect or as set forth on Schedule 6.18, (i) there are no strikes, lockouts,
slowdowns or other material labor disputes against any Loan Party or any
Subsidiary thereof pending or, to the knowledge of any Loan Party, threatened,
(ii) the hours worked by and payments made to employees of the Loan Parties
comply with the FLSA and any other applicable federal, state, local or foreign
Law dealing with such matters and (iii) all payments due from any Loan Party and
its Subsidiaries, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or properly accrued in accordance with GAAP as a liability on the
books of such Loan Party. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law in excess of $500,000 in the aggregate at any one time which
remains unpaid or unsatisfied. Except as set forth on Schedule 6.18, no Loan
Party or any Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement. There are no representation proceedings pending or, to
any Loan Party’s knowledge, threatened to be filed with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Subsidiary has made a pending demand for recognition. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

 

93

--------------------------------------------------------------------------------



 

6.19                        Deposit Accounts and Securities Accounts.

 

(a)                                 Part (a) of Schedule 6.19 sets forth a list
of all Deposit Accounts maintained by the Loan Parties as of the Closing Date,
which Schedule includes, with respect to each Deposit Account (i) the name and
address of the depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

 

(b)                                 Part (b) of Schedule 6.19 sets forth a list
of all Securities Accounts and Commodity Accounts maintained by the Loan Parties
as of the Closing Date, which Schedule includes (i) the name and address of the
securities intermediary or institution holding such account; (ii) the account
number(s) maintained with such securities intermediary or institution; and
(iii) a contact person at such securities intermediary or institution.

 

6.20                        Anti-Terrorism Laws and Foreign Asset Control
Regulations.

 

(a)                                 No Loan Party, Subsidiary or any of their
respective directors or officers or, to the knowledge of any Loan Party, any
agent, employee, or other person acting on behalf of any Loan Party or any
Subsidiary, is (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC (an “OFAC Listed
Person”), or (ii) an agent, department, or instrumentality of, or is otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person, entity, organization,
foreign country or regime that is the target of Sanctions, (each OFAC Listed
Person and each other Person, entity, organization and government of a country
described in clauses (i) or (ii) a “Blocked Person”).  No Loan Party, Subsidiary
or, to the knowledge of any Loan Party, any director, officer, agent, employee,
or other person acting on behalf of any Loan Party or any Subsidiary has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is the target of Sanctions.

 

(b)                                 No part of the proceeds from the Credit
Extensions constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by any Loan Party, any Subsidiary or,
to the knowledge of any Loan Party, any director, officer, agent, employee, or
other person acting on behalf of any Loan Party or any Subsidiary, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person or (ii) otherwise in violation of Sanctions.

 

(c)                                  No Loan Party, Subsidiary or, to the
knowledge of any Loan Party, any director, officer, agent, employee, or other
person acting on behalf of any Loan Party or any Subsidiary (i) has been found
in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any Anti-Money Laundering Law or any Sanctions violations, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any Sanctions violations, (iii) has been assessed civil penalties under
any Anti-Money Laundering Laws or any Sanctions or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws.  The
Company has taken measures as required by applicable law to ensure that the
Company, each of its Subsidiaries, and, to the knowledge of the Company, any
director, officer, agent, employee, or other person acting on behalf of any Loan
Party or any Subsidiary is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and Sanctions.

 

(d)                                 (i)                                     No
Loan Party, Subsidiary or any of their respective directors or officers or, to
the knowledge of any Loan Party, any agent, employee, or other person acting on
behalf of any Loan Party or any Subsidiary (w) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,

 

94

--------------------------------------------------------------------------------



 

including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (z) has been or is the target of sanctions imposed
by the United Nations or the European Union.

 

(ii)                                  To the Company’s actual knowledge after
making due inquiry, no Loan Party,  Subsidiary or any director, officer, agent,
employee, or other person acting on behalf of any Loan Party or any Subsidiary
has, within the last five years, directly or indirectly offered, promised,
given, paid or authorized the offer, promise, giving or payment of anything of
value to a Governmental Official or a commercial counterparty for the purposes
of: (x) influencing any act, decision or failure to act by such Governmental
Official in his or her official capacity or such commercial counterparty,
(y) inducing a Governmental Official to do or omit to do any act in violation of
the Governmental Official’s lawful duty, or (z) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage.

 

(iii)                               No part of the proceeds of the Credit
Extensions will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. 
The Company has taken measures as required by applicable law to ensure that the
Company, each of its Subsidiaries and, to the knowledge of the Company, each
director, officer, agent, employee, and other person acting on behalf of any
Loan Party or any Subsidiary is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws

 

(e)                                  As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

6.21                        Brokers.  No broker or finder brought about the
obtaining, making or closing of the Loans or transactions contemplated by the
Loan Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

 

6.22                        Material Contracts.  Schedule 6.22 sets forth all
Material Contracts to which any Loan Party is a party or is bound as of the
Closing Date.

 

6.23                        Senior Indebtedness.  All Obligations including
those to pay principal of and interest (including post-petition interest,
whether or not allowed as a claim under Debtor Relief Laws) on the Loans and
other Obligations, and fees and expenses in connection therewith, are entitled
to the benefits of the Subordination Provisions.  Each Loan Party acknowledges
that the Administrative Agent and each Lender is entering into this Agreement
and each Lender is extending its Commitments in reliance upon the Subordination
Provisions.

 

6.24                        Immaterial Subsidiaries.  As of the Closing Date,
Aviation constitutes an Immaterial Subsidiary.

 

95

--------------------------------------------------------------------------------



 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
cause each Subsidiary to, or with respect to Sections 7.01, 7.02 and 7.03, the
Borrower Agent shall:

 

7.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Company or, if earlier,
15 days after the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC), a Consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent (the
“Auditor”), which report and opinion shall be prepared in accordance with audit
standards of the Public Company Accounting Oversight Board and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than a “going concern” qualification resulting solely from an
upcoming maturity date under the Loans occurring within one year from the time
such opinion is delivered);

 

(b)                                 quarterly, as soon as available, but in any
event within 45 days after the end of each fiscal quarter, or, if earlier, 15
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC), for the first three fiscal quarters of each
fiscal year, unaudited Consolidated balance sheets of the Company and its
Subsidiaries as of the end of such fiscal quarter and the related statements of
income and cash flow for such fiscal quarter and for the portion of the fiscal
year then elapsed, on a Consolidated basis for the Company and its Subsidiaries,
which balance sheets shall be prepared in accordance with applicable Securities
Laws; and

 

(c)                                  as soon as available but not later than
30 days after the beginning of each fiscal year, annual financial projections of
the Company and its Subsidiaries for such fiscal year on a Consolidated basis,
consistent with past practice or otherwise in form reasonably satisfactory to
the Administrative Agent and the Required Lenders, consisting of Consolidated
balance sheets and statements of income or operations and cash flows for such
fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in subsections (a) and (b) above at the times specified
therein.

 

7.02                        Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 a Compliance Certificate executed by the
principal financial officer of Borrower Agent which certifies compliance with
Section 8.12 and provides a reasonably detailed calculation of the Consolidated
Total Leverage Ratio and Consolidated Fixed Charge Coverage Ratio delivered
(i) concurrently with delivery of financial statements under
Sections 7.01(a) and 7.01(b) above and (ii) as requested by Administrative Agent
while a Default or Event of Default exists;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special

 

96

--------------------------------------------------------------------------------



 

reports and registration statements which the Company may file or be required to
file with the SEC under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(c)                                  [reserved];

 

(d)                                 when and as delivered to the Senior Notes
Agent, any material reports, appraisals or other materials required to be
delivered to the Senior Notes Agent under the terms of the Senior Notes
Agreement;

 

(e)                                  promptly following any request therefor,
provide information and documentation reasonably requested by Administrative
Agent for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act, the Beneficial Ownership Regulation or other
applicable anti-money laundering laws; and

 

(f)                                   promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request, all
in form and scope reasonably acceptable to the Administrative Agent.

 

The Borrower Agent shall ensure that the Administrative Agent receives
automatically generated electronic mail from the Borrower Agent’s website
providing notice of the filing of any financial statement or other information
required to be furnished pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c), and the Administrative Agent shall then give notice of any such
filing to the Lenders. Such filings shall be deemed to have been furnished on
the date on which the Administrative Agent receives notice that the Borrower
Agent has filed such financial statement or information with the U.S. Securities
and Exchange Commission and it is available on the Borrower Agent’s website or
the EDGAR website on the Internet at www.sec.gov or any successor government
website that is freely and readily available to the Administrative Agent and the
Lenders without charge. Notwithstanding the foregoing, the Borrower Agent shall
deliver paper copies of any such financial statement or information to the
Administrative Agent if the Administrative Agent reasonably requests the
Borrower Agent to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

 

Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Letter of Credit Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Loan Party hereby agrees that, so long as any Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, each Loan Party shall
be deemed to have authorized the Administrative Agent, the Letter of Credit
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are

 

97

--------------------------------------------------------------------------------



 

permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”. 
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

 

7.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority; (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws; violation
or asserted violation of any applicable Law;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of the occurrence of a Change of Control;

 

(e)                                  of the creation (by Division or otherwise)
or acquisition of any Subsidiary;

 

(f)                                   of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary;

 

(g)                                  of any collective bargaining agreement or
other labor contract to which a Loan Party becomes a party, or the application
for the certification of a collective bargaining agent, in each case that would
reasonably be expected to result in a Material Adverse Effect;

 

(h)                                 of the filing of any Lien for unpaid Taxes
against any Loan Party in excess of $1,000,000;

 

(i)                                     of any casualty or other insured damage
to any portion of the Collateral with an aggregate fair market value equal to or
greater than $1,000,000 or the commencement of any action or proceeding for the
taking of any interest in any portion of the Collateral with an aggregate fair
market value equal to or greater than $1,000,000 under power of eminent domain
or by condemnation or similar proceeding or if any portion of the Collateral
with an aggregate fair market value equal to or greater than $1,000,000 is
damaged or destroyed; and

 

(j)                                    of any failure by any Loan Party to pay
rent at any of such Loan Party’s locations if such failure continues for more
than fifteen (15) days following the day on which such rent first came due and
such failure would reasonably be expected to result in a Material Adverse
Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

98

--------------------------------------------------------------------------------



 

7.04                                    Payment of Obligations.  Pay and
discharge as the same shall become due and payable:  (a) all material Taxes,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being Properly Contested; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property, except to the
extent that any such Lien would otherwise be permitted by Section 8.02; (c) all
Indebtedness having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $250,000, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; and (d) any other material
obligation or liability unless the non-payment thereof is permitted by the
foregoing clauses (a)-(c).

 

7.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 8.04 or 8.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered Intellectual Property,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

7.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its properties (other than properties immaterial to the Loan
Parties) and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

7.07                        Maintenance of Insurance; Condemnation Proceeds.

 

(a)                                 Maintain with financially sound and
reputable insurance companies and not Affiliates of the Loan Parties, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Administrative Agent (it being hereby acknowledged by the Administrative Agent
that the insurance coverages in effect for the Loan Parties on the Closing Date
are acceptable to the Administrative Agent).

 

(b)                                 Maintain flood insurance with respect to any
Mortgaged Property located in any area identified by FEMA (or any successor
agency) as a Special Flood Zone with such providers, on such terms and in such
amounts as required pursuant to the Flood Disaster Protection Act and the
National Flood Insurance Act of 1968, and all applicable rules and regulations
promulgated thereunder, or as otherwise required by the Lenders.

 

(c)                                  Cause all casualty policies, including fire
and extended coverage policies, maintained with respect to any Collateral to be
endorsed or otherwise amended to include lenders’ loss payable clause (regarding
personal property), in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 Cause commercial general liability policies
to be endorsed to name the Administrative Agent as an additional insured; and
cause business interruption policies to name the Administrative Agent as a loss
payee.

 

99

--------------------------------------------------------------------------------



 

(e)                                  Cause each such policy referred to in this
Section 7.07 to also provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium except upon not less than
ten (10) days’ prior written notice thereof by the insurer to the Administrative
Agent (giving the Administrative Agent the right to cure defaults in the payment
of premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Administrative Agent.

 

(f)                                   Deliver to the Administrative Agent,
substantially concurrently with the cancellation, modification or non-renewal of
any such policy of insurance, a copy of a renewal or replacement policy or
insurance certificate (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent of payment of
the premium therefor.

 

(g)                                  Permit any representatives that are
designated by the Administrative Agent to inspect and/or examine the insurance
policies maintained by or on behalf of the Loan Parties and to inspect and/or
examine books and records related thereto. The Loan Parties shall pay the
reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct up to one such inspection and/or examination
during any twelve (12) month period if no Event of Default has occurred and is
continuing; provided, however, that if an insurance inspection and/or
examination is initiated during an Event of Default, all fees and expenses
therefor shall be paid by the Loan Parties without regard to such limits.

 

(h)                                 None of the Secured Parties, or their agents
or employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 7.07.  Each Loan Party
shall look solely to its insurance companies or any other parties other than the
Secured Parties for the recovery of such loss or damage and such insurance
companies shall have no rights of subrogation against any Secured Party or its
agents or employees.  If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Secured Parties and their agents and employees. 
The designation of any form, type or amount of insurance coverage by any Secured
Party under this Section 7.07 shall in no event be deemed a representation,
warranty or advice by such Secured Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.

 

7.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws (including without limitation all
applicable Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
Properly Contested; or (b) the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect.

 

7.09                        Books and Records.  (a)  Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over any Loan Party or
such Subsidiary, as the case may be.

 

7.10                        Inspection Rights and Appraisals; Meetings with the
Administrative Agent.

 

(a)                                 Permit the Administrative Agent or its
designees or representatives from time to time, subject to reasonable notice and
normal business hours (except, in each case, when a Default or Event of

 

100

--------------------------------------------------------------------------------



 

Default exists), to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers and Auditors; provided that
representatives of the Borrower Agent shall be given the opportunity to
participate in any discussions with the Auditors.

 

(b)                                 Without limiting the foregoing, participate
and will cause their key management personnel to participate in meetings with
the Administrative Agent and Lenders periodically during each year, which
meetings shall be held at such times and such places as may be reasonably
requested by the Administrative Agent.

 

7.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) to refinance certain Indebtedness under the Existing Credit
Agreement, (ii) to pay fees and expenses in connection with the Transactions,
and (iii) for working capital, capital expenditures, and other general corporate
purposes (including any permitted transaction hereunder) not in contravention of
any Law or of any Loan Document.

 

7.12                        New Subsidiaries.

 

(a)                                 Additional Domestic Subsidiaries.  As soon
as practicable but in any event within 30 Business Days (or such longer period
as may be agreed by the Administrative Agent) following the acquisition or
creation (by Division or otherwise) of any Domestic Subsidiary (other than an
Excluded Domestic Subsidiary), or the time any existing Domestic Subsidiary
ceases to be an Excluded Domestic Subsidiary, cause to be delivered to the
Administrative Agent each of the following, as applicable:

 

(i)                                     a joinder agreement acceptable to the
Administrative Agent duly executed by such Domestic Subsidiary sufficient to
cause such Subsidiary to become a Guarantor (or, with the consent of the
Administrative Agent, a Borrower hereunder), together with executed counterparts
of each other Loan Document reasonably requested by the Administrative Agent,
including all Security Instruments and other documents reasonably requested to
establish and preserve the Lien of the Administrative Agent in all Collateral of
such Domestic Subsidiary;

 

(ii)                                  (A) Uniform Commercial Code financing
statements naming such Person as “Debtor” and naming the Administrative Agent
for the benefit of the Secured Parties as “Secured Party,” in form, substance
and number sufficient in the reasonable opinion of the Administrative Agent and
its special counsel to be filed in all Uniform Commercial Code filing offices
and in all jurisdictions in which filing is necessary to perfect in favor of the
Administrative Agent for the benefit of the Secured Parties the Lien on the
Collateral conferred under such Security Instrument to the extent such Lien may
be perfected by Uniform Commercial Code filing, and (B) pledge agreements,
control agreements, Documents and original collateral (including pledged Equity
Interests (other than Excluded Equity Interests), Securities and Instruments)
and such other documents and agreements as may be reasonably required by the
Administrative Agent, all as necessary to establish and maintain a valid,
perfected security interest in all Collateral in which such Domestic Subsidiary
has an interest consistent with the terms of the Loan Documents, in each case,
subject to the Intercreditor Agreement;

 

(iii)                               upon the request of the Administrative
Agent, an opinion of counsel to each such Domestic Subsidiary and addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent, each of which opinions may be in form
and substance, including assumptions and qualifications contained therein,
substantially similar to those opinions of counsel delivered pursuant to
Section 5.01(a); and

 

101

--------------------------------------------------------------------------------



 

(iv)                              current copies of the Organization Documents
of each such Domestic Subsidiary, together with minutes of duly called and
conducted meetings (or duly effected consent actions) of the Board of Directors,
partners, or appropriate committees thereof (and, if required by such
Organization Documents or applicable law, of the shareholders, members or
partners) of such Person authorizing the actions and the execution and delivery
of documents described in this Section 7.12, all certified by the applicable
Governmental Authority or appropriate officer as the Administrative Agent may
elect.

 

(b)                                 Additional Direct Foreign Subsidiaries.  As
soon as practicable but in any event within 30 Business Days (or such longer
period as may be agreed by the Administrative Agent) the acquisition or creation
of a Direct Foreign Subsidiary, cause to be delivered to the Administrative
Agent (i) Security Instruments pledging sixty-five percent (65%) of the total
outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new Direct Foreign Subsidiary
(including, if applicable, original certificated Equity Interests evidencing the
Equity Interests of such new Direct Foreign Subsidiary, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), and (ii) such updated
Schedules to the Loan Documents as may be reasonably requested by the
Administrative Agent with regard to such Direct Foreign Subsidiary and each Loan
Party owning the same.  Notwithstanding the foregoing, no actions outside of the
United States shall be required to be taken and no non-U.S. law security or
pledge agreements shall be required for any Investment in any Direct Foreign
Subsidiary permitted under Section 8.03.

 

7.13                        Compliance with ERISA.  Do, and cause each of its
ERISA Affiliates to do, each of the following: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable Laws; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to the Pension Funding Rules.  The
Loan Parties and each of their respective Subsidiaries shall not withdraw, and
shall cause each ERISA Affiliate not to withdraw, in whole or in part, from any
Multiemployer Plan so as to give rise to withdrawal liability resulting in
payments by any Loan Party exceeding the Threshold Amount.  At no time shall the
actuarial present value of unfunded liabilities for post-employment health care
benefits, whether or not provided under a Plan, calculated in a manner
consistent with Statement No. 106 of the Financial Accounting Standards Board,
exceed the Threshold Amount.

 

7.14                        Further Assurances.  At the Borrowers’ cost and
expense, upon request of the Administrative Agent, duly execute and deliver or
cause to be duly executed and delivered, to the Administrative Agent such
further information, instruments, documents, certificates, financing and
continuation statements, and do and cause to be done such further acts that may
be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement, the Security Instruments and the other Loan Document,
including, to create, continue or preserve the liens and security interests in
Collateral (and the perfection and priority thereof) of the Administrative Agent
contemplated hereby and by the other Loan Documents and specifically including
all Collateral acquired by the Borrowers after the Closing Date.

 

7.15                        Environmental Laws.  (a) Conduct its operations and
keep and maintain its Real Property in material compliance with all
Environmental Laws, other than any such non-compliance which would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; (b) obtain and renew all environmental permits
necessary for its operations and properties, other than any environmental
permits the failure of which to obtain would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect; and
(c) implement any and all investigation, remediation, removal and response
actions that are required to comply with Environmental

 

102

--------------------------------------------------------------------------------



 

Laws pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under or about
any of its Real Property other than any such non-compliance which would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

7.16                        Treasury Management Services.  Each Loan Party shall
maintain its lockbox deposit accounts, other than any Excluded Deposit Account,
exclusively with BMO Harris and shall utilize BMO Harris for its primary
disbursement account and other Treasury Management and Other Services, provided
that BMO Harris agrees to provide such disbursing bank services and other
Treasury Management and Other Services on reasonably competitive pricing terms.

 

7.17                        Enhancements to Senior Notes Indebtedness.  If
Senior Notes Agent or any holder of Senior Notes receives any additional
guaranty or other credit enhancement after the Closing Date from any Loan Party,
Borrowers shall cause the same to be granted to Administrative Agent for the
benefit of the Secured Parties, subject to the terms of the Intercreditor
Agreement.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:

 

8.01                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness or issue any Disqualified Equity Interest, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.01;

 

(c)                                  Guarantees of any Loan Party in respect of
Indebtedness otherwise permitted hereunder of any other Loan Party; provided
that any Guarantee of Indebtedness permitted hereunder that is subordinated to
the Obligations shall be subordinated to the Obligations on substantially the
same terms as such guaranteed Indebtedness;

 

(d)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of directly mitigating risks reasonably anticipated by such Person
associated with liabilities, commitments, investments, assets, cash flows of or
property held by, or changes in the value of securities issued by, such Person,
and not for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)                                  Indebtedness arising in the Ordinary Course
of Business in connection with treasury management and commercial credit card,
merchant card and purchase or procurement card services including Treasury
Management and Other Services;

 

(f)                                   Indebtedness in respect of Capital Leases,
Synthetic Lease Obligations and purchase money obligations for Real Property and
fixed or capital assets within the limitations set forth in Section 8.02(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time

 

103

--------------------------------------------------------------------------------



 

outstanding, together with the Swap Termination Value of all Swap Contracts
permitted under Section 8.01(d) above, shall not exceed $10,000,000;

 

(g)                                  Assumed Indebtedness in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;

 

(h)                                 Indebtedness incurred to finance or as part
of the consideration for any Permitted Acquisition; provided, that, (i) no Event
of Default exists at the time of or would be caused by the incurrence of such
Indebtedness and (ii) such Indebtedness (A) is unsecured, (B) bears interest
(and provided for fees) at a rate (or amount) no greater than the then current
arm’s length market rate (or amount) for similar Indebtedness, (C) does not
require the payment in cash of principal (other than in respect of working
capital adjustments) prior to ninety-one (91) days following the Maturity Date,
(D) has a maturity at least 91 days after the Maturity Date, and (E) is
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

 

(i)                                     Earn Out Obligations incurred in
connection with any Permitted Acquisition, any Permitted JV Investment or any
other transaction permitted by this Agreement or other transaction to which the
Required Lenders have provided their written consent;

 

(j)                                    the endorsement of negotiable instruments
for deposit or collection or similar transactions in the Ordinary Course of
Business;

 

(k)                                 Indebtedness in respect of any bankers’
acceptance, bank guarantees, letters of credit, warehouse receipt or similar
facilities entered into in the ordinary course of business in respect of
workers’ compensation and other casualty claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation and other casualty claims);

 

(l)                                     Indebtedness incurred or arising in the
Ordinary Course of Business and not in connection with the borrowing of money in
respect of (i) obligations to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms; (ii) performance bonds, bid
bonds, appeal bonds, surety bonds, performance and completion guarantees and
similar instruments or obligations; and (iii) obligations to pay insurance
premiums;

 

(m)                             Indebtedness representing deferred compensation
to employees, consultants or independent contractors incurred in the ordinary
course of business;

 

(n)                                 surety bonds, deposits and similar
obligations permitted under Section 8.02(e) or (f);

 

(o)                                 unsecured Indebtedness of (A) any Loan Party
owing to any other Loan Party or any Subsidiary that is not a Loan Party (so
long as such Indebtedness owing to a Subsidiary that is not a Loan Party
(x) bears interest (and provided for fees) at a rate (or amount) no greater than
the then current arm’s length market rate (or amount) for similar Indebtedness,
(y) does not require the payment in cash of principal (at maturity or otherwise)
prior to ninety-one (91) days following the Maturity Date and (z) is
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent), (B) any Subsidiary that is not a Loan Party owing to any
other Subsidiary that is not a Loan Party and (C) any Subsidiary that is not a
Loan Party owing to any Loan Party; provided that any such Indebtedness
described in this clause which is owing to a Loan Party, shall (1) to the extent
the principal amount thereof is in excess of $50,000, be evidenced by promissory
notes in form and substance satisfactory to the Administrative Agent and pledged
to the Administrative Agent on terms acceptable to it, (2) be

 

104

--------------------------------------------------------------------------------



 

permitted under Section 8.03(c)(iv) or (h), and (3) not be forgiven or otherwise
discharged for any consideration other than payment in full in cash unless the
Administrative Agent otherwise consents;

 

(p)                                 Indebtedness under the Senior Notes
Documents in an aggregate principal amount outstanding at any time not to exceed
the Noteholder Maximum Amount (as defined in the Intercreditor Agreement), and
Subordinated Debt;

 

(q)                                 other unsecured Indebtedness (i) that bears
interest (and provided for fees) at a rate (or amount) no greater than the then
current arm’s length market rate (or amount) for similar Indebtedness, (ii) has
a stated maturity date no earlier than 91 days following the Maturity Date,
(iii) as to which at the time of incurrence thereof no Default or Event of
Default has occurred and is continuing or would result therefrom, (iv) the
aggregate outstanding principal amount of which does not exceed $5,000,000 at
any time, and (v) with respect to which at least ten (10) Business Days prior to
each such incurrence, the Borrower Agent has delivered a certificate to the
Administrative Agent demonstrating compliance with each of clauses (i) through
(iv) above;

 

(r)                                    Refinancing Indebtedness; and

 

(s)                                   other unsecured Indebtedness the aggregate
outstanding principal amount of which does not exceed $5,000,000 at any time.

 

8.02                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (“Permitted Liens”):

 

(a)                                 Liens in favor of the Administrative Agent
pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof as
described on Schedule 8.02 (setting forth, as of the Closing Date, the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto)
and any renewals or extensions thereof, provided that (i) the Lien does not
extend to any additional property, and (ii) the obligations secured or benefited
thereby constitutes Refinancing Indebtedness;

 

(c)                                  Liens for Taxes, assessments or other
governmental charges, not yet due or which are being Properly Contested, and
which in all cases are junior to the Lien of the Administrative Agent;

 

(d)                                 Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, landlords or other like Liens imposed by Law or arising
in the Ordinary Course of Business which are not overdue for a period of more
than 30 days or which are being Properly Contested;

 

(e)                                  Liens, pledges or deposits in the Ordinary
Course of Business in connection with (i) insurance, workers compensation,
unemployment insurance and social security legislation, (ii) contracts, bids,
government contracts, and surety, appeal, customs, performance and
return-of-money bonds and (iii) other similar obligations (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
contracts, statutory requirements, common law or consensual arrangements, other
than any Lien imposed by ERISA;

 

(f)                                   Liens arising in the Ordinary Course of
Business consisting of deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature, in each case, incurred in the Ordinary
Course of Business;

 

105

--------------------------------------------------------------------------------



 

(g)                                  Liens with respect to minor imperfections
of title and easements, rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other similar restrictions, charges,
encumbrances or title defects affecting Real Property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and do not materially
detract from the value of or materially impair the use by the Loan Parties in
the Ordinary Course of Business of the property subject to or to be subject to
such encumbrance;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01 or securing appeal
or other surety bonds related to such judgments, and which in all cases are
junior to the Lien of the Administrative Agent;

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.01(f); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or Fair Market Value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    Liens securing Assumed Indebtedness of
the Loan Parties or any Subsidiary permitted pursuant to Section 8.01(g);
provided that (i) such Liens do not at any time encumber any property other than
property of the Subsidiary acquired, or the property acquired, and proceeds
thereof in connection with such Assumed Indebtedness and shall not attach to any
assets of the Loan Parties theretofore existing or (except for any such
proceeds) which arise after the date thereof and (ii) the Assumed Indebtedness
and other secured Indebtedness of the Loan Parties secured by any such Lien does
not exceed the Fair Market Value of the property being acquired in connection
with such Assumed Indebtedness;

 

(k)                                 Liens on assets of Foreign Subsidiaries of
the Company securing Indebtedness of such Foreign Subsidiaries permitted
pursuant to Section 8.01(i);

 

(l)                                     operating leases or subleases granted by
the Loan Parties to any other Person in the Ordinary Course of Business;

 

(m)                             Liens (a) of a collection bank arising under
Section 4-210 of the UCC or any comparable or successor provision on items in
the course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business and
(c) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

 

(n)                                 Liens in favor of customs and revenue
authorities imposed by Law to secure payment of customs duties in connection
with the importation of goods and arising in the Ordinary Course of Business
which are not overdue for a period of more than 30 days or which are being
Properly Contested;

 

(o)                                 Liens in favor of the Senior Notes Agent in
and on the assets and properties of the Loan Parties constituting Collateral to
secure the Indebtedness permitted under Section 8.01(p), so long as those Liens
are at all times subject to the terms of the Intercreditor Agreement; and

 

(p)                                 other Liens securing obligations in an
aggregate amount not to exceed $2,500,000 at any one time outstanding.

 

8.03                        Investments.  Make or maintain any Investments,
except:

 

106

--------------------------------------------------------------------------------



 

(a)                                 Investments held by the Loan Parties in the
form of Cash Equivalents or other Investment Property that are held in a
securities account or deposit account subject to a Control Agreement in favor of
the Administrative Agent, pursuant to documentation in form and substance
satisfactory to the Administrative Agent;

 

(b)                                 loans and advances to officers, directors
and employees of the Company and its Subsidiaries made in the Ordinary Course of
Business and approved by the board of directors of the Company, in an aggregate
amount at any one time outstanding not to exceed $2,500,000 (or its equivalent
in other currencies);

 

(c)                                  Investments in Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of Accounts or notes receivable arising from the grant of
trade credit in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled Account
Debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(e)                                  Guarantees permitted by Section 8.01;

 

(f)                                   Investments existing as of the date hereof
as described in Schedule 8.03 (setting forth, as of the Closing Date, the
amount, obligor or issuer and maturity, if any, thereof) and extensions or
renewals thereof, provided that no such extension or renewal shall be permitted
if it would (i) increase the amount of such Investment at the time of such
extension or renewal or (ii) result in a Default hereunder;

 

(g)                                  Investments constituting a Permitted
Acquisition;

 

(h)                                 Investments constituting a Permitted JV
Investment;

 

(i)                                     Investments if the Payment Conditions
are satisfied with respect thereto; and

 

(j)                                    other Investments in an aggregate amount
not to exceed $10,000,000 at any one time outstanding.

 

8.04                        Fundamental Changes.  Merge, Divide, dissolve,
liquidate, consolidate with or into another Person, except that, so long as no
Default exists or would result therefrom:

 

(a)                                 any Subsidiary of the Company may merge or
consolidate with or liquidate or dissolve into a Loan Party; provided, that,
(i) the Loan Party shall be the continuing or surviving Person and (ii) in the
case of any merger of a Borrower and a Subsidiary Guarantor, such Borrower shall
be the continuing or surviving Person;

 

(b)                                 in connection with a Permitted Acquisition,
any Subsidiary of a Loan Party may merge with or into or consolidate with any
other Person or permit any other Person to merge with or into or consolidate
with it; provided, that, (i) the Person surviving such merger shall be a
wholly-owned Subsidiary of a Loan Party and (ii) in the case of any such merger
to which any Loan Party is a party, such Loan Party is the surviving Person; and

 

(c)                                  any Subsidiary that is not a Loan Party may
merge into any other Subsidiary that is not a Loan Party; provided that, when
any wholly-owned Subsidiary is merging with another Subsidiary that is not
wholly-owned, the wholly-owned Subsidiary shall be the continuing or surviving
Person.

 

107

--------------------------------------------------------------------------------



 

8.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of Inventory and Cash
Equivalents, each in the Ordinary Course of Business;

 

(b)                                 Dispositions in the Ordinary Course of
Business of Equipment or fixed assets (other than Specified Property) that are
obsolete, worn out or no longer useful to the Core Business;

 

(c)                                  Dispositions that constitute (i) an
Investments permitted under Section 8.03, (ii) a Lien permitted under
Section 8.02, (iii) a merger, dissolution, consolidation or liquidation
permitted under Section 8.04(a), or (iv) a Restricted Payment permitted under
Section 8.06;

 

(d)                                 Dispositions that result from a casualty or
condemnation in respect of such property or assets and is not otherwise an Event
of Default so long as all proceeds thereof are applied in accordance with
Section 2.06(c);

 

(e)                                  the licensing, on a non-exclusive basis, of
patents, trademarks, copyrights, and other Intellectual Property rights in the
Ordinary Course of Business,

 

(f)                                   (i) the lapse of immaterial registered
patents, trademarks, copyrights and other Intellectual Property to the extent
maintaining such registered Intellectual Property is not economically desirable
in the conduct of its business or (ii) the abandonment of patents, trademarks,
copyrights, or other intellectual property rights in the Ordinary Course of
Business so long as in each case under clauses (i) and (ii), such lapse or
abandonment is not materially adverse to the interests of the Secured Parties;

 

(g)                                  the leasing or subleasing of assets (other
than sale and leaseback transactions prohibited under Section 8.15) in the
Ordinary Course of Business;

 

(h)                                 Dispositions that consist of the sale or
discount in the Ordinary Course of Business of overdue Accounts in connection
with the compromise or collection thereof;

 

(i)                                     Dispositions among the Loan Parties or
by any Subsidiary to a Loan Party;

 

(j)                                    Dispositions by any Subsidiary which is
not a Loan Party to another Subsidiary that is not a Loan Party;

 

(k)                                 [Reserved];

 

(l)                                     Dispositions of Noteholder Priority
Collateral (as defined in the Intercreditor Agreement) (other than Equity
Interests of Subsidiaries of the Company) so long as all Net Cash Proceeds of
such Dispositions are (i) applied to (or offered to be applied to) permanently
prepay the Senior Notes and/or (ii) reinvested in accordance with
Section 2.06(d) in other assets that are useful in the business of the Loan
Parties;

 

(m)                             Dispositions of Specified Property, so long as
all Net Cash Proceeds of such Dispositions are offered to be prepaid in
accordance with the Senior Notes Documents or are actually applied to
permanently prepay the Senior Notes; and

 

(n)                                 other Dispositions of assets, so long as
(i) no Event of Default has occurred and is continuing at the time of such
Disposition and (ii) the Fair Market Value of all such assets Disposed of,

 

108

--------------------------------------------------------------------------------



 

whether individually or in a series of related transactions, does not exceed
$10,000,000 in the aggregate in any fiscal year.

 

8.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, in each case (except Section 8.06(a)) so long
as no Default or Event of Default shall have occurred and be continuing (both
before or as a result of the making of such Restricted Payment):

 

(a)                                 each Subsidiary may make Restricted
Payments, directly or indirectly, to any Borrower;

 

(b)                                 the Company and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  the Company and each of its Subsidiaries
may purchase, redeem or otherwise acquire shares of its common stock or other
common Equity Interests or warrants or options to acquire any such shares in
connection with customary employee agreements or management agreements, plans or
arrangements, all in an aggregate amount not to exceed $1,000,000 in any fiscal
year;

 

(d)                                 the Company may make Restricted Payments in
connection with the withholding of Equity Interests to cover withholding taxes
due upon the vesting of equity compensation paid to employees, directors or
consultants;

 

(e)                                  the Company shall be permitted to make
other Restricted Payments if the Payment Conditions are satisfied with respect
thereto; and

 

(f)                                   the Company may make other Restricted
Payments in an aggregate amount not to exceed $2,500,000.

 

8.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from the Core Business
conducted by the Borrowers and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

8.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of any Loan Party, whether or not in
the Ordinary Course of Business, other than:

 

(a)                                 transactions on fair and reasonable terms
substantially as favorable to such Loan Party or Subsidiary as would be
obtainable by such Loan Party or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate;

 

(b)                                 transactions between or among the Loan
Parties;

 

(c)                                  transactions constituting Investments
permitted under Section 8.03(c)(iii) and other transactions expressly permitted
by Sections 8.04, 8.05, 8.06 and 8.13; and

 

(d)                                 transactions pursuant to agreements in
existence or contemplated on the Closing Date as set forth on Schedule 8.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Secured Parties in any material respect.

 

8.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement, any other Loan Document or the Senior
Notes Documents) that:

 

109

--------------------------------------------------------------------------------



 

(a)                                 requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; or

 

(b)                                 limits the ability (i) of any Subsidiary to
make Restricted Payments to the Company or any other Borrower or to otherwise
transfer property to the Company or any other Borrower, (ii) of any Subsidiary
to Guarantee the Indebtedness of the Borrowers or become a direct Borrower
hereunder, or (iii) of any Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 8.01(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness.

 

8.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) in any manner that might cause the Credit Extension or the
application of such proceeds to violate Regulations T, U or X of the FRB, in
each case as in effect on the date or dates of such Credit Extension, (b) to
finance or refinance dealings or transactions by or with any Person that is
described or designated in the Specially Designated Nationals and Blocked
Persons List (the “SDN List”) of the Office of Foreign Assets Control, United
States Department of the Treasury (“OFAC”) or is otherwise a Person officially
sanctioned by the United States of America pursuant to the OFAC Sanctions
Program or (c) for any purpose that is otherwise in violation of the Trading
with the Enemy Act, the OFAC Sanctions Program, the PATRIOT Act or CISADA
(collectively, the “Foreign Activities Laws”).

 

8.11                        Prepayment of Indebtedness; Amendment to Material
Agreements.

 

(a)                                 Make or pay, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness (other than the
Obligations), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness (other than the Obligations), except:

 

(i)                                     payments when due of regularly scheduled
interest and principal payments and mandatory prepayments, other than payments
in respect of any Subordinated Debt prohibited by the Subordination Provisions
thereof;

 

(ii)                                  payments made through the incurrence of
Refinancing Indebtedness with respect to such Indebtedness;

 

(iii)                               payments of secured Indebtedness that
becomes due as a result of a voluntary sale or transfer permitted hereunder of
the property securing such Indebtedness;

 

(iv)                              payments made solely from and substantially
contemporaneously with the proceeds of the issuance of Equity Interests by the
Company (other than Disqualified Equity Interests); and

 

(v)                                 optional payments or prepayments in respect
of (x) the Senior Notes, solely if (1) such payments or prepayments, as the case
may be, are funded with Net Cash Proceeds from (A) Dispositions of Noteholder
Priority Collateral (as defined in the Intercreditor Agreement) or receipt of
any Extraordinary Insurance Receipts (as defined in the Senior Notes Agreement
as in effect on the date hereof) in respect thereof, (B) Dispositions of
Specified Property or receipt of any Extraordinary Insurance Receipts in respect
thereof, or (C) any issuance of Equity Interests by the Company in the form of
either (I) common equity or (II) other equity having terms

 

110

--------------------------------------------------------------------------------



 

reasonably acceptable to the Administrative Agent and, in the case of any such
issuance of Equity Interests, not constituting Disqualified Equity Interests; or
(2) as of the date of any such payment or prepayment and after giving effect
thereto, the Payment Conditions are satisfied, and (y) any other Indebtedness
(other than Subordinated Debt to the extent contrary to the Subordination
Provisions applicable thereto), provided that as of the date of any such payment
or prepayment and after giving effect thereto, the Payment Conditions are
satisfied.

 

(b)                                 Amend, modify or change in any manner any
term or condition of (i) any Senior Notes Document to the extent prohibited by
the terms of the Intercreditor Agreement or (ii) any other Indebtedness for
borrowed money so that the terms and conditions thereof are less favorable in
any material respect to the Administrative Agent and the Lenders than the terms
of such Indebtedness as of the Closing Date.

 

(c)                                  Make any payment of any Earn Out Obligation
in cash except to the extent that, as of the date of any such payment and giving
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Company shall be in compliance with the financial covenants
set forth in Section 8.12 on a Pro Forma Basis (looking back in each case for a
period of four completed fiscal quarters as if the payment occurred on the first
day of such period and after giving effect to the payment, and calculated using
the required covenant compliance level for the next succeeding covenant test
date) and (iii) if such Earn Out Obligation constitutes Subordinated Debt, such
payment is not prohibited by the Subordination Provisions thereof.

 

8.12                        Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio. Permit
the Consolidated Total Leverage Ratio, as of the last day of any Measurement
Period, commencing with the first full fiscal quarter of the Company following
the Closing Date, to be greater than 3.25 to 1.00.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio, as of the last day of any
Measurement Period, commencing with the first full fiscal quarter of the Company
following the Closing Date, to be less than 1.20 to 1.00.

 

8.13                        Creation of New Subsidiaries.  Create or acquire any
new Subsidiary after the Closing Date other than Subsidiaries created or
acquired in accordance with Section 7.12.

 

8.14                        Reserved.

 

8.15                        Sale and Leaseback.  Enter into any agreement or
arrangement with any other Person providing for the leasing by any Loan Party or
any Subsidiary of real or personal property which has been or is to be sold or
transferred by any Loan Party or any Subsidiary to such other Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of a Loan Party or any
Subsidiary; provided, however, that any Loan Party or any Subsidiary may enter
into such transactions would otherwise be with respect to such real or personal
property if such transaction is permitted in accordance with Section 8.01 and
Section 8.05 of this Agreement.

 

8.16                        Organization Documents; Fiscal Year.  (a) Amend,
modify or otherwise change any of its Organization Documents in any material
respect, except in connection with a transaction permitted under Section 8.04,
but in any case not in any manner that could have a material adverse effect on
the interests of the Secured Parties, or (b) change its fiscal year.

 

111

--------------------------------------------------------------------------------



 

8.17                        Immaterial Subsidiaries.  In the case of Aviation,
so long as such Person constitutes an Immaterial Subsidiary and is not required
to join as a Borrower or a Guarantor under this Agreement and each other Loan
Document pursuant to Section 7.12, engage in any operations or business (other
than activities as described in Schedule 8.17); provided, however, that
notwithstanding anything to the contrary in this Agreement, Aviation shall not
(i) consolidate or merge with, or liquidate or dissolve into, or convey,
transfer or lease all or substantially all of its assets to, any Person other
than a Loan Party (in which case, the Loan Party shall be the continuing or
surviving Person), (ii) directly or indirectly sell or otherwise dispose of any
Equity Interests of any Borrower, or (iii) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

 

8.18                        Anti-Money Laundering and Terrorism Laws and
Regulations.  Permit any Loan Party, any Subsidiary or, to the knowledge of any
Loan Party, any director, officer, agent, employee, or other authorized person
acting on behalf of any Loan Party or any Subsidiary to:

 

(a)                                 become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union;

 

(b)                                 directly or indirectly have any investment
in or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Credit
Extensions) with any Person if such investment, dealing or transaction (A) would
cause any Secured Party to be in violation of any law or regulation applicable
to such Secured Party or (B) is prohibited by or subject to Sanctions;

 

(c)                                  conduct, engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, or facilitate a violation of, any of the
prohibitions set forth in Executive Order No. 13224, the Currency and Foreign
Regulations Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the
PATRIOT Act, the Money Laundering Control Act or any other United States
anti-money laundering or anti-terrorism law or regulation (collectively,
“Anti-Money Laundering Laws”); or

 

(d)                                 engage, or permit any of its Affiliates to
engage, in any activity that could subject such Person or any Secured Party to
Sanctions.

 

8.19                        Economic Sanctions Laws and Regulations.  Permit any
Loan Party, any Subsidiary or, to the knowledge of any Loan Party, any director,
officer, agent, employee, or other authorized person acting on behalf of any
Loan Party or any Subsidiary to conduct, transact, engage in, or facilitate, any
business or activity on behalf of such Loan Party or its Subsidiaries in
violation of Sanctions.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any Letter of Credit Obligation, or (ii) within three days after the same
becomes due, any interest on any Loan or on any Letter of Credit Obligation, or
any commitment or other fee due hereunder, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

112

--------------------------------------------------------------------------------



 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained (i) in any of
Sections 7.01(a), 7.01(b), 7.03(a), 7.05, 7.07,  or 7.11 or Article VIII, or
(ii) in 7.02(a) and such failure continues for three (3) or more Business Days;
or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) receipt
of notice of such default by a Responsible Officer of the Borrower Agent from
the Administrative Agent, or (ii) any Responsible Officer of any Loan Party
becomes aware of such default; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party or its Subsidiaries herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading when made or deemed made in any material respect; or

 

(e)                                  Cross-Default.  (i) With respect to any
Indebtedness or guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, any Loan Party or its Subsidiaries (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise, and after passage of any grace period) in respect of any such
Indebtedness or guarantee, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, and such default continues for more than the
grace or cure period, if any, therein specified, the effect of which default or
other event is to cause, or to permit the holder of such Indebtedness or
beneficiary of such guarantee (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by a Loan Party or any Subsidiary as a result thereof is
greater than Threshold Amount; or (iii) without limitation of the preceding
clause (i), any “Event of Default” under and as such term is defined in the
Senior Notes Documents shall have occurred and be continuing; or

 

(f)                                   Insolvency Events.  Any Insolvency Event
shall occur with respect to any Loan Party; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Loan Party and is not released, vacated
or fully bonded within 30 days after its issue or levy; (iii) any Loan Party is
enjoined, restrained or in any way prevented by any Governmental Authority from
conducting any material part of its business; (iv) any Loan Party suffers the
loss, revocation or termination of any material license, permit, lease or
agreement necessary to its business; (v) there is a cessation of any material
part of any Loan Party’s business for a material period of time; or (vi) any
material Collateral or property or assets of a Loan Party is taken or impaired
through condemnation; or

 

113

--------------------------------------------------------------------------------



 

(h)                                 Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments or orders (including for injunctive relief)
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, such judgment or order
remains unvacated and unpaid and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, or any Lien granted thereunder, at any time after its execution and
delivery and for any reason, other than as expressly permitted hereunder or upon
Payment in Full, ceases to be in full force and effect (except with respect to
immaterial assets); or any Borrower or any other Person contests in any manner
the validity or enforceability of any Loan Document or any Lien granted to the
Administrative Agent pursuant to the Security Instruments; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or any
party to the Intercreditor Agreement contests in any manner the validity or
enforceability of the Intercreditor Agreement or denies that it has any
liability or obligation thereunder or purports to revoke, terminate or rescind
the Intercreditor Agreement; or

 

(k)                                 Breach of Contractual Obligation.  Any Loan
Party or any Subsidiary thereof fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any contract to which it is party or fails to observe or perform any
other agreement or condition relating to any such contract to which it is party
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the counterparty to such contract to terminate such
contract, in each case which would, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect; or

 

(l)                                     Indictment.  (i) Any Loan Party is
(A) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business or (B) charged by a Governmental
Authority under any law that would reasonably be expected to lead to forfeiture
of any material portion of Collateral, or (ii) any director or senior officer of
any Loan Party is (A) criminally indicted or convicted of a felony for fraud or
dishonesty in connection with the Loan Parties’ business, unless such director
or senior officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or

 

(m)                             Subordination Provisions.  (i) The Subordination
Provisions shall fail to be enforceable by the Lenders (which have not
effectively waived the benefits thereof) in accordance with the terms thereof;
or (ii) the principal or interest on any Loan, any Letter of Credit Obligation
or other Loan Obligations shall fail to constitute “designated senior debt” (or
any other similar term) under any document, instrument or agreement evidencing
such Subordination Provisions; or (iii) any Loan Party or any of its
Subsidiaries shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness,

 

114

--------------------------------------------------------------------------------



 

validity or enforceability of any of the Subordination Provisions, or (B) that
any of such Subordination Provisions exist for the benefit of any Secured Party;
or (iv) any Loan Party or any Subsidiary thereof or any other Person fails to
observe or perform any of the Subordination Provisions; or

 

(n)                                 Change of Control.  There occurs (i) any
Change of Control or (ii) any “change of control” (or equivalent change) under
and as defined in the Senior Notes Documents.

 

9.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent may, and at the
direction of the Required Lenders shall, take any or all of the following
actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the Letter of Credit Issuer to make Letter of
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other Loan
Obligations owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers Cash
Collateralize the Letter of Credit Obligations (in an amount equal to the then
Outstanding Amount thereof) or any other Loan Obligations that are contingent or
not yet due and payable in amount determined by the Administrative Agent in
accordance with this Agreement; and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f), the obligation of each Lender to make Loans and any obligation
of the Letter of Credit Issuer to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

9.03                        Application of Funds.

 

(a)                                 Subject to Section 9.03(b) below, all
payments made by Loan Parties in respect of the Loan Obligations shall be
applied (a) first, as specifically required in the Loan Documents; (b) second,
to Loan Obligations then due and owing; (c) third, to other Loan Obligations
specified by Borrower Agent, so long as such instructions of Borrower Agent do
not contravene the terms of this Agreement; and (d) fourth, as determined by the
Administrative Agent in its discretion.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, after the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the

 

115

--------------------------------------------------------------------------------



 

Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

 

First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article IV) due to the Administrative Agent in
its capacity as such, until paid in full;

 

Second, to all Protective Advances payable to the Administrative Agent until
paid in full;

 

Third, to all amounts owing to the Swing Line Lender for outstanding Swing Line
Loans until paid in full;

 

Fourth, to that portion of the Loan Obligations constituting fees, indemnities
and other amounts (other than principal, interest, Letter of Credit Fees and
other Obligations expressly described in clauses Fifth through Eighth below)
payable to the Lenders and the Letter of Credit Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuer and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Fourth
payable to them until paid in full;

 

Fifth, to that portion of the Loan Obligations constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans, Letter of Credit Borrowings and
other Loan Obligations, ratably among the Lenders and the Letter of Credit
Issuer in proportion to the respective amounts described in this clause Fifth
payable to them until paid in full;

 

Sixth, to (i) that portion of the Obligations constituting unpaid principal of
the Loans and Letter of Credit Borrowings and to Cash Collateralize that portion
of Letter of Credit Obligations comprising the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers and (ii) the payment of Credit Product Obligations, ratably among the
Lenders, Letter of Credit Issuer and the applicable Credit Product Providers in
proportion to the respective amounts described in this clause Sixth payable to
them until paid in full;

 

Seventh, to all other Obligations of the Borrowers that are due and payable to
the Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date
until paid in full; and

 

Last, the balance, if any, after Payment in Full, to the Borrowers or as
otherwise required by Law.

 

(c)                                  Subject to Sections 2.03(c) and 2.17,
amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  Amounts distributed with respect to any
Credit Product Obligations shall be the lesser of (i) the maximum Credit Product
Obligations last reported to the Administrative Agent or (ii) the actual Credit
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due.  The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Credit Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Credit Product Provider.  The
allocations set forth in this Section are solely to determine the rights and
priorities of Administrative Agent and Secured Parties as among themselves, and
may be changed by agreement among them without the consent of any Borrower. 
This Section is not for the benefit of or enforceable by any Loan Party.

 

116

--------------------------------------------------------------------------------



 

(d)                                 For purposes of Section 9.03(b), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Event, default
interest, interest on interest, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any proceeding under Debtor Relief Laws.

 

(e)                                  Administrative Agent shall not be liable
for any application of amounts made by it in good faith under this Section 9.03,
notwithstanding the fact that any such application is subsequently determined to
have been made in error.

 

ARTICLE X
ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.  Each of the Lenders and the
Letter of Credit Issuer hereby irrevocably appoints BMO to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Letter of Credit Issuer, and no
Loan Party shall have rights as a third party beneficiary of any of such
provisions.  The Administrative Agent alone shall be authorized to determine
whether any conditions to funding any Loan or to issuance of a Letter of Credit
have been satisfied, which determinations and judgments, if exercised in good
faith, shall exonerate Administrative Agent from liability to any Lender or
other Person for any error in judgment or mistake.

 

10.02                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.03                 Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

117

--------------------------------------------------------------------------------



 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable to any other Secured Party for any
action taken or not taken by it under or in connection with the Loan Documents,
except for direct (as opposed to consequential) losses directly and solely
caused by the Administrative Agent’s gross negligence or willful misconduct. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or the Letter of Credit Issuer.

 

The Administrative Agent shall not be liable to any other Secured Party for any
action taken or not taken by it under or in connection with the Loan Documents,
except for direct (as opposed to consequential) losses directly and solely
caused by the Administrative Agent’s gross negligence or willful misconduct. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
Loan Documents).  The Administrative Agent shall not be liable for, and shall be
fully justified in, failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the Loan Documents) as it reasonably deems appropriate.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower Agent, a Lender or the Letter of Credit Issuer.

 

10.04                 Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit that by its terms must be fulfilled to the satisfaction of a Lender or
the Letter of Credit Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Letter of Credit Issuer unless
the Administrative Agent shall have received notice to the contrary from such
Lender or the Letter of Credit Issuer prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

10.05                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their

 

118

--------------------------------------------------------------------------------



 

respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

 

10.06                             Resignation of the Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Letter of Credit Issuer and the Borrower Agent.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower Agent, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Letter of Credit Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower Agent and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Letter of Credit Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Letter of Credit Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
the Administrative Agent.

 

Any resignation by BMO as the Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer and Swing Line Lender, (b) the retiring Letter of Credit
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

 

10.07                             Non-Reliance on the Administrative Agent and
Other Lenders.  Each Lender and the Letter of Credit Issuer acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Letter of Credit
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and

 

119

--------------------------------------------------------------------------------



 

based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.08                             No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents
or Documentation Agents listed on the cover page hereof shall have any rights,
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Letter of Credit Issuer hereunder.

 

10.09                             The Administrative Agent May File Proofs of
Claim; Credit Bidding.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Letter of Credit Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Letter of Credit Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Letter of Credit Issuer and the
Administrative Agent under Sections 2.03(h), 2.09 and 11.04) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer in any such proceeding.

 

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code or any similar Laws in any other
jurisdictions to which a Loan Party is subject, or (b) credit bid and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with applicable Law.  In

 

120

--------------------------------------------------------------------------------



 

connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of the Administrative Agent to credit bid and purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of the Administrative Agent to
credit bid, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the asset or assets purchased by means of such
credit bid) and the Secured Parties whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
Upon request by the Administrative Agent or the Borrower Agent at any time, the
Secured Parties will confirm in writing the Administrative Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 10.09.

 

10.10                             Collateral Matters.  The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                                 to release any Lien on any Collateral
(i) upon the occurrence of the Facility Termination Date, (ii) that is Disposed
or to be Disposed as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 11.01,
if approved, authorized or ratified in writing by the Required Lenders;

 

(b)                                 to release any Lien on any Noteholder
Priority Collateral (as defined in the Intercreditor Agreement) as and when
required to be released pursuant to the terms of the Intercreditor Agreement;

 

(c)                                  to release or subordinate any Lien (and any
Indebtedness secured thereby) on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(i), so long as the Borrower Agent
shall have delivered to the Administrative Agent on or prior to the date of
release or subordination, as the case may be, a certificate of a Responsible
Officer certifying that such Lien (and the Indebtedness secured thereby) is
permitted by Section 8.02(i) (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), or if such release or
subordination is required under the Intercreditor Agreement; and

 

(d)                                 to release any Subsidiary from its
obligations under the Loan Documents, and release any Lien granted by such
Subsidiary thereunder, if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, so long as the Borrower Agent shall have
delivered to the Administrative Agent on or prior to the date of release a
certificate of a Responsible Officer certifying that such transaction is
permitted by this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Documents pursuant to this
Section 10.10.

 

10.11                             Other Collateral Matters.

 

(a)                                 Care of Collateral.  The Administrative
Agent shall have no obligation to assure that any Collateral exists or is owned
by a Borrower, or is cared for, protected or insured, nor to assure that the

 

121

--------------------------------------------------------------------------------



 

Administrative Agent’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.

 

(b)                                 Lenders as Agent For Perfection by
Possession or Control.  The Administrative Agent and Secured Parties appoint
each Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control.  If any Lender obtains
possession or control of any Collateral, it shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request, deliver
such Collateral to the Administrative Agent or otherwise deal with it in
accordance with the Administrative Agent’s instructions.

 

(c)                                  Reports.  The Administrative Agent shall
promptly forward to each Lender, when complete, copies of any appraisal or other
collateral examination report prepared by or for the Administrative Agent with
respect to any Borrower or Collateral (“Report”).  Each Lender agrees (a) that
neither BMO nor the Administrative Agent makes any representation or warranty as
to the accuracy or completeness of any Report, and shall not be liable for any
information contained in or omitted from any Report; (b) that the Reports are
not intended to be comprehensive audits or examinations, and that the
Administrative Agent or any other Person performing any audit or examination
will inspect only specific information regarding Obligations or the Collateral
and will rely significantly upon Borrowers’ books and records as well as upon
representations of Borrowers’ officers and employees; and (c) to keep all
Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each
Lender shall indemnify and hold harmless the Administrative Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any conclusion it may draw from any Report, as well as from any claims arising
as a direct or indirect result of the Administrative Agent furnishing a Report
to such Lender.

 

10.12                             Credit Product Arrangement Provisions.  (a) 
No Credit Product Provider that is party to any Credit Product Arrangement
permitted hereunder that obtains the benefits of Section 9.03 or any Collateral
by virtue of the provisions hereof or of any Security Instrument shall have any
right to notice of any action or right to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender, if applicable, and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article X to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Credit Product Obligations unless the Administrative
Agent has received written notice of such Credit Product Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Credit Product Provider.  The Lenders irrevocably
authorize the Administrative Agent to secure all Credit Product Obligations with
the Collateral to the same extent as other Obligations, all to the extent
contemplated hereunder as determined by the Administrative Agent in its
reasonable judgment.

 

(b)                                 By delivery of a Credit Product Notice, each
Credit Product Provider that is not a Lender (a “Non-Lender Credit Product
Provider”) shall be deemed to have joined this Agreement and be bound by
Section 9.03, this Article X and Section 11.04(c) as if it were a Lender
hereunder holding a “Loan” in the amount of its applicable Credit Product
Obligations.  No Non-Lender Credit Product Provider shall have any right or
claim against any Loan Party under the Loan Documents other than as a Secured
Party under the Security Instruments, nor shall any of them be a third party
beneficiary of any provisions of this Agreement by which the Loan Parties are
bound other than provisions relating to the granting of the Lien

 

122

--------------------------------------------------------------------------------



 

of the Administrative Agent on the Collateral and the application of proceeds
thereof pursuant to Section 9.03.

 

10.13                             Intercreditor Agreement/Subordination
Agreements.  The Lenders acknowledge that the Indebtedness evidenced by the
Senior Notes is secured by Liens on the Collateral and that the exercise of
certain rights and remedies of Administrative Agent under the Loan Documents may
be subject to the provisions of the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any subordinated debt. 
Each Lender irrevocably (a) consents to the terms and conditions of the
Intercreditor Agreement and any other subordination or intercreditor agreement
pertaining to any subordinated debt; (b) authorizes and directs Administrative
Agent to execute and deliver the Intercreditor Agreement, any documents relating
thereto, and any other subordination or intercreditor agreement pertaining to
any other subordinated debt, in each case, on behalf of such Lender and to take
all actions (and execute all documents) required (or deemed advisable) by it in
accordance with the terms of the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt, in each case, and without any further consent, authorization or other
action by such Lender; (c) agrees that, upon the execution and delivery thereof,
such Lender will be bound by the provisions of the Intercreditor Agreement and
any other subordination or intercreditor agreement pertaining to any other
subordinated debt as if it were a signatory thereto and will take no actions
contrary to the provisions of the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt; (d) agrees that no Lender shall have any right of action whatsoever
against Administrative Agent as a result of any action taken by Administrative
Agent pursuant to this Section 10.13 or in accordance with the terms of the
Intercreditor Agreement and any other subordination or intercreditor agreement
pertaining to any other subordinated debt; and (e) acknowledges (or is deemed to
acknowledge) that copies of the Intercreditor Agreement have been delivered, or
made available, to such Lender.  Each Lender hereby further irrevocably
authorizes and directs Administrative Agent to enter into such amendments,
supplements, or other modifications to the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt as are approved by Administrative Agent and the Required Lenders (except as
to any amendment that expressly requires the approval of all Lenders as set
forth in Section 11.01); provided, that Administrative Agent may execute and
deliver such amendments, supplements, and modifications thereto as are
contemplated by the Intercreditor Agreement and any other subordination or
intercreditor agreement pertaining to any other subordinated debt in connection
with any extension, renewal, refinancing, or replacement of this Agreement or
any refinancing of the Obligations, in each case, on behalf of such Lender and
without any further consent, authorization or other action by any Lender. 
Administrative Agent shall have the benefit of each of the provisions of
Article X with respect to all actions taken by it pursuant to this Section 10.13
or in accordance with the terms of the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt to the full extent thereof.

 

10.14                             ERISA Related Provisions.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and its respective Affiliates, and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Loan Party, that at least one of
the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

 

123

--------------------------------------------------------------------------------



 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that:

 

(i)                                     none of the Administrative Agent or any
of its respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

124

--------------------------------------------------------------------------------



 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any of its respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE XI
MISCELLANEOUS

 

11.01                             Amendments, Etc.

 

(a)                                 No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable
Borrower, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender;

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (but excluding the delay or waiver of
any mandatory prepayment) of principal, interest, fees or other amounts due to
the Lenders (or any of them), including the Maturity Date, or any scheduled
reduction of the Commitments hereunder or under any other Loan Document, in each
case without the written consent of each Lender directly affected thereby;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or Letter of Credit Borrowing, or reduce
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” (so long as such amendment does not
result in the Default Rate being lower than the interest rate then applicable to
Base Rate Loans or LIBOR Loans, as

 

125

--------------------------------------------------------------------------------



 

applicable) or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein);

 

(iv)                              change Section 2.13 or Section 9.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

 

(v)                                 change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(vi)                              except as provided in Section 2.18, increase
the Aggregate Revolving Credit Commitments without the written consent of each
Revolving Credit Lender;

 

(vii)                           release any Loan Party from this Agreement or
any material Security Instrument to which it is a party without the written
consent of each Lender, except to the extent such Loan Party is the subject of a
Disposition permitted by Section 8.05 (in which case such release may be made by
the Administrative Agent acting alone);

 

(viii)                        release all or a material part of the Collateral
without the written consent of each Lender except (A) with respect to
Dispositions and releases of Collateral permitted or required hereunder
(including pursuant to Section 8.05) or under the Security Agreement or (B) to
the extent required pursuant to the terms of the Intercreditor Agreement (in
which case such release may be made by the Administrative Agent acting alone);

 

(ix)                              subordinate any Lien of the Administrative
Agent on all or any material part of the Collateral to the holder of any other
Lien on such property without the written consent of each Lender, except with
respect to (A) subordination of such Liens to Liens permitted pursuant to
Sections 8.02(i) or 8.02(j) and (B) subordination of such Liens to other Liens
on Collateral (other than Accounts and Inventory) with an aggregate book value
not to exceed $5,000,000;

 

(x)                                 without the prior written consent of each
Lender, impose any materially greater restriction on the ability of any Lender
to assign any of its rights or obligations hereunder.

 

(b)                                 In addition to the foregoing, (i) no
amendment, waiver or consent shall, unless in writing and signed by the Letter
of Credit Issuer in addition to the Lenders required above, affect the rights or
duties of the Letter of Credit Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the respective parties thereto; (v) no amendment,
waiver or consent which has the effect of enabling the Borrowers to satisfy any
condition to a Borrowing contained in Section 5.02 hereof which, but for such
amendment, waiver or consent would not be satisfied, shall be effective to
require the Lenders, the Swing Line Lender or the Letter of Credit Issuer to
make any additional Revolving Credit Loan or Swing Line Loan, or to issue any
additional or renew any existing Letter of Credit, unless and until the Required
Lenders (or, if applicable, all Revolving Credit Lenders) shall have approved
such amendment, waiver or

 

126

--------------------------------------------------------------------------------



 

consent and (vi) the Administrative Agent and the Borrowers shall be permitted
to amend any provision of the Loan Documents (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if the Administrative Agent and the Company shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Credit Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

(c)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (i) to add one or more
additional revolving credit facilities (each a “Supplemental Facility”) to this
Agreement, in each case subject to the limitations in Section 2.18, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such Supplemental Facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

 

(d)                                 If any Lender does not consent (a
“Non-Consenting Lender”) to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender and
that has been approved by the Required Lenders, the Borrower may replace such
Non-Consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

(e)                                  No Loan Party will, directly or indirectly,
pay any remuneration or other thing of value, whether by way of additional
interest, fee or otherwise, to any Lender or its Affiliates as consideration for
agreement by such Lender to any amendment, waiver, consent or release with
respect to any Loan Document, unless such remuneration or value is concurrently
paid, on the same terms, on a ratable basis to all Lenders providing their
agreement.  Notwithstanding the terms of this Agreement or any amendment,
waiver, consent or release with respect to any Loan Document, Non-Consenting
Lenders shall not be entitled to receive any fees or other compensation paid to
the Lenders in connection with any amendment, waiver, consent or release
approved in accordance with the terms of this Agreement by the Required Lenders.

 

(f)                                   Each Borrower, for themselves and each
other Loan Party, hereby acknowledges and agrees that if any amendment or
modification to the Senior Notes Agreement or any other Senior Notes Document
(i) adds an additional financial covenant that is not a springing covenant or
(ii) adds any additional affirmative or negative covenant, then this Agreement
and the other Loan Documents, as applicable, will be automatically amended or
modified to effect similar amendments or modifications to this Agreement or the
other Loan Documents, as applicable, without the need for any further action or
consent by any Loan Party or any other Person.

 

127

--------------------------------------------------------------------------------



 

(g)                                  IN NO EVENT SHALL THE REQUIRED LENDERS,
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, DIRECT THE ADMINISTRATIVE
AGENT TO ACCELERATE AND DEMAND PAYMENT OF THE LOANS HELD BY ONE LENDER WITHOUT
ACCELERATING AND DEMANDING PAYMENT OF ALL OTHER LOANS OR TO TERMINATE THE
COMMITMENTS OF ONE OR MORE LENDERS WITHOUT TERMINATING THE COMMITMENTS OF ALL
LENDERS.  EACH LENDER AGREES THAT, EXCEPT AS OTHERWISE PROVIDED IN ANY OF THE
LOAN DOCUMENTS AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, IT
WILL NOT TAKE ANY LEGAL ACTION OR INSTITUTE ANY ACTION OR PROCEEDING AGAINST ANY
LOAN PARTY WITH RESPECT TO ANY OF THE OBLIGATIONS OR COLLATERAL, OR ACCELERATE
OR OTHERWISE ENFORCE ITS PORTION OF THE OBLIGATIONS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO LENDER MAY EXERCISE ANY RIGHT THAT IT MIGHT
OTHERWISE HAVE UNDER APPLICABLE LAW TO CREDIT BID AT FORECLOSURE SALES,
UNIFORM COMMERCIAL CODE SALES OR OTHER SIMILAR SALES OR DISPOSITIONS OF ANY OF
THE COLLATERAL EXCEPT AS AUTHORIZED BY THE REQUIRED LENDERS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION OR ELSEWHERE HEREIN, EACH
LENDER SHALL BE AUTHORIZED TO TAKE SUCH ACTION TO PRESERVE OR ENFORCE ITS RIGHTS
AGAINST ANY LOAN PARTY WHERE A DEADLINE OR LIMITATION PERIOD IS OTHERWISE
APPLICABLE AND WOULD, ABSENT THE TAKING OF SPECIFIED ACTION, BAR THE ENFORCEMENT
OF OBLIGATIONS HELD BY SUCH LENDER AGAINST SUCH LOAN PARTY, INCLUDING THE FILING
OF PROOFS OF CLAIM IN ANY INSOLVENCY PROCEEDING.

 

11.02                             Notices; Effectiveness; Electronic
Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone or
in the case of notices otherwise expressly provided herein (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                     if to a Loan Party, the Administrative
Agent, the Letter of Credit Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person below, as changed pursuant to subsection (d) below:

 

(A)

If to Administrative Agent,
Swing Line Lender or Letter
of Credit Issuer:

Bank of Montreal
111 West Monroe
Chicago, Illinois 60603

Attention: Andrew Gagle
Facsimile No.:
Email:

 

 

 

 

With a copy to:

McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601
Attention: Philip J. Perzek
Facsimile No.:
Email:

 

128

--------------------------------------------------------------------------------



 

(B)

If to a Loan Party:

Intrepid Potash, Inc., as Borrower Agent
1001 17th Street, Suite 1050
Denver, Colorado 80202

Attention: Joseph Montoya, Vice President, Chief Accounting Officer
Email:

 

 

 

 

With a copy to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800
Chicago, Illinois 60611
Attention: Cindy Caillavet and John Lister

Email:

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire, as changed pursuant to subsection (d) below
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Letter of Credit Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Letter of Credit Issuer pursuant to Article II if such Lender
or the Letter of Credit Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR

 

129

--------------------------------------------------------------------------------



 

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the Letter of Credit Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of a Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, the Letter of Credit Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the Letter of Credit Issuer and the Swing
Line Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower Agent, the
Administrative Agent, the Letter of Credit Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, Letter of
Credit Issuer and Lenders. The Administrative Agent, the Letter of Credit Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, the Letter of Credit Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                             No Waiver; Cumulative Remedies.  No failure by
any Lender, the Letter of Credit Issuer or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit

 

130

--------------------------------------------------------------------------------



 

(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Letter of Credit Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Letter of Credit
Issuer) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Borrower under any Debtor Relief Law but only to the extent the
Administrative Agent shall have failed to do so within a reasonable time after
notice; and provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all reasonable and documented costs and out-of-pocket expenses (including
any Extraordinary Expenses) incurred by the Administrative Agent and its
Affiliates (A) in connection with this Agreement and the other Loan Documents,
including without limitation the reasonable and documented fees, charges and
disbursements of (1) counsel for the Administrative Agent, (2) outside
consultants for the Administrative Agent, (3) appraisers, ( (4) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, and (5) environmental site
assessments, (B) in connection with (1) the syndication of the credit facilities
provided for herein, (2) the preparation, negotiation, administration,
management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (3) the enforcement or protection of their rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral, or (4) any workout, restructuring or
negotiations in respect of any Obligations, and (ii) with respect to the Letter
of Credit Issuer, and its Affiliates, all reasonable and documented
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all reasonable and documented costs and out-of-pocket
expenses incurred by the Secured Parties who are not the Administrative Agent,
the Letter of Credit Issuer or any Affiliate of any of them (including without
limitation the documented fees, charges and disbursements of counsel), after the
occurrence and during the continuance of a Default or an Event of Default,
including, without limitation, in connection with the enforcement or protection
of their respective rights under this Agreement or the Loan Documents; provided,
that, such Secured Parties shall be entitled to reimbursement for no more than
one counsel representing all such Secured Parties (absent a conflict of interest
in which case the Secured Parties may engage and be reimbursed for additional
counsel).

 

(b)                                 Indemnification by the Borrowers.  Each Loan
Party shall indemnify the Administrative Agent (and any sub-agent thereof), each
other Secured Party and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold harmless each
Indemnitee from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee and any settlement costs for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties

 

131

--------------------------------------------------------------------------------



 

only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 4.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Letter of Credit Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Secured Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Secured Party hereunder or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or (y) a breach of the funding obligations of such Indemnitee under this
Agreement.  This Section 11.04(b) shall not apply to any Taxes other than Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Indemnification of Administrative Agent by
Lenders.  To the extent that (i) the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it, or (ii) any liabilities, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever are be imposed on, incurred by, or asserted against, the
Administrative Agent, the Letter of Credit Issuer or a Related Party (an “Agent
Indemnitee”) in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by any Agent
Indemnitee in connection therewith (collectively, “Agent Indemnitee
Liabilities”), then each Lender severally agrees to pay to the Administrative
Agent for the benefit of such Agent Indemnitee, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such Agent Indemnitee Liabilities, so long as the Agent
Indemnitee Liabilities were incurred by or asserted against the Administrative
Agent (or any such sub-agent) or the Letter of Credit Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or Letter of Credit Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).  In no event
shall any Lender have any obligation hereunder to indemnify or hold harmless an
Agent Indemnitee with respect to any Agent Indemnitee Liabilities that are
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Agent Indemnitee.  In the Administrative Agent’s discretion, it may reserve for
any Agent Indemnitee Liabilities of an Agent Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to the Secured Parties. 
If the Administrative Agent is sued by any creditor representative,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by the Administrative Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to the Administrative Agent by each Lender to the extent of its
Ratable Share thereof.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, the Loan Parties shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby,

 

132

--------------------------------------------------------------------------------



 

any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the Letter of
Credit Issuer and the Swing Line Lender, the replacement of any Lender and the
occurrence of the Facility Termination Date.

 

11.05                             Marshalling; Payments Set Aside.  None of the
Administrative Agent or Lenders shall be under any obligation to marshal any
assets in favor of any Loan Party or against any Obligations.  To the extent
that any payment by or on behalf of any Loan Party is made to a Secured Party,
or a Secured Party exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Secured Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Letter of Credit Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate, in the applicable currency of such
recovery or payment.  The obligations of the Lenders and the Letter of Credit
Issuer under clause (b) of the preceding sentence shall survive the occurrence
of the Facility Termination Date.

 

11.06                             Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder (except in connection with the joinder of a Loan Party in
accordance with Section 7.12) without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Secured Parties) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in Letter of

 

133

--------------------------------------------------------------------------------



 

Credit Obligations and in Swing Line Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.  Except in the case of
(A) an assignment of the entire remaining amount of the assigning Lender’s
Commitment under the Facility and the Loans at the time owing to it under the
Facility or (B) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment to an Eligible Assignee except to the extent
required by subsection (b)(i)(B) of this Section; provided that the Borrower
Agent shall be deemed to have given the consent required in the definition of
“Eligible Assignee” to such assignment if Borrower Agent has not, on behalf of
all Borrowers, responded in writing within ten (10) Business Days of a request
for consent.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500, unless, in the case of the processing and recordation fee,
such assignment is to a Lender or an Affiliate of a Lender or an Approved Fund
or the Administrative Agent, in its sole discretion, elects to waive such
processing and recordation fee.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrowers or any of a Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the

 

134

--------------------------------------------------------------------------------



 

applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(vii)                           Effect of Assignment.  Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, each Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes) (in such capacity, subject to Section 11.18), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Loan Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrower Agent and any Lender at any reasonable
time and from time to time upon reasonable prior notice.  In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or a Borrower or any of the Borrowers’ Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans (including such Lender’s participations in Letter of
Credit Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the Letter of Credit Issuer shall continue to deal

 

135

--------------------------------------------------------------------------------



 

solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein), and shall be subject to requirements of Section 3.06, to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

If any Lender (or any assignee thereof) sells a participation, such Lender (or
such assignee) shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender (nor any
assignee thereof) shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or such assignee) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower Agent’s
prior written consent and, for the avoidance of doubt, such entitlement to
greater payment results from a Change in Law after the Participant acquires the
participation.  A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower Agent is notified of the participation sold to
such Participant and such Participant complies with Section 3.01(e) as though it
were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic

 

136

--------------------------------------------------------------------------------



 

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as Letter of Credit Issuer
and/or Swing Line Lender after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time BMO assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
it may, (i) upon 30 days’ notice to the Borrower Agent and the Lenders, resign
as Letter of Credit Issuer and/or (ii) upon 30 days’ notice to the Borrower
Agent, resign as Swing Line Lender.  In the event of any such resignation as
Letter of Credit Issuer, or Swing Line Lender, the Borrower Agent shall be
entitled to appoint from among the Lenders willing to serve in such capacity a
successor Letter of Credit Issuer or Swing Line Lender hereunder, as the case
may be; provided, however, that no failure by the Borrower Agent to appoint any
such successor shall affect the resignation of BMO as Letter of Credit Issuer or
Swing Line Lender, as the case may be.  If BMO resigns as Letter of Credit
Issuer, it shall retain all the rights, powers, privileges and duties of the
Letter of Credit Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Letter of Credit
Issuer and all Letter of Credit Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  If BMO resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment of a successor
Letter of Credit Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Letter of Credit Issuer or Swing Line Lender, as the case
may be, and (b) the successor Letter of Credit Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such successor or make other arrangements satisfactory to the retiring
Letter of Credit Issuer to effectively assume the obligations of such Letter of
Credit Issuer with respect to such Letters of Credit.

 

11.07                             Treatment of Certain Information;
Confidentiality.  Each of the Secured Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Agent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Secured Parties or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Secured Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a

 

137

--------------------------------------------------------------------------------



 

Loan Party or any Subsidiary after the date hereof, any information not marked
“PUBLIC” at the time of delivery will be deemed to be confidential; provided
that any information marked “PUBLIC” may also be marked “Confidential”.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Secured Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

 

Each of the Loan Parties hereby authorizes the Administrative Agent to publish
the name of any Loan Party and the amount of the credit facility provided
hereunder in any “tombstone” or comparable advertisement which the
Administrative Agent elects to publish.  The Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

11.08                             Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender, the Letter of Credit Issuer and
each of their respective Affiliates is hereby authorized at any time and from
time to time, only after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Letter
of Credit Issuer or any such Affiliate to or for the credit or the account of
the Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Letter of Credit Issuer, irrespective of whether or not such
Lender or the Letter of Credit Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender or the Letter of Credit Issuer different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender or any Affiliate thereof shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender or its Affiliate (as applicable) from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender or its Affiliates as to which such
right of setoff was exercised.  The rights of each Lender, the Letter of Credit
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Letter of Credit Issuer or their respective Affiliates may have.  Each
Lender and the Letter of Credit Issuer agrees to notify the Borrower Agent and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09                             Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the

 

138

--------------------------------------------------------------------------------



 

Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Loan Obligations hereunder.

 

11.10                             Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11                             Survival.  All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Secured Parties, regardless
of any investigation made by any Secured Party or on their behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Loan Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Further, the provisions of Sections 3.01, 3.04, 3.05 and 11.04 and Article X
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Secured Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to Credit Product Obligations.

 

11.12                             Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13                             Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, if the Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, if any Lender is a Defaulting
Lender, or

 

139

--------------------------------------------------------------------------------



 

if any Lender fails to approve any amendment, waiver or consent requested by
Borrower Agent pursuant to Section 11.01 that has received the written approval
of not less than the Required Lenders but also requires the approval of such
Lender, then in each such case the Borrower Agent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower Agent shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received the
following, as applicable:

 

(i)                                     if such Lender is not a Defaulting
Lender, both (A) payment of an amount equal to the outstanding principal of its
Loans and Letter of Credit Advances, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower Agent
(in the case of all other amounts) and (B) evidence that the obligations and
liabilities of each Loan Party or their Affiliates under all Credit Product
Arrangements shall have been fully, finally and irrevocably paid and satisfied
in full and the Credit Product Arrangements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto; or

 

(ii)                                  if such Lender is a Defaulting Lender,
payment of an amount equal to the outstanding principal of its Loans and Letter
of Credit Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower Agent (in the case of
all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 in the case of any such assignment resulting
from the refusal of a Lender to approve a requested amendment, waiver or
consent, the Person to whom such assignment is being made has agreed to approve
such requested amendment, waiver or consent; and

 

(e)                                  such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14                             Governing Law; Jurisdiction; Etc.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

(b)                                 EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF

 

140

--------------------------------------------------------------------------------



 

THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF
CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION 11.14 ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                             Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                             Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or

 

141

--------------------------------------------------------------------------------



 

in any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

11.17                             USA PATRIOT Act Notice.  Each Lender that is
subject to the PATRIOT Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the PATRIOT Act.

 

11.18                             No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Secured Parties are arm’s-length
commercial transactions between each Loan Party, on the one hand, and the
Secured Parties, on the other hand, (B) each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each Secured Party is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party or any of its Affiliates or any
other Person and (B) no Secured Party has any obligation to any Loan Party or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iii) the Secured Parties may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their Affiliates, and no Secured Party has any obligation to disclose any of
such interests to any Loan Party or its Affiliates and (iv) the Secured Parties
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against any Secured Party with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.19                             Attachments.  The exhibits, schedules and
annexes attached to this Agreement are incorporated herein and shall be
considered a part of this Agreement for the purposes stated herein; except,
that, in the event of any conflict between any of the provisions of such
exhibits and the provisions of this Agreement, the provisions of this Agreement
shall prevail.

 

11.20                             Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

142

--------------------------------------------------------------------------------



 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

11.21                             Acknowledgement Regarding Any Supported QFCs. 
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Obligation or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                                 As used in this Section 11.21, the following
terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

143

--------------------------------------------------------------------------------



 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

11.22                             Amendment and Restatement; No Novation.  This
Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, effective from and after the Closing Date.  The execution and
delivery of this Agreement shall not constitute a novation of any Indebtedness
or other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement.  On the Closing Date, the
credit facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrowers
outstanding as of such date under the Existing Credit Agreement shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the corresponding respective Commitments of the
Lenders hereunder.  In furtherance of the foregoing each of the Lenders hereby
authorizes the Administrative Agent to enter into any Security Instrument on its
behalf (such Lender’s signature to this Agreement being conclusive evidence of
such authorization).

 

ARTICLE XII
CONTINUING GUARANTY

 

12.01                             Guaranty.  Each Subsidiary Guarantor hereby
absolutely and unconditionally guarantees (this “Guaranty”), as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations (other than Excluded Swap Obligations), whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrowers to the Secured Parties, arising hereunder or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof) (the “Guarantied Obligations”).  The Administrative Agent’s
books and records showing the amount of the Guarantied Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Subsidiary Guarantor, and conclusive for the purpose of establishing the
amount of the Guarantied Obligations.  This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guarantied
Obligations or any instrument or agreement evidencing any Guarantied
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guarantied Obligations which might otherwise
constitute a defense to the obligations of any Subsidiary Guarantor under this
Guaranty, and each Subsidiary Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing (other than Payment in Full).

 

144

--------------------------------------------------------------------------------



 

12.02                             Rights of Lenders.  Each Subsidiary Guarantor
consents and agrees that the Secured Parties may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guarantied Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guarantied Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the Letter of Credit Issuer and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guarantied Obligations.  Without
limiting the generality of the foregoing, each Subsidiary Guarantor consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of any Subsidiary Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of any Subsidiary
Guarantor.

 

12.03                             Certain Waivers.  Each Subsidiary Guarantor
waives (a) any defense arising by reason of any disability or other defense of
the Borrowers or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrowers; (b) any defense based on any claim that any Subsidiary Guarantor’s
obligations exceed or are more burdensome than those of the Borrowers; (c) the
benefit of any statute of limitations affecting any Subsidiary Guarantor’s
liability hereunder; (d) any right to proceed against the Borrowers, proceed
against or exhaust any security for the Guarantied Obligations, or pursue any
other remedy in the power of any Secured Party whatsoever; (e) any benefit of
and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable Law
limiting the liability of or exonerating guarantors or sureties (other than
Payment in Full).  Each Subsidiary Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guarantied Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guarantied Obligations.

 

12.04                             Obligations Independent.  The obligations of
each Subsidiary Guarantor hereunder are those of primary obligor, and not merely
as surety, and are independent of the Guarantied Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Subsidiary Guarantor to enforce this Guaranty whether or not any Borrower or any
other person or entity is joined as a party.

 

12.05                             Subrogation.  No Subsidiary Guarantor shall
exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty until
the Facility Termination Date.  If any amounts are paid to any Subsidiary
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured.

 

12.06                             Termination; Reinstatement.  This Guaranty is
a continuing and irrevocable guaranty of all Guarantied Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date.  Notwithstanding the foregoing, this Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of any Borrower or any Subsidiary Guarantor is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Guarantied
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a

 

145

--------------------------------------------------------------------------------



 

trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of each
Subsidiary Guarantor under this paragraph shall survive termination of this
Guaranty.

 

12.07                             Subordination.  Each Subsidiary Guarantor
hereby subordinates the payment of all obligations and indebtedness of the
Borrowers owing to such Subsidiary Guarantor, whether now existing or hereafter
arising, including but not limited to any obligation of the Borrowers to any
Subsidiary Guarantor as subrogee of the Secured Parties or resulting from any
Subsidiary Guarantor’s performance under this Guaranty, to the Payment in Full. 
If the Secured Parties so request, any such obligation or indebtedness of the
Borrowers to any Subsidiary Guarantor shall be enforced and performance received
by such Subsidiary Guarantor as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Guarantied
Obligations, but without reducing or affecting in any manner the liability of
any Subsidiary Guarantor under this Guaranty.

 

12.08                             Stay of Acceleration.  If acceleration of the
time for payment of any of the Guarantied Obligations is stayed, in connection
with any case commenced by or against any Subsidiary Guarantor or the Borrowers
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Subsidiary Guarantor immediately upon demand by the Secured
Parties.

 

12.09                             Condition of Borrowers.  Each Subsidiary
Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrowers and any other guarantor such
information concerning the financial condition, business and operations of the
Borrowers and any such other guarantor as such Subsidiary Guarantor requires,
and that none of the Secured Parties has any duty, and no Subsidiary Guarantor
is relying on the Secured Parties at any time, to disclose to such Subsidiary
Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (each Subsidiary Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

 

12.10                             Keepwell.  Each Guarantor that is a Qualified
ECP hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP shall only be liable under this Section 12.10 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 12.10, or otherwise under this Guaranty, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Guarantor that is a Qualified ECP under
this Section shall remain in full force and effect until the Guarantied
Obligations have been paid in full in cash (other than those Guarantied
Obligations expressly stated to survive termination, contingent obligations as
to which no claim has been asserted or threatened and Credit Product Obligations
as to which arrangements satisfactory to the applicable Credit Product Provider
have been made). Each Guarantor that is a Qualified ECP intends that this
Section 12.10 constitute, and this Section 12.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

12.11                             Limitation of Guaranty.  Notwithstanding
anything to the contrary herein or otherwise, the Borrowers, the Administrative
Agent and the Lenders hereby irrevocably agree that the Guarantied Obligations
of each Subsidiary Guarantor in respect of the guarantee set forth in
Article XII hereof at any time shall be limited to the maximum amount as will
result in the Guarantied Obligations of

 

146

--------------------------------------------------------------------------------



 

such Subsidiary Guarantor not constituting a fraudulent transfer or conveyance
after giving full effect to the liability under such guarantee set forth in
Article XII hereof and its related contribution rights but before taking into
account any liabilities under any other guarantee by such Subsidiary Guarantor.

 

[Signature pages follow.]

 

147

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

INTREPID POTASH, INC.,

 

a Delaware corporation, as a Borrower

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and

 

 

Chief Accounting Officer

 

 

 

INTREPID POTASH — MOAB, LLC,

 

a Delaware limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and

 

 

Chief Accounting Officer

 

 

 

INTREPID POTASH—NEW MEXICO, LLC,

 

a New Mexico limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and

 

 

Chief Accounting Officer

 

 

 

INTREPID POTASH — WENDOVER, LLC,

 

a Colorado limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and

 

 

Chief Accounting Officer

 

--------------------------------------------------------------------------------



 

 

203 E. FLORENCE, LLC,

 

a Delaware limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and

 

 

Chief Accounting Officer

 

 

 

 

MOAB GAS PIPELINE, LLC,

 

a Colorado limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and

 

 

Chief Accounting Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF MONTREAL,

 

as Administrative Agent, Letter of Credit Issuer,

 

Swing Line Lender and a Lender

 

 

 

By:

/s/ Andrew Gagle

 

Name:

Andrew Gagle

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS AND
APPLICABLE PERCENTAGES

 

Lender

 

Revolving Credit Commitment

 

Applicable Percentage

 

Bank of Montreal

 

$

75,000,000.00

 

100

%

Total

 

$

75,000,000.00

 

100

%

 

--------------------------------------------------------------------------------